UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------   X
In re PLATINUM-BEECHWOOD LITIGATION           18-cv-6658 (JSR)
-----------------------------------   X
MELANIE L. CYGANOWSKI, as Equity
Receiver for PLATINUM PARTNERS
CREDIT OPPORTUNITIES MASTER FUND
LP, PLATINUM PARTNERS CREDIT
OPPORTUNITIES FUND (TE) LLC,
PLATINUM PARTNERS CREDIT
OPPORTUNITIES FUND LLC, PLATINUM
PARTNERS CREDIT OPPORTUNITIES FUND           1s-c1-1201s (JSR)
INTERNATIONAL LTD., PLATINUM
PARTNERS CREDIT OPPORTUNITIES FUND           OPINlON AND ORDER
INTERNATIONAL (A) LTD., and
PLATINUM PARTNERS CREDIT
OPPORTUNITIES FUND (BL) LLC,

       Plaintiff,
                                             usnc:svi\ ·:      ·---,
               -v-                           ooClJNENT                     ,,i.
                                                                           ,I

                                             ELECI)lONICALLY FILED         ii
BEECHWOOD RE LTD. et
                       fl.'
                                                                           i.

                                             DOC#:
       Defendants.                           DATE l-IL-ED_:_.-i~-\--4---
-----------------------------------   X

                       I
JED S. RAKOFF, U.S.D.J.

     On December 19, ko1s, plaintiff Melanie L. Cyganowski filed
                       I
                       I
                       I

a multi-count Complaiht against numerous defendajts. ECF No. 1.

On March 27, 2019, defendants Washington Nationat Insurance

Company ("WNIC") and kankers Conseco Life Insurance Company
                     !                          j
("BCLIC") filed an An~wer, Cross-Claims, and Thitd-Party
                       l                           I
Complaint ("WNIC TPC"~. ECF No. 75. On March 29, 2019, plaintiff
                       I
                                                   1

filed a First Amended! Complaint ("FAC"). ECF No. 81. And on May
                       I

15, 2019, defendant Senior Health Insurance Compfny of

Pennsylvania ("SHIP"): and Fuzion Analytics, Inc.· ("Fuzion")
                       1
                       '
                                                            II
filed an Answer, Cross-Claims, and Third-Party C~mplaint ("SHIP

TPC"). ECF No. 195.                                         1

       With respect to the FAC, five motions to dismiss have been

filed. They are the motions of:          (1) Beechwood Rel Ltd.
                                                             I

("Beechwood Re"), Beechwood Re Investments, LLC ~"BRILLC"), B
                                                            I
Asset Manager LP ("BAM I"), B Asset Manager II Lt=' ("BAM II"),

Beechwood RE Holdings~       Inc.    ("Beechwood Holdings~), Beechwood

Bermuda International:' Ltd.         ( "BBIL") , Beechwood ~ermuda Ltd.

("BBL"), BAM Administrative Services LLC ("BAM Arministrative"),

Mark Feuer, and Scott Taylor, ECF No. 183;              (2) CrO Financial

Group,   Inc.   ("CNO") and 40186 Advisors, Inc.          ("40186 Advisors"),

ECF No. 17 3;    ( 3)   PB Investment Holdings, Ltd.       (+BIHL") , ECF No.

205;   (41   SHIP and Fuzion, ECF No. 156; and (5) TIC and BCLIC,

ECF No. 168.                                                 1




       With respect to the WNIC TPC, ten motions t!o dismiss have

been filed. They are the motions of:           (1) BAM Ad1inistrative, BAM

I, BBL, BBIL, Beechwood Capital Group LLC ("Bee~hwood Capital"),

Beechwood Holdings, Beechwood Re, Feuer Family ~rust, Taylor-Lau

Family Trust, Feuer, Dhruv Narain, and Taylor, JcF No. 209;                 (2)
                                                            I
Beechwood Trust Nos. 7-14, ECF No. 189;           (3)    Dav.ild Bodner, ECF
                                                            !I


No. 186;     (4) Murray Huberfeld, ECF No. 153;          (5) IHokyong

 (Stewart) Kim, ECF No. 191;          (6) Lincoln InternaJional LLC

 ("Lincoln"), ECF No. 181;          (7) David Ottensoser, IECF No. 193;        ( 8)
                                                            1


                                          2
PBIHL, ECF No. 200;     (9)   Daniel Saks, ECF No. 177 1 and (10) Will

Slota, ECF No. 231. Beechwood Re has also moved !o compel WNIC
                                                           I
                                                           I
and BCLIC to arbitrate their claims against Beeciwood Re. ECF

No. 209.

       With respect to the SHIP TPC, fourteen motibns to dismiss
                                                  I
                                                           I
were filed prior to the Court's issuing its "bottom-line" ruling

on that date. They are the motions of:          (1) BAM Il BAM II, BAM
                                                           I
                                                           I


Administrative, Beechwood Re, Beechwood Holdings[ BBL, BBIL,

Feuer Family Trust, Taylor-Lau-Family Trust, B Apset Manager GP
                                                           I
                                                           j
LLC ("BAM GP I"), B Asset Manager II GP LLC ("BAr GP II"), MSD

Administrative Services LLC ("MSD Administrative!'), N Management

LLC ("N Management"), Beechwood Global Distribut~on Trust, Feuer

Family 2016 Acq Trust, Taylor-Lau Family 2016 AcR Trust, and

Beechwood Capital, ECF No. 284;        (2) Beechwood Trlst Nos. 7-14,
                                                           I
Monsey Equities, LLC, and Beechwood Re Investmen~s, LLC Series C
                                                           I
("BRILLC Series C"), ECF No. 280;          (3) Bodner, EdF No. 278;           (4)

Kevin Cassidy and Michael Nordlicht, ECF No. 282;              (5) Elliot

Feit, ECF No. 344;      ( 6) Bernard Fuchs, ECF No. 282
                                                      I I·
                                                                ( 7)

Huberfeld, ECF No. 451 in 18-cv-6658;          ( 8)   Kim, JcF No. 291;        ( 9)


Lawrence Partners, LLC, ECF No. 356;          ( 10) OttenJoser, ECF No.

276;    (11)   PBIHL, ECF No. 348;   (12) Saks, ECF No. 271;           (13)

Slota, ECF No. 286; and (14) Whitestar LLC, Whi estar LLC II,




                                       3
                                                   j
                                                   I
and Whitestar LLC III, ECF No. 350.   (As noted be ow, a fifteenth

motion has now been filed.)

     After receiving full briefing from all rele ant parties,
                                                   I
                                                   I
the Court held oral argument on August 15, 2019. I In a "bottom-
                                                   !
line" Order issued on August 18, 2019, ECF No. 3f0, the Court

granted the FAC defendants' motions in the folloting respects:
                                                   I
     •   BAM Administrative: Counts 1-3 (RICO and !RICO

         conspiracy), Count 4 (Section l0(b) of t~e Exchange Act
                                                   I

         and Rule l0b-5), and Count 18   (Unjust En~ichment) were

         dismissed.                                j
                                                   I




     •   BAM I, BAM II, Beechwood Holdings, BRILL, CNO, 40186

         Advisors, Fuzion, Feuer, and Taylor: All claims were

         dismissed.

     •   Beechwood Re, BBIL, BBL, and PBIHL: Coun s 1-3 (RICO and
                                                   I
         RICO conspiracy) and Count 4 (Section l0(b) of the

         Exchange Act and Rule l0b-5) were disrnisfed.

     •   SHIP, BCLIC, and WNIC: Counts 1-3 (RICO       nd RICO

         conspiracy), Count 4 (Section l0(b) oft e Exchange Act

         and Rule l0b-5), Count 6 (aiding and abe ting breach of

         fiduciary duty), and Count 7 (aiding andlabetting fraud)
                                                   I
         were dismissed.




                                  4
    All of the above dismissals with respect to ithe FAC were

with prejudice. In all other respects, the motio{s were denied.

     In the same "bottom-line" Order, the Court ~ranted WNIC TPC

defendants' motions in the following respects:              I
                                                            I
     •           Bodner, Huberfeld, Kim, Ottensoser, Feue~ Family Trust,
                                                            I
                                                            I


                 Taylor-Lau Family Trust, Beechwood Holdirigs, BAM I, BAM
                                                            I
                 Administrative, BBL, BBIL, and PBIHL: Co4nts 1 and 2

                 (RICO and RICO conspiracy), Count 18    (co1tribution and

                 indemnity), and Count 19 (unjust enrichm~nt) were

                 dismissed.                                 I
                                                            I
                                                            I

     •           Feuer, Taylor, Beechwood Capital, and Berchwood Trust

                 Nos. 7-14: All claims were dismissed.
                                                            I
                                                            I


         •       Lincoln: Counts 1 and 2 (RICO and RICO conspiracy), Count
                                                            I
                 6 (negligent misrepresentation), Count li. (contribution

                 and indemnity), and Count 19 (unjust enrjichment) were

                 dismissed.

         •        Narain: Counts 1 and 2 (RICO and RICO c9nspiracy), part
                                                            I
                  of Count 3 (fraudulent inducement part qnly), Count 18
                                                            I

                  (contribution and indemnity), and Count :19   (unjust

                                                            j
                  enrichment) were dismissed.
                                                            I
                                                            I



             •    Saks: Counts 1 and 2   (RICO and RICO conspiracy), part of

                  Count 3 (fraudulent inducement part onl~), part of Count



                                            5
            7 (aiding and abetting fraudulent inducem~nt part only),

            Count 18 (contribution and indemnity), and Count 19
                                                         I
            (unjust enrichment) were dismissed.
                                                         j
    •       Slota: Counts 1 and 2 (RICO and RICO conspiracy), Count 3
                                                         I
                                                         I
            (fraudulent inducement and fraud), Count 118        (contribution

            and indemnity), and Count 19 (unjust enrJchment) were
                                                         j
            dismissed.                                   I
                                                         I
    All of the above dismissals with respect tol the WNIC TPC

were with prejudice. In all other respects, the totions were

denied, except that, with respect to Beechwood Re's motion to
                                                I
dismiss and to compel arbitration, the Court, i1 light of the

Court's Memorandum Order dated July 10, 2019, slated it would

hold off decision of that motion until the arbi~ration panel
                                                         I


resolves the dispute as to whether WNIC and BCL1·c are precluded

from bringing their motion to strike Beechwood           1
                                                         I
                                                             e's motion to
                                                         I


dismiss and to compel arbitration. ECF No. 333.          J

                                                         I
        In the same "bottom-line" Order, the Courtlgranted SHIP TPC

defendants' motions in the following respects:           1




        •
                                                         l
             Beechwood Global Distribution Trust, Feier Family 2016

             Acq Trust, and Taylor-Lau Family 2016 A~q Trust: Count 1

              (aiding and abetting fraud), Count 2 (atding and abetting

             breach of fiduciary duty), Count 5 (civil conspiracy),
                                                         I
             and Count 7              . h ment ) were d'ismisse
                           (unjust enric                 I .    d.
                                                         I
                                                         j

                                         6
     •    Bodner, Feit; Huberf eld, Kim, Saks, Slota,, BAM I I,
                                                            I
          Beechwood Trust Nos. 7-14, BRILLC Series C, Lawrence

          Partners, LLC, Monsey Equities, LLC, Whit~star LLC,
                                                            I
          Whitestar LLC II, and Whitestar LLC III: ,Count 5 (civil

          conspiracy) and Count 7 (unjust enrichment) were

          dismissed.

     •    Cassidy: Count 5 (civil conspiracy) was
                                                            Iismissed.
     •    Fuchs, Michael Nordlicht, Beechwood Hold'ngs, BBL, PBIHL,

          BAM Administrative, Beechwood Capital, BM GP I, BAM GP

          II, MSD Administrative, N Management, Feuer Family Trust,
                                                        I
                                                        I

          and Taylor-Lau Family Trust: All claims ~ere dismissed.
                           .                            )

     •    Ottensoser: Count 7 (unjust enrichment) ras dismissed.

     All of the above dismissals with respect tJ the SHIP TPC

were with prejudice. In all other respects, the/motions were

denied.

     In addition, after third-party defendant D~vid Steinberg
                                               I
was belatedly served with the SHIP TPC, he was given permission
                                                    l
to file his motion to dismiss after the Court issued the bottom-

line Order on August 18, 2019. ECF No. 387. The/ Court hereby
                                              l
grants Steinberg's motion to dismiss Count 5 (qivil conspiracy)

and Count 7 (unjust enrichment) but denies his :motion in all

other respects.



                                    7
       This Opinion and Order sets forth the reaso s for the

Court's rulings in the ·"bottom-line" Order issue        on August 18,

2019 and for the Court's rulings regarding Stein erg's motion to

dismiss the SHIP TPC.

                                Background

I.     FAC                                           I
     The following allegations are taken from th~ FAC and are
                                                I
                                                1
assumed true for the purposes of assessing the mf t'ions to

dismiss the FAC.

       Parties
                                                     I
       Melanie L. Cyganowski is the receiver ("Re,eiver") for the

"PPCO Funds" consisting of the following plaint,ff entities:         (i)

 Platinum Partners Credit Opportunities Master Fjnd LP ("PPCO

 Master Fund"),    (ii)   Platinum Partners Credit Op~ortunities Fund
                                                     1




 (BL) LLC ("PPCO Blocker Fund"), and (iii) the P CO Feeder Funds

 (consisting of Platinum Partners Credit Opportu ities Fund (TE)

 LLC, Platinum Partners Credit Opportunities Fun         LLC, Platinum
                                                     I
 Partners Credit Opportunities Fund International Ltd., and

 Platinum Partners Credit Opportunities Fund Intrrnational (A)

 Ltd.). FAC !! 25-31, 68-70, 76. Each PPCO Feede~ Fund was,
                                                     I
 through PPCO Blocker Fund, a creditor of PPCO Master Fund. Id. !

 75.



                                       8
     Defendants in the FAC consist of the FAC Be chwood

Defendants   (as defined below), SHIP, Fuzion, BCL C, WNIC, CNO,
                                                             l
40[86 Advisors, and John Does 1-100. Id. i~ 46-5,. Fuzion is

affiliated with SHIP and was formed in 2012 to pfovide

administrative and management services to long-ttrm care
                                                             1
insurance companies, including SHIP. Id. ~ 121. fNO is a holding

company that owns WNIC, BCLIC, and 40186 Advisorb.
                                                i
                                                                  Id.   ~   130-31.

WNIC and BCLIC operate CNO's legacy long-term care business

lines and are advised by 4 0 I 8 6 Advisors.       Id. ~ 1,27.

     The FAC Beechwood Defendants include the F~C Beechwood
                                                I
Entities (as defined below), Feuer, and Taylor. IId. ~ 47-49. The

FAC Beechwood Entities include (i) Beechwood Re,l~i) BRILLC,

 (iii) BAM I,   (iv) BAM II,     (v) Beechwood Holding1,          (vi) BBIL,

 (vii) BBIHL,   (viii) BBL,    (ix)   BAM Administrativ4, and (x)            the

 WNIC and BCLIC Reinsurance Trusts           (consisting o       BRe BCLIC

 Primary, BRe BCLIC Sub, BRe WNIC 2013 LTC Prima y, and BRe WNIC

 2013 LTC Sub). Id. 1 46.

      PPCO Master Fund, Platinum Partners Liquid Opportunity

 Master Fund, L.P.    ("PPLO")    and Platinum Partners Value Arbitrage
                                                             I


 Fund, LP ("PPVA") were New York City-based hedg~e funds founded
                                                             I
                                                      PPL9, and PPVA family
 between 2003 and 2005. Id. ~ 65. The PPCO,
                                                             1

 of funds are referred to as the "Platinum Fundd." Id.

                                                             I
                                                             1
                                         9                   j
       The following non-defendants are relevant t                      the FAC. Mark

Nordlicht, the Platinum Funds' Chief Investment                        fficer,   founded

the Platinum Funds with Huberfeld and Bodner. Id                        ~~   57, 59-60.

Levy was Beechwood's Chief Investment Officer inl2014, and in

2015, he rejoined the Platinum Funds as co-Chief/ Investment
                                                                   I
                                                                   I


Officer with Nordlicht. Id. ~ 58. The FAC allege6 that both
                             -                                     I
Nordlicht and Levy were jointly and solely resporsible for the

investment decisions of PPCO Master Fund. Id.             ~    180. Platinum

Credit Management LP ("PPCO Portfolio Manager") /served as

portfolio manager for PPCO Master Fund and the ~PCO Feeder

Funds. Id.    ~   76. The FAC alleges that Nordlicht 1and the PPCO

Portfolio Manager breached their fiduciary duty to PPCO Master

Fund and the PPCO Feeder Funds. Id.       ~   78.

       Financial Conditions of PPVA and PPCO                             the End of

2013

       In 2012, the PPVA Funds faced a severe liq idity crisis,

because (1)       investors were increasingly seeking redemption,                   (2)

most of their investments (e.g., Black Elk, Gol 1den Gate) were

illiquid, high-risk, and overvalued, and (3) mJny of the PPVA

Funds' portfolio companies needed capital. Id.                I~       91.

       Like the PPVA Funds, PPCO Master Fund als~ faced a

liquidity crisis, because the PPCO Funds' assetls were mostly
                                                           !
illiquid, high-risk, and overvalued. Id.            ~~   101, 103. At the end


                                     10
of 2013, PPCO Master Fund had just $5.7 million ~f cash on hand

and was unable to meet the increased redemption iequests or

adequately fund its portfolio companies. Id.       ~~                    01, 105.
                                                                     '
          Creation of Beechwood Re

          To solve the PPVA and PPCO Funds' liquidity crisis,

Huberfeld and Nordlicht conspired with Feuer, Tarlor, and Levy

to form a reinsurance company, Beechwood Re. Id.j                        ~~   59, 108. The

goal was to attract investment from insurance cobpanies and to
                                                                 l
use the reinsurance trust assets to benefit Pla~inum, thereby
                                                             I
enriching Platinum's and Beechwood' s owners. Id.I ~ 108.
                                                   -I
          Nordlicht, Huberfeld, Bodner, and Levy own~d and controlled

Beechwood. Id. 1 110. Taylor and Feuer maintain~d ostensible and
                                                             I

nominal management authority as, respectively, jresident and

Chief Executive Officer of Beechwood. Id. Many +embers of

Beechwood's management team were former Platinu~ Fund employees.
                                                         I
Id.   ~
      111. Beechwood made no effort to hide from BCLIC, WNIC,
                                               I
and SHIP its deep ties to the Platinum Funds. Ih. ~ 112.

          BCLIC, WNIC, CNO, and SHIP

          By 2012, long-term care carriers such as B'.CLIC, WNIC, and
                                                        j
SHIP were facing increasing claims payments and increasing

capital requirements. Id.      ~
                                                     I
                                   114. Beechwood tarjeted such long-

term care insurers with troubled legacy portfolios. Id.                           ~   115.

                                                     II
                                                     !
                                       11
                                                    I .
       Prior to 2008, SHIP had been owned b y CNO, /hich supported

SHIP's liquidity needs and "sought ways to reduce the strain of
                                                           I




supporting SHIP's underwriting losses." Id.       ~   11 . CNO spun off

SHIP in November 2008. Id.   ~   118. Even after the spinoff, SHIP's

ratio of claims to premiums steadily increased bftween 2009 and

2013, and it faced challenges to satisfying the fegulatory

surplus requirements under applicable Indiana in urance law. Id.

~~   123-24. By 2013, SHIP had virtually no option for obtaining

reinsurance or other arrangements to off-load it~ long-term care
                                                       I


risk other than through Beechwood. Id.     ~   126.    /
                                                       I
      BCLIC and WNIC faced similar situations. Id.             ~   127.

Furthermore, CNO was "highly incentivized to, a~d did, direct

the actions of [CNO's subsidiaries] WNIC and BCJic because its

financial health was dependent on BCLIC and WNIJ." Id.                ~   132.

The Executive Vice President of BCLIC and WNIC las also the

Chief Investment Officer and President of 40\86 Advisors. Id.                    ~


134. Consequently, all actions taken by WNIC and BCLIC in the

FAC were done in concert with, or at the direct~on of,                40\86

Advisors. Id.

       Beechwood's Relationship with BCLIC, WNIC, CNO, and SHIP

       In October 2013, WNIC and BCLIC entered i~to Reinsurance
                                              I
Agreements with Beechwood by ceding a substantial portion of

their legacy, runoff long-term care business ti Beechwood Re.


                                   12
                                                                  I
Id. 1 141. Beechwood Re created the WNIC and BCL~C Reinsurance

Trusts, because Beechwood Re was an unauthorized/offshore

reinsurer in New York and Indiana where BCLIC an                      WNIC were

domiciled. Id. 1 145. The FAC alleges that CNO w s incentivized

to be an "active participant" in the parties' performance of the

Reinsurance Agreements, because CNO would be resronsible for any
                                                              I
unsatisfied claims if Beechwood Re was unable to replenish the

WNIC and BCLIC Reinsurance Trusts. Id. i 151.
                                                          j
                                                  I
       Between 2014 and 2016, CNO directed WNIC an8 BCLIC to
                                                          I
transfer approximately $592 million to Beechwood pursuant to the
                                                          j
Reinsurance Agreements. Id. i 168. WNIC and BCLIC were

"agreeable to the valuation of the assets ascriJed to them by

Beechwood because so long as the Reinsurance Trjsts appeared to

satisfy the amounts required by Indiana and New!York state law,
                                               j
they could stay in compliance with their regulations." Id. i

152.                                                  j
                                                      I

       Similarly, SHIP, acting by and through Fuz~on, 1 entered into
                                                     I
three Investment Management Agreements (collect~vely, "IMAs")
                                               I
with three Beechwood entities. Id. i 162. All three IMAs
                                                 I
                                                  I
guaranteed SHIP a 5.85% annual investment return on the net
                                                 j
                                                 j
1 Fuzion depended on the continued existence of: SHIP for its
financial survival, which is why Fuzion "was h~ghly incentivized
to, and did, direct the actions of SHIP in mosti, if not all,
investment decisions." FAC i 160.

                                  13
asset value of the assets SHIP contributed; a sh/rtfall would be

made up by Beechwood, whereas the surplus would 1e taken by

Beechwood as a "Performance Fee." Id. i 163. Alsf, the IMAs

provided that Beechwood must invest in a manner bermitted by
                                                i
SHIP's corporate investment guidelines. Id. i 16{. Over time,

SHIP invested approximately $270 million with Be~chwood and its

affiliates. Id. i 166.

     From WNIC, BCLIC, CNO, and SHIP's perspecti~e, the above

transactions saved them from their tough financi~l situations.

By 2013, over "90% of all long-term care policy /companies exited

the industry" and "reinsurance was scarce under ~ery onerous

terms."   Id. i 221. Reinsurance was "virtually jnavailable for

books of legacy long-term care business, such a              those of BCLIC

and WNIC" except under very onerous terms. Id.               137. Beechwood

was their "white knight." Id. ! 115. Furthermor, for WNIC and
                           -                             I
BCLIC, if the fiction of overvalued investments could be

maintained by Beechwood, they could maintain a fac;;:ade to their
                                                      I
shareholders, investors and rating agencies thar they had

successfully wound down their legacy runoff busiiness. Id. i 221.
                                                     I
                                                     I

     FAC Beechwood Defendants' Assistance to t~e Fraudulent

Scheme
                                                  I
     Upon receipt of the funds from BCLIC, WNiq, and SHIP,

Beechwood,   in early 2014, immediately began iniesting into the


                                 14
                                                 I
                                                 I
Platinum Funds and their portfolio companies thr                   loans and

purchase of equity in non-arm's length transacti                   Id. 1 169.

The loans to the portfolio companies of the PPCO Funds allowed

the PPCO Portfolio Manager to collect millions o               dollars in

unearned, excessive management and performance f~es based on
                                                           I

overvaluation of the PPCO Funds' assets. Id. 1 1 4. The PPCO

Portfolio Manager in turn distributed these fees to various

individual Beechwood defendants. Id.

     The FAC alleges that neither Nordlicht nor ~evy fulfilled
                                                       j
his fiduciary duty to the PPCO Funds in any sue~ non-arm's

length transaction, despite their substantial m nagerial role in

both Platinum and Beechwood. Id. 11 171-72. The FAC further

alleges that Feuer and Taylor substantially ass·sted in each of

these problematic transactions identified in th                FAC. Id. 1 173.

     WNIC and BCLIC's Knowled e of the Beechwoo -Platinum

Relationship

     The FAC alleges that CNO, BCLIC, WNIC, and SHIP knew about

Beechwood's investments into the Platinum Funds but chose to not
                                                   '
lose "the white knight" with whom they had offloaded a

substantial portion of their future claims ris~. Id.               ~ 174-75.
For example, Beechwood's quarterly reports to qNo, BCLIC, and

WNIC - which were required under the Reinsuran~e Agreements -
                                               I


were full of references to Platinum Fund inves,ments. Id. 1 196.

                                              I
                                15
Other evidence of WNIC and BCLIC's knowledge of /he Beechwood-

Platinum relationship includes, among others, an1email with

Levy's biography which described Levy's position as Chief

Investment Officer of PPVA and which was circulated among WNIC,

BCLIC, CNO, and 40\86 Advisors. Id. ~ 200. Also,] as further
                                                             I
evidence, 40186 Advisors told CNO in February 20/6 that 85% of

Beechwood's private loan holdings were associated with the

Platinum Funds. Id.     ~   203.                         I
                                                         I
                                                         I


     The FAC notes that, despite this knowledge,/ WNIC and BCLIC

chose not to immediately terminate the Reinsuraqce Agreements.
                                                j
Only in mid-2016 did WNIC, BCLIC, CNO, and.40\8! Advisors

actively seek to separate their Beechwood inves ment from
                                                         1

Platinum-related portfolio companies. Id. Furthtrmore, WNIC and

BCLIC terminated the Agreements in September 29                  2016, only

after the public indictment of Huberfeld causedr the Platinum

Funds to become a "public relations liability" ~or WNIC and

BCLIC. Id.   ~   205.                                I

     SHIP's Knowledge of the Beechwood-Platinu               Relationship
                                                     I
     SHIP also received monthly and quarterly ~eports from

Beechwood that "made clear" that the assets bo1ght by Beechwood
                                                 I

had "significant connections to the Platinum F~nds." Id. ! 208.
                                                 I
In February 2015, SHIP entered into a non-arm'¥ length
                                                 j

transaction with Beechwood to satisfy its regu~atory capital


                                   16
requirements, which showed that SHIP was "not a lassive investor

being swindled by Beechwood. On the contrary, well aware of the
                                                        i
Beechwood/Platinum relationship,    SHIP was Wl· 11 1ng
                                                    · I to,     and did,

j9in the scheme." Id. 1 211-19.                         I


     The December 2015 Fraudulent Conveyance thJt Harmed PPCO
                                                        I
     Later when "Beechwood's investments into tie Platinum Funds

were floundering,   [WNIC, BCLIC, CNO,    40186 AdviJors,]       and SHIP

directed Beechwood to consummate several fraudu~ent conveyance

transactions with the PPCO Fund[s] between 2015 and 2016, which

had but one goal: rid the insurers of bad asset 9 by dumping them

into the PPCO Funds and/or securitize the posit+ons they were

unable to dispose of by obtaining a lien in sub tantially all of

the PPCO Funds' assets." Id. 1 176. In doing so             they also

"aided and abetted the Platinum/Beechwood fraud and their

respective breaches of fiduciary duty." Id. 1 2 2.
                                                        1
     In December 2015, PPCO Master Fund issued la $15. 5 million

note to SHIP ("SHIP Note"). Id. ,       225. The SHI~ Note was secured

by almost all assets of PPCO Master Fund and c~rtain of its

direct and indirect subsidiaries (collectivelyj "MSA PPCO
                                                    I
Subsidiaries"). Id. 1 226. The funds that PPCO!Master Fund
                                                    I
received by issuing the SHIP Note were siphonef from the PPCO
                                                    I
Funds in the following ways:                        I

     •
                                                    I
         Disbursement by BAM Administrative (as :agent for SHIP) to
                                                I
                                                    I

                                   17
                     . ...                                          •




        Beechwood Bermuda and Beechwood Re for PPCO MaJter Fund

        to purchase the Desert Hawk debt held in SHIP's account.

        Id.    <JI   230. However, "at the time of the transaction, the

        Desert Hawk debt was not worth the value it was ascribed

        by Nordlicht and SHIP." Id.                    <JI   232.

    •   Full repayment by BAM Administrative (as agent for SHIP)

        of all indebtedness owed by LC Energy, a Platinum Fund

        affiliate, to the WNIC and BCLIC Reinsurance Trusts. Id.

        <JI   233. These debts were also worth well below the value

        that WNIC, BCLIC, and Nordlicht ascribed to it. Id.                   <JI


        234.

     On January 20, 2016, SHIP loaned an additional $2 million

to PPCO Master Fund, which again was secured by the MSA PPCO

Subsidiaries. Id.            <JI   235. The outstanding amount loaned by SHIP

rose to $17.5 million (the "First Amended SHIP Note"). Id.

     These transactions were "nothing more than a mechanism

through which to place the bad loans to Desert Hawk and LC

Energy onto the PPCO Funds' books for the benefit of SHIP and

BCLIC and WNIC" Id.                <JI   238. The FAC alleges that "the PPCO Funds

and its creditors, including the PPCO Feeder Funds, and the PPCO

Blocker Fund, were the victims of actual fraud which is subject

to avoidance under New York State law" and argues that "the




                                                  18
liens granted on the assets of PPCO Master Fund                    the MSA PPCO

Subsidiaries should be avoided." Id.      ~       239.

     The March 2016 Fraudulent Conveyance that H~rmed PPCO

     On March 21, 2016, PPCO Master Fund, BAM Administrative, as
                                                               I
                                              .                I
agent, SHIP, and the WNIC and BCLIC Reinsurance ~rusts entered
                                                               '
into an approximately $69.1 million Note Purcha~e Agreement                (the

"March NPA"), which amended and restated the Fi+t Amended SHIP

Note and authorized the sale of additional notes by PPCO Master
                                                               '
Fund. Id.   ~ 240. These additional notes were sejured by certain
other PPCO Fund subsidiaries and affiliates              ("NA Guarantors").
                                                               I
An additional $52.5 million received (on top of j$17.5 million

already loaned under the First Amended SHIP NotJ) was channeled

back to SHIP, WNIC, and BCLIC in exchange for SJIP and BRe WNIC
                                                            I
2013 LTC Primary (one of the WNIC and BCLIC Rei~surance Trusts)
                                                           I
assigning debts they held in Northstar Offshore! (the "Northstar
                                                           I
Debt") to PPCO Master Fund, and in the form oft loan to PPVA,

the proceeds of which, in turn, was used to purchase the
                                                           I
                                                           I
remaining Northstar Debt from SHIP. Id. 11 246-48.

     The purchase of the Northstar Debt amounteb to a fraudulent

conveyance, because the valuation of the Northstar Debt was

"substantially overstated." Id. 1 250. Essentia·lly, the above
                                      .                    l
transactions were consummated to rid SHIP and ,Re WNIC 2013 LTC

Primary of the Northstar Debt that had "little ~o no chance of


                                 19
performing." Id.   <J1   249. "In the end, the PPCO Furds and their

portfolio companies were left with liens on substantially all of
                                                                           I
                                                                           I

their assets while being saddled with an interest in a company -

Northstar Offshore -      on the verge of bankruptcy ~nd a receivable
                                                                           I
from an equally financially precarious PPVA." !st_
                                                                           I
                                                                           I

      The December 2015 and March 2016 transactio'ns were

allegedly "structured, negotiated and consummate'.d with the
                                                                       l
substantial assistance" of Beechwood, WNIC, BCL]C, CNO,                        40186

Advisors, SHIP, and Fuzion. Id.           <J1   253.
                                                                       j
                                                                       I



II.   WNIC TPC                                                         I
                                                                       '
      The following allegations are taken from t1e WNIC TPC and
                                                                       1
                                                 '                                to
are assume d true f or t h e purposes o f assessing               4h emotions
                                                                          .

dismiss the WNIC TPC.

      Parties

      WNIC and BCLIC are insurance companies domiciled in New
                                                                       I
                                                                   I
York and Indiana, respectively. WNIC TPC               <J[<J[   4781 479. They are

both subsidiaries of CNO. Id.       <J1   470. They allege that each of
                                                                   1
                                                                   I


the cross-claim and third-party defendants inteftionally took

part in the conspiracy in which these defendants made

misrepresentations to (1) induce WNIC and BCLrcl to enter into
                                                                   i
                                                                   '
the Reinsurance Agreements with Beechwood Re, through which WNIC
                                                                  l
and BCLIC invested $600 million in reinsurance trusts managed by
                                                                  I
Beechwood Re, and (2) prevent WNIC and BCLIC frbm terminating


                                          20
                                                              j
the Reinsurance Agreements and withdrawing theiri investment,

whereby such money was used as a "piggybank for flatinum." Id.

i    474. The "linchpin of the conspiracy" was to hide from WNIC

and BCLIC that Beechwood Re and Beechwood entit~es
                                                I
                                                   were

controlled and owned by Platinum and other PlatJnum-affiliated

people such as Nordlicht, Huberfeld, and Bodner ,I because
                                                              I
                                                              I
otherwise WNIC and BCLIC would not invest with Beechwood

entities given Platinum individuals'           checkered Jast. Id.      ~   533.

The injuries to WNIC and BCLIC as a result of tJis conspiracy

    are claimed to exceed $195 million. Id.       ~   683.    l
         Cross-claim/third-party defendants in the            INIC TPC are:

         •       Nordlicht, Huberfeld, and Bodner, co-Fourders of

                 Platinum. Id. i i 480-82. Nordlicht ultiJately controlled
                           -                                  I
                 the assets WNIC and BCLIC entrusted; Hu9erfeld and Bodner

                 conducted the conspiracy's day-to-day bJsiness through a
                                                              I

                 secretary. Id.

         •       Feuer and Taylor, former Chief ExecutivJ Officer and
                                                              j

                 President, respectively, of Beechwood RJ. Id. i i 483,
                                                              I
                 485. They also were founders of Beechwood Re and the
                                                              I
                 principals of most Beechwood entities. Ii.:_
                                                             .l
                 Feuer Family Trust and Taylor-Lau Family Trust, truss
                                                                      t
             •                                          'I
                                                              I




                 with Feuer's and Taylor's families as b neficiaries,



                                          21
        respectively. Id.   ~~   484, 488. These tru1ts were asset

        protection vehicles for siphoning off ga ns from the
                                                      I
                                                      'I
        fraudulent schemes. Id.

•       Levy, Senior Manager of Platinum and Beelhwood, as well
                                                      l
        as former Chief Investment Officer of Be~chwood Re and
                                                      1
        BAM I. Id. ~ 489. He directed the investment of WNIC and

        BCLIC's reinsurance trust assets. Id.

•       Hodgdon, Slota, Leff, Manela, Saks, Kim,I and Poteat, all

        senior managers of Platinum. Id.     ~~   489,J 493, 498, 500,
                                                      '

        504, 505, 506. They misrepresented thems~lves (and others

        misrepresented them) to WNIC and BCLIC ab,         respectively,
                                                      l
        Managing Director/Chief Underwriting Off~cer, Chief
                                                      I
        Operating Officer, Portfolio Manager, Portfolio Manager,

        Chief Investment Officer, Chief Risk Of icer, and Chief

        Technology Officer of Beechwood Re and                  Id.

    •   Small, Managing Director of Platinum.       rd.    ~   496. He

        misrepresented himself (and others misr~presented him) to
                                                      I
                                                I
        WNIC and BCLIC as a Portfolio Manager off Beechwood Re and
                                                      j

         BAM I. Id.

    •    Ottensoser, General Counsel of Platinum~ Beechwood Re,
                                                      I
         BAM I, and BAM Administrative. Id. ~ 502.

    •    Narain, Chief Investment Officer of Beelhwood Re and BAM
                                                      j

                                     22
                                                         I
            I starting in January 2016. Id.    ~   5~8. Hj directed the

            investment of WNIC's and BCLIC's reinsur nee trust assets

            in Platinum-controlled funds and entitiel. Id.

•           Beechwood Re, a Cayman Islands insurer tJat entered into
                                                         I
            the Reinsurance Agreements with WNIC andiBCLIC. Id.

            ~       509.

•           Beechwood Holdings, a Delaware corporatifn and the parent
                                                         I
            of Beechwood Re. Id.    ~   511.             j

•           Beechwood Capital, a Delaware limited paktnership and
                                                         I



                                                         I
            agent for Beechwood Re. Id. ~ 512.

•           BAM I, a Delaware limited partnership anl agent and

            investment manager for Beechwood Re. Id.Ii 513.

    •
                                                         l
            BAM Administrative, a Delaware limited lliability company

            and agent for Beechwood Re and BAM I in Jadministrating
                                                         I
            all aspects of the Reinsurance Agreemenys, along with
                                                         I
            Beechwood Re and BAM I. Id.~ 514.            ]

    •        BBL, BBIL and BBIHL (predecessor-in-intJrest to PBIHL),

                Bermuda entities and the transferees oflcertain "capital"
                                                         I
                                                         I


                of Beechwood Re as discussed below. Id.;~ 515-17.

        •
                                                         I
                Beechwood Trusts No.1-20, trusts establ}shed and
                                                         !
                controlled by Nordlicht, Huberfeld, Bodter or Levy. Id.

                ~    518.


                                          23
      •   Beechwood Series A through I, vehicles established and

          controlled by Nordlicht, Huberfeld or Bodter for funding

          and controlling Beechwood. Id. 1 520. Also, they were

          asset protection vehicle for siphoning o~f gains from the

          fraudulent schemes. Id.
                                                            I
                                                            I
      •   Lincoln, a valuation vendor that Platinu0 and Beechwood
                                                            I
                                                            I
          retained from early 2014 to early 2015.

      Creation of Beechwood Re

      By 2013, when Platinum's "key investment ald properties,

including Black Elk and Golden Gate, were hemor~haging red ink,"
                                                        I


Platinum started "relying almost exclusively on/new investments

and inter-fund loans to fund investor redemptions." Id. 1 523.
                                                        I
Specifically, Nordlicht, Huberfeld, and Bodner Janted outside

funding from institutional investors such as WNiC and BCLIC. Id.

~   524. However, they knew institutional investo s would not

invest in Platinum because of their high-risk i~vestment

                                                    •
                                                    I

strategy and their "checkered past" of making s eculative

investments with unsavory companies, getting in~olved in

scandals, and having criminal records. Id. ~ 521s.
                                                    I
      To attract capital from WNIC and BCLIC, Ptatinum - through

Nordlicht, Huberfeld, Bodner, and Levy - enterJd into a

conspiracy with Beechwood Capital        through Fe~er and Taylor

whereby they agreed to establish and use a reiAsurance company,

                                    24
                                                            I
Beechwood Re, to induce WNIC and BCLIC to "hand ~ver funds to

Beechwood, via reinsurance agreements or otherw~se, so that

Beechwood could use those funds to keep PlatinuJ afloat." Id.

':II 532.

       Misrepresentations Prior to the Entry into the Reinsurance

Agreements
                                                        I
        To induce WNIC and BCLIC to enter into the]Reinsurance
                                                        l
                                                        I

Agreements with Beechwood Re, Nordlicht, Huberftld, Bodner,

Feuer, Taylor, Levy, Hodgdon, Slota, Small, Leff, Manela,

Ottensoser, Kirn, Saks, Poteat, and Lincoln ("coJconspirators•:

made representations regarding: "(a) who owned ieechwood Re and
                                                        I

other Beechwood entities,    (b) Beechwood Re's caf ital,       ( c) how
                                                        I
Beechwood Re would invest the assets that WNIC and BCLIC would

transfer to Beechwood Re under reinsurance agre~ments, and (d)
                                                        1
who would control and operate Beechwood Re and pther Beechwood

entities." Id. ':II 537.

        First, from the earliest contacts with WNIC and BCLIC in
                                                  I
                                                    I            .
2013 through the signing of the Reinsurance Agr;eements in
                                                    I
                                                    1
February 2014, Beechwood Capital and Beechwood ~e repeatedly

misrepresented the ownership structure of BeecJwood by stating

that Feuer, Taylor, and Levy owned and control~ed Beechwood Re,

Beechwood Holdings, and BAM I. Id. ':II':II 538-41. ]n
                                                     I
                                                       fact,

Beechwood's internal documents reveal that Nordlicht, Huberfeld,
                                                    I
                                                    I


                                   25
                                                             I

and Bodner controlled and owned a substantial stlke in these

entities. Id. !   542.

     Second, starting in the summer of 2013, BeeJhwood Capital

and Beechwood Re repeatedly misrepresented that ieechwood had
                                                         I
over $100 million in capital when in fact Beechwrod Re and

Beechwood Holdings had less than $300,000 in cap~tal.            Id. !   543.
                                                         l
Specifically, Nordlicht, Huberfeld, and Bodner crused BRILLC to

issue a demand note in the amount of $100 million (the "Demand

Note") to Beechwood Re. Id. ! 545. Based on thiJ,I Beechwood
                                                         i
continued to represent to WNIC and BCLIC that B~echwood had over

$100 million in capital, while hiding the true 1ature of the

Demand Note from WNIC and BCLIC. Id. ! ! 545-46. 1The collateral

that backed the Demand Note "took the form of P atinum-

controlled funds and entities, which .      were fraudulently

overvalued." Id. ! 548.

     Third, Beechwood entities and the co-consp~rators

misrepresented Beechwood Re's intentions and ab~lities as to how
                                                     I
it would invest $600 million funds that WNIC ana BCLIC placed in
                                                 I
their reinsurance trust accounts, who would ser:ve on the
                                                 I
Beechwood investment committee, and so forth.   ~d. ! ! 550-51,

563-64, 566-71. In addition, Beechwood Re reprJsented that it
                                                 I



would grant only WNIC and BCLIC a first prioriiy security

interest in those reinsurance trust accounts    (as required by


                                26
insurance laws and regulations), but it simultan~ously granted a

f irs
  ·   t      ·  · t y security
           priori          ·   .
                               interest in                  I
                                        . those accoun~s to Nomura

Securities in order to get this prime broker to lxtend credit to

Beechwood Re and BAM I to make further investmenks
                                                ,  in Platinum-

controlled funds and entities. Id. i i 556-57. Ndither WNIC and

BCLIC nor Nomura knew of this simultaneous grant! of a first
                                                            I
priority security interest. Id.                             I
                                                            j
          Fourth, starting in July 2013, Feuer, Tayl,r, and Levy

represented other employees of Beechwood as Beeqhwood employees

to WNIC and BCLIC, when in fact they were PlatiJum employees
                                                        I
receiving paychecks from Platinum. Id. i i 572-73. The co-

conspirators made conscious efforts throughout      I   '
                                                        1
                                                            any years to

maintain this optic of separation between Plati,um
                                                I
                                                   and Beechwood

in the eyes of BCLIC, WNIC, and federal and stale regulators.

Id. i i 574-91.

          Misre resentations After the Entr   into th~ Reinsurance

Agreements
                                                    I
          Relying on the above four kinds of misrepr~sentations, WNIC
                                                    j
and BCLIC entered into the Reinsurance Agreeme~ts on February
                                                    I
                                                    I

10, 2014. Until the termination of the Reinsur~nce Agreements in

September 29, 2016, Nordlicht, Huberfeld, Bodn r, Levy, Feuer,

and Taylor directed other cross-claim and thir -party defendants

and used the reinsurance trust assets to enric                  themselves and


                                     27
                                                         j
                                                             l
Platinum entities. Id. 1 606. In addition, the atove four types

of misrepresentations continued in the following/manner,         for the

purpose of preventing WNIC and BCLIC from terminfting the
                                                         1
Reinsurance Agreements.
                                                         !
                                                '
     First, in 2014 and 2015, when WNIC and BCLIC pressed Feuer,
                                                         I
Taylor and/or Levy about the relationship betweep Platinum and

Beechwood - prompted by over $100 million of trust assets

invested in Platinum-controlled funds such as P~CO, Black Elk
                                                     l
Energy Offshore Operations LLC ("Black Elk"), G~lden Gate Oil

LLC ("Golden Gate"), and ALS Capital Ventures LJC ("ALS")

Feuer, Taylor and/or Levy repeatedly denied the/existence of any

relationship between Beechwood and Platinum. IdJ 1 611. The co-

conspirators'   ju•stification for putting money il the Platinum

entities was because "Levy was familiar with thim and believed
                                                     I

with Platinum." Id. 1 612.                    T
they were valuable investments based on his forfuer employment



     Second, with respect to Beechwood Re's cap~tal, on or about

May 16, 2014, the co-conspirators amended and r)estated the

Demand Note downward from $100 million to $25 million without

communicating this to WNIC and BCLIC. Id. 1 61~. $75 million in

"capital" was diverted to Beechwood Bermuda en~ities to (a)
                                                 j

                                                 I


satisfy applicable Bermuda insurance law requitements that these

Bermuda entities be adequately capitalized and1 (b) purchase


                                  28
                                                   II
certain assets. Id. !! 618, 625. Meanwhile, from] December 2014

to January 2015, Feuer and Taylor repeatedly tol~ WNIC and BCLIC

that Beechwood Re had over $100 million in "capi al." Id. ! 621.

In January 2015, Taylor was forced to tell the truth to WNIC and

BCLIC, upon which Taylor also falsely claimed t1at the

"Beechwood Companies [had] an irrevocable right Ito the assets
                                                   I


within a Delaware Series LLC" and that Beechwoo4 "considers the

entirety of Beechwood's capital as available tojsupport any
                                                    I
                                                   I
liabilities within our companies .         first anq foremost being
                                                    I


the WNIC and BCLIC blocks." Id. ! 623. The tranifer of $75

million in the Demand Note from Beechwood Re tojthe Beechwood

Bermuda entities left Beechwood Re grossly undefcapitalized. Id.

,    626.                                          I
        Third, the Beechwood management team wore ioth Beechwood

and Platinum hats but tried concealing this by, for instance,

 only using their Beechwood email addresses when communicating

 with WNIC and BCLIC. Id. ! 629. By the end of 2014, Feuer and

 Taylor finally admitted that Levy had been usijg his investment
                                                   I
    discretion inappropriately, promising to WNIC ~nd
                                                   1
                                                      BCLIC that

    Levy would be separated from Beechwood and tha~ Beechwood Re and

    its agents would "divest the trust assets of Platinum-controlled
                                                    I

    funds and entities." Id. ! 631. Levy was formally replaced with

    Saks, but, behind the scene, Levy continued di 1 ecting Beechwood


                                    29
                                                              r
Re's investments of trust assets with direction from Nordlicht.

Id.   ~~   632-34. In addition, during 2015 and 2016j Beechwood Re
                                                              I

and its agents divested only some of Platinum-coftrolled

investments and also added additional Platinum-c/ntrolled

investments to the WNIC and BCLIC trusts' portfo~ios, not

fulfilling the promise. Id.     ~   633.                  I
                                                          I
                                                          I
       Fourth, misrepresentations continued as to Ihow trust assets

would be invested. In 2014 and 2015, the Co-Consbirators sought
                                                      )
to establish additional prime brokerage arrange1ents, in

addition to the arrangement with Nomura discuss~d above, by
                                                      I
granting them a first priority security interesti. Id. ~~ 639-40.
                                                      r
Furthermore, Feuer, Taylor, Levy, Kim, Saks, an/ Levy repeatedly

assured WNIC and BCLIC of the "prudency of theit investments"

whenever WNIC and BCLIC confronted them about p~tting trust
                                                      I
assets into illiquid and speculative Level 3 assets and
                                                      l
ventures, including JF Aircorp, Trilliant, LLC,i Kennedy RH

Holdings LLC, and Platinum-controlled funds anl entities such as

Agera, LC Energy, PPCO and Golden Gate Oil. Id.           ~~      642,   644.

Also, they represented that these transactions were at "arm's-

length." Id.     ~   644.

       Breach of the Reinsurance Agreements by Bdechwood Re
                                                  I

     Beechwood Re also allegedly breached the 401lowing
                                              I
provisions of the Reinsurance Agreements:     /


                                     30
                                                                 I
•   In "each of the primary trust accounts ffr WNIC and

    BCLIC, Beechwood Re was required to depo it and maintain
                                                         1
    assets that had an aggregate fair market/value of 102% of

    the expected future liabilities for the ~olicies that

    WNIC or BCLIC (as applicable) ceded." Id[ '.I[ 658. This was
                                                             I

                                                         I
    meant to serve as collateral for Beechwo9d Re's
                                                         '

    obligation to pay future claims on the c~ded policies.

    Id. This requirement was not satisfied, ~n part because
                                                         '
    Beechwood relied on inflated valuations ~f asset and the
                                                         l

    fair market values impermissibly includef investments in

    Platinum-controlled funds.    Id. '.I[ 659-60,, 662.
                                                         I

•   If the fair market value of the assets ~n the trusts fell

    below the aforementioned contractual th~esholds,

    Beechwood Re was required to top up. Bejchwood Re did not

    top up, as it relied on the inflated va~uations. Id.                    '.Il




    661.                                             I
                                                     I

•   If the fair market value of the assets tn the trusts were

    above the contractual thresholds, Beechfood Re could

    withdraw "surplus" from the funds and d}stribute as it

    saw fit. Based on the inflated valuatio~s, Beechwood Re
                                                 I
    repeatedly withdrew these unearned "surplus." Id.                '.Il   662.
                                                 I

                                                 I
•   Beechwood Re "breached its obligations fo divest the
                                                 I

                             31
                                                                I
        trust accounts of investments that did n)t comply with

        the investment guidelines." Id. i    664.               ,

    •   Upon termination of the Reinsurance Agre1ments on

        September 29, 2016, Beechwood Re was req~ired to pay WNIC

        and BCLIC (1) "cash or admitted invested;assets having a
                                                I
                                                            '
        fair market value equal to the statutory/reserves

        attributable to the liability [WNIC and BCLIC]

        recaptured" and (21   •a proportionate amotnt of the

        Negative Ceding Commission". Id. i    668-68. According to
                                                            I
        these provisions, WNIC and BCLIC were ow~d over $150

        million, which has not been paid. Id.           I
                                                        l
     Exposure of the Fraud                              /

     On June 8, 2016, Huberfeld was arrested, a&d news broke out

that Huberfeld and Nordlicht had been using Beebhwood Re to

attract institutional investors for the Platinu~-controlled
                                                        I
funds and entities. Id. i 677. In reaction, WNI~ and BCLIC began
                                                        l
reviewing and auditing the trusts' investments,1 discovering many

issues. Id. Finally, WNIC and BCLIC terminated khe Reinsurance
                                                    i
Agreements on September 29, 2016. Id. i     681.

     Lincoln's Participation in the Fraud
            ,
     The remainder of the allegations focus on/Lincoln's
                                                    '
participation in the scheme.    As the Reinsurance Agreements were
                                                    I
getting finalized, Beechwood Re needed "a valuttion firm to


                                  32                !
issue quarterly reports that would show WNIC anJ BCLIC the

reinsurance trust assets were being safely and 1rudently

invested," which would require "mak[ing] self-dialing look

legitimate." Id. ! 691. Lincoln, eager to get n,w and more

businesses from Platinum, filled in this role.         ~d.   ~   692, 700-

02. Before the engagement, Lincoln "understood Jhat Platinum had
                                                       I
established Beechwood Re as an affiliated reins rer that it
                                                       1'
controlled for the specific purpose of providing Platinum with

'permanent capital,'      including by 'leverag[ing] !reinsurance

premiums as a source of capital.'"        Id. ! 699.   I
     Lincoln knowingly issued valuation reports)based on

incomplete,    false, and misleading information.~~ 707. For

instance:
                                                       I
     •   Lincoln accepted without verification ttte inflated, self-
                                                 j
         reported and unsupported net asset valu figures in
                                                       1
         valuating the Platinum fund investments~ Id.            ~   711.

     •   When Lincoln requested investment committee memoranda,

         financial statements, and offering memo 1 anda of Golden
                                                       I


         Gate, PPCO, and Black Elk on February 2[, 2014, Lincoln

         received only financial statements of these entities (and

         for Black Elk, the statements were for ?012), and it did
                                                       I
                                                       I
         not press further for necessary supporting documentation.

         Id.   ~   712.

                                     33
                                                                  I
•   Lincoln wrote negative assurance lettersjstating there

    was "nothing that came to our attention !hat
                                            j
                                                 would lead

    us to believe that management's fair valles estimates as

    shown are unreasonable," based on questiinable financial

    information supplied without any supporttng
                                                              j
    documentation. Id.   ~   714.                             I
                                                              I
•   As for positive assurance valuations, Beechwood Re often

    dictated which methodology Lincoln neede~ to use - or

    Lincoln changed its methodology on its own - to make sure

    that the desired valuation falls within ~he ranges

    produced by a chosen methodology. Id. ~1 726, 745-47.

•   Lincoln knew that Beechwood Re and Platinum entities were
                                                          '
    related and that, therefore, the transa9tions involving
                                                          I
    Beechwood Re, BAM I, and BAM Administra~ive's investments
                                                          I



    into Platinum-related entities and funds could not have
                                                          I
                                                          I


    been at arm's length. Id.          ~~   718, 733. Jonetheless,
                              -                       l
    Lincoln continued to assign a fair valu¢ of 100% as if

    these transactions were at arm's length) Id.                      ~   733.
                                                      l
•   Lincoln did not maintain independence, because it

    "capitulated to Beechwood Re,            [BAM I] a~d BAM

    Administrative's requests to change loan descriptions and
                                                      I

                                            I
    to remove ratings, references to Platinpm, and any



                                  34
                                                                        j
       discussion of 'speculative assets'                      from lts valuation

       reports." Id.         <JI   737-42.

Lincoln's reports, including the negative assur~nce letters and

positive assurance valuations, justified Beechw,od Re's

withdrawal of "surplus" from the trusts while a~oiding its

obligation to top up.          Id.       <JI   721. And WNIC and BGLIC relied on

these documents -         of which reliance Lincoln was !aware of -                to

assume their reinsurance trust assets were "saf~, reliable and

valuable." Id.   <J[<J[   728, 752-53.                                  I
                                                                        I


     By Dece~er 2014, it became "more difficulf for Lincoln to

simply ignore the issues with Beechwood Re,                          [BAI I], and BAM

Administrative's investment values, insufficienf collateral, and

countless self-dealing investments in Platinum ind Platinum-

related entities." Id.             <JI   760. For the first timl, in its 2014 Q4

valuations, Lincoln dropped the positive assura~ce valuations

from previous 100% fair value to roughly 70-90% range for

various Platinum-related investments. Id.                      <JI   768r On February 5,
                                                                        I


2015, a Lincoln employee directed other employeies to "go back

and cleanse your files on the Beechwood valuati;ons
                                                I
                                                    in accordance
                                                I
with our record retention policy. Please delet~ any draft models

 or reports and just hang onto the final models lnd analyses.•

 Id. 1 774. On February 19, 2015, Lincoln sent 1,i notice of

 termination to Beechwood. Id.                    <JI   780.

                                                        35
III.   SHIP TPC

       The following allegations are taken from                 SHIP TPC and
                                                          l
 are assumed true for the purposes of assessing                 motions to
                                                          1he
 dismiss the SHIP TPC.                                    j
                                                          I
       Parties                                            j

       Cross-claim and third-party defendants inciude:
                                                          I
       •       Beechwood Capital, a New York limited li:abili ty company.

               SHIP TPC   ~   9.

       •       Beechwood Re, a Cayman Island reinsuran~e company and
                                                          I
               party to an IMA, dated June 13, 2014, w~th SHIP. Id.

               ~   11.

       •       Beechwood Holdings, a Cayman Islands entjity and the

               parent of Beechwood Re. Id.   ~   12.

       •       BBIL, a Bermuda reinsurance company and,party to another
                                                          I
               IMA, dated May 22, 2014, with SHIP. Id.!~ 13.

       •       BBL and BBIHL (predecessor-in-interest to PBIHL), Bermuda

               reinsurance entities. Id.   ~~    14-15.

       •       BAM I, a Delaware limited partnership a•d        party to the

               third IMA, dated January 15, 2015, with'.SHIP.
                                                       I
                                                              Id. ~ 16.

           •   BAM II, a Delaware limited partnership ind investment
                                                          j




                                                       , - ~ 17.
               advisor for other Beechwood entities. -Id.
                                                          '

           •   Beechwood Asset Management Trust I and Beechwood Asset



                                        36
        Management Trust II, entities through whlch Nordlicht,

        Huberfeld, Bodner, Levy, Feuer, and Tayl r owned BAM I.
                                                  I
                                                  '
        Id. 1 18.

•       BAM GP I and BAM GP II, Delaware limitedlliability

        companies. Id. 1 19.

•       BAM Administrative and MSD Administrativ~, Delaware

        limited liability companies. Id. 1 20.
                                                I
•       Nordlicht, Huberfeld, and Bodner, Co-Fourders of

        Platinum. Id. ~1 21-24. They exerted sig~ificant control
                                                  l
        over the entire Platinum-Beechwood enter~rise's affairs
                                                  I
                                                  I
        and orchestrated investment decisions. I:d.

•       Platinum Management    (NY) LLC ("Platinum ~anagement"), a

        Delaware limited liability company and ~he general

        partner of PPVA. Id. 1 25. Its investmerlt, risk, and
                                                  I
        valuation committees set valuations of IPVA's

         investments, which permitted them to ov1rcharge
                                                  I

         performance fees. Id.                    j


    •    Beechwood Trusts Nos. 1-20, trusts esta*lished and
                                                  I
                                                  I
         controlled by Nordlicht, Huberfeld, Bodner or Levy. Id.
                                                 I
         1 518. Each held ownership interests iniBeechwood

         Holdings and BBL. Id. ~ 26.

    •    Feuer Family Trust and Taylor-Lau Famill/ Trust, trusts
                                                  I




                                   37
                                                  I
        organized for Feuer's and Taylor's familtes as

        beneficiaries, respectively. Id. ~~ 27,
                                                  1s.
•       BRILLC Series A through I, vehicles esta+lished and

        indirectly controlled by Nordlicht, Hubeffeld and/or

        Bodner. Id.   ~   30.

•       Dahlia Kalter, the wife of Nordlicht and1 an absolute
                                                 j
        guarantor, along with Nordlicht, of the ~ontsant Note

        Purchase Agreement dated January 30, 201~, on behalf of

        Montsant Partners LLC in favor of SHIP. Jd. ~ 32.
                                                  I


•       N Management LLC ("N Managementu), a Delaware limited

        liability company and agent to the BRIL~C Series A-I. Id.

        ~   33.                                   I
•       Beechwood Global Distribution Trust, Feuer
                                               I
                                                   Family 2016

        ACQ Trust, and Taylor-Lau Family 2016 A1Q Trust, trusts

        created by Feuer, Taylor, Levy, Nordlicqt, Huberfeld, and

        Bodner for the August 5, 2016 transacti1ns to conceal
                                                  I

        Nordlicht, Huberfeld, and Bodner's econJmic interest in

         Beechwood entities. Id.   ~   34.

    o    Feit, Chief Financial Officer of BAM I, ;responsible for
                                                  i
         calculating any performance fees that t~e Beechwood

         parties to the IMAs took. Id. ~ 35.
                                                  I
    •    Saks, a portfolio manager at Platinum Mpnagement until
                                                  I

                                   38
                                                       j
        2014 and Chief Investment Officer of BAMI I starting at

        the end of 2014. Id. 1 37.
                                                       I


•       Estate of Uri Landesman, representing thf interests of

        the late Uri Landesman, who passed away fn September 14,

                                                '
        2018 and who was former President and ma~aging partner of
                                                       l
        Platinum Management. Id. 1 38.                 J




•       Small, managing director of Platinum Man~gement. Id .

        1 39.                                          j

•       Ottensoser, General Counsel of Platinum panagement, PPVA,

        and, during early stages, certain Beech~ood entities. Id.

        '    41.                                       j
•       Naftali Manela, Chief Operating Officer of PPVA, employee

        of certain Beechwood entities, and membdr of the Platinum

        Management valuation committee. Id.      ~ 4,.
•       Kim, a senior manager of Platinum Manag,ment and Chief

        Risk Officer of Beechwood Re and BAM I. Id. 1 44.

•           Slota, a senior manager of Platinum and Chief Operating

            Officer of Beechwood Re and BAM I. Id.     ~   45.

    •       Fuchs, an indi victual with no official   tL tle but
                                                       1
                                                                   had "day-
                                                       i
            to-day involvement in the management ano operations of
                                                       I
            Platinum Management and PPVA." Id. 1 46L
                                                       I
    •       Michael Nordlicht, a nephew of Nordlich~ who participated



                                     39
         in the Agera transactions. Id.      ~   48.

     •   Cassidy. Soon after finishing his senten e for securities

         frauds, he was appointed as managing dir ctor of Agera

         Energy by Nordlicht in 2014. Id.        ~   58.

     The Development of the Platinum-Beechwood ~cheme

     By 2012, several of Platinum's flagship in estments were

not performing well -    and "it was imperative that Nordlicht,

Huberfeld, and Bodner find fresh sources of invJstment dollars.
                                                                    I
Their options were limited, however, by their oJn checkered
                                                                    I



reputations [involving their prior criminal hisJory and SEC
                                                                I
investigations]." Id.    ~     55. For this reason, "iA early 2013,
                                                                I
                                                                I


Nordlicht, Huberfeld, Bodner, and Levy.                    entered into a

conspiracy with Feuer, Taylor, and Beechwood Ca~ital                    . to

establish a reinsurance company, Beechwood Re, lnd to use it as
                                                                I
a vehicle to fraudulently induce insurers to entrust funds to
                                                                I
Beechwood through reinsurance agreements or other contractual

arrangements." Id.   ~   63.
                                                                i
     Beechwood and Platinum had shared management and control,

and were in fact integrated: Beechwood initial~y operated out of

Platinum's offices, various individuals mainta{ned email
                                               I
accounts with both Beechwood and Platinum Part1ers, Platinum

employees with no actual role at Beechwood partlicipated in
                                                            I

                                                            I
Beechwood transactions, and many Beechwood emp~oyees were former

                                       40
                                                                  I
or concurrent employees of, or deeply connected to, Platinum

( ~ , Nordlicht, Levy, Slota, Ottensoser, Smalll Manela, Saks,
                                                              j
Beren, and Kim). Id.   ~~   103-09, 120-24. All of this occurred

while Nordlicht, Huberfeld, and Bodner maintain~d control over

Beechwood investments regardless of their titles. Id.                           ~~       110-17.
                                                              I
     Such tie between Platinum and Beechwood "w~s not disclosed
                                                              I
to SHIP or other insurers.   11
                                  Id. ~ 75. This scheme was furthered

through "Beechwood's intentionally complex strudture to avoid
                                                 j
revealing 11 Nordlicht, Bodner, and Huberfeld's c9ntrol over the

investments to SHIP and other clients. Id.       ~   79i For instance,

ownership of common shares in Beechwood Holding~ and BBL was
                                                          I
split among 22 trusts - most of which had nonde cript names such

as Beechwood Trust Nos. 1-20 -
                                                          1
                                    and one individual, in order to

"deceive investors 11 and claim that Beechwood "wls a new and

independent venture owned by Feuer, Taylor and jevy.
                                                          l                11
                                                                                Id.       ~   85-

86. Also, the Platinum-Beechwood co-conspirator~ "constantly and

consistently lied about and hid the Platinum-Be/echwood

connection, including to the SEC, state regula~ory bodies,

clients, potential clients, and business partnJrs.                    11
                                                                           Id.       ~    100.
                                                      l
     Beechwood's Misrepresentations to Induce SHIP to Enter into

the IMAs
                                                      I
     Starting with an email on April 10, 2014, I SHIP started
                                                      j
receiving "sales pitch 11 from Taylor, Feuer, an, other Beechwood


                                     41
individuals in oral and written forms. Id. i 137l46. The April

10, 2014 document included statements such as "Blsis of

Beechwood's Investment Strategy is Superior         Risl          Management

Capabilities," which includes "[d]etailed analy is of underlying
                                                              I
forms of collateral," a "[f] ocus on appropriate ,deal controls,"

"active monitoring and due diligence," and "thiJd party
                                                              I
controls, independent valuation, compliance pro ram." Id.                            <Ji   139.
                                                          1
Furthermore, in various presentations, Levy "retterated
                                                          I

Beechwood's consistent themes of strong security and

collateralization, conservative approach, and aiguaranteed
                                                          I



return for SHIP," and Beechwood "represented tolsHIP that the

investments were over-secured by collateral that Beechwood could

seize in the event that a loan or other investm~nt was not

repaid, which would enable Beechwood to recover the value of any

investment." Id.   <J[<J[   147, 151. During the course of these sales

pitches, Platinum's controlling role was conce led. Id.                     <J[<J[         144-

49.

      The Investment Management Agreements

      On May 22, 2014, June 13, 2014, and Janua • y 15, 2015, SHIP

entered into three IMAs with BBIL, Bermuda Re, /and BAM I, all of

which contained a similar set of provisions. IJ.                  <Ji   162. Each IMA

contractually guaranteed to SHIP an annual invlstment return of
                                                      '
                                                      I
5.85% of the net asset value of the assets in fhe relevant
                                                      I
                                       42
account, and in the event that there was a short~all, the

Beechwood counterparty was required to make up t~e difference

(with a slight modification for the IMA with BAM I). Id. 11 168-
                                                          1
69; 188-89; 207-08. On the other hand, the Beec~wood

counterparty could retain investment returns ab1ve the 5.85%

return as a performance fee.   Id. 11 170, 181, 2q7-08. The IMAs

obligated the Beechwood counterparties to compl~ with (1)     SHIP's

Investment Policies and (2)    (except for the IMA!with BAM I) the
                                                      1
Beechwood counterparties' investment guidelines~ all of which
                                                      I

had certain collateralization and risk profile requirements for
                                                      l
                                                      I
investments using SHIP's funds.   Id. 11 176-77, :)_96-97, 214.

     The Beechwood counterparties failed to com~ly with their
                                                      I



own investment guidelines and SHIP's Investment/ Policies.    Id. 1

178, 198, 215. For instance, prior to June 2014l Platinum caused
                                                  j
                                                  I


BBIL to acquire the Black Elk notes at their fahe value, even

though they were only worth a fraction of that ~mount. Id. i

180. Beechwood never "disclosed to SHIP the Pla'.tinum
                                                I
                                                       connection
                                                  I
to other assets in which SHIP was invested, thjt Platinum was

directing SHIP's investments, that Platinum an4 Beechwood

insiders were personally benefiting from fees ~nd charges

related to those investments, or the relatect-pJrty nature of
                                               I
such transactions and the inherent conflicts o~ interest that

such ties reflect." Id. 1 181.


                                  43
       Furthermore, to the extent the Receiver is ~eeking to hold

SHIP liable for acts or omission taken in connec~ion with SHIP's

status as a "Client Indemnified Party" as def ine;d in the IMAs,

SHIP is entitled to indemnification under ParagJaph 18 of the
                                                                         I
IMAs. Id.       ~   217-31.                                              I

       Numerous Related-Party Transactions

       Between May 2014 and June 2016, SHIP entruJted $270 million
                                                                     I

in total to Beechwood pursuant to the IMAs, andlanother $50

million outside of the IMAs. Id.          ~   138. These f,nds were placed

into "investments that were highly speculative, /not adequately
                                                                     I


secured, opaque, and not appropriately discloset to SHIP" and/or

investments tied to Platinum that were "high-ri)k, complex,

inadequately collateralized, and often distressrd." Id.                             ~~   233,

237.        Also, the investments in the Platinum fun~s and entities

were not made at arm's length, involved "intentlonally inflated
                                               I
and unsupportable valuations," and were not in ~he interests of

SHIP. Id.       ~   234. The examples include:          (1) Go14en Gate Oil,

LLC., id. ~ 240;         (2) Milberg Hamilton Capital dredit Facility,
                                                                 I



id.;    (3)    Lumens Energy Group LLC, id.;            (4)   Chirla Horizon
                                              --                 I


Investment Group, id.;         (5) Kennedy Sobli Consultants, id.;                       (6)

Montsant Partners, LLC, id.         ~~   240, 249-256;
                                                                 I
                                                                (?)          PEDEVCO Corp.,

id.    ~~    257-67;   (8) Agera Energy, id.       ~~    268-32J. Many loans made

to these entities using SHIP's funds "carried irtificially high


                                         44
                                                 I
interest rates and were subject to fees and upfiont payments
                                                 I
that were not reasonably supported by the finan~ial condition or

outlook of the obligors." Id. ! 244.             I
     The SHIP TPC further describes the last thtlee transactions
                                                 I
above, as follows:                               j

     Montsant Partners, LLC. Two weeks after thJ IMA was signed,
                                                j
BAM I purchased, on SHIP's behalf, an unsecured1term note issued
                                                 '
                                                 1
by Montsant -   a wholly-owned subsidiary of PPVAI- in the

principal amount of $35,500,000, pursuant to a Jote
                                               1
                                                    Purchase

Agreement ("Montsant NPA") dated January 30, 2015.
                                               ,   Id. !! 249-
                                                 j
                                                 I


50. The Montsant NPA, which was not provided tojSHIP, specifies

that Montsant "shall use the proceeds of the sate of the Notes

to disburse to its parent company, PPVA." Id. Tfe note was never

properly secured; after nine amendments to the   r
                                                 1
                                                     ost-closing

collateralization deadline, it was collateraliz, d by assets that

also served as collateral for debt to be colleched under two

other defaulted investments in which Beechwood had invested

SHIP's policy reserves. Id. !! 252-53. SHIP hasl "not been paid

back its principal and has not received any payment of interest
                                               II
                                                 j

on this note." Id. ! 255. Furthermore, in conjunction with the
                 - -                             j




Montsant NPA, Nordlicht and Kalter "jointly an~ severally

guarantee[d] that the Obligations [of the Mont,ant NPA] will be
                                                 I

                                                 I
                                                 I
                                  45             j
                                                 I
paid strictly in accordance with the terms oft e Documents,"

none of which was paid. Id.            <JI   256.

         PEDEVCO Corp. Funds deposited in the BAM I IMA account were

used to acquire, on SHIP's behalf, debt interes sin PEDEVCO, a
                                                                        '
                                                                        I
highly speculative oil business, from other Beeqhwood entities.

Id.   <JI<JI   257-58. Not only was an investment of th~s type "entirely

unsuitable" for SHIP given the speculative natu~e, but also this
                                               I
investment occurred after the prices of oil andjnatural gas had

declined by 50% between March 2014 and April 20~5, which meant

PEDEVCO was financially struggling. Id.             <JI<JI   258-11. In 2016,

through a series of transactions, the PEDEVCO d~bt interests

were restructured to subordinate SHIP's rights                              or repayment

under Beechwood's rights for repayment. Id.                   <JI<JI   262-64.

Eventually, PEDEVCO                                                                  and

SHIP collected only pennies on the dollar becau$e of the

subordination of their rights for repayment. Id.1 ':II':II 266-67.
                                                                ---i

        A~era Energy, LLC. In May and June 2014, A,era Energy

issued a secured convertible note to Principal Jrowth Strategies

LLC ("PSG"), an entity owned 55% by PPVA and 45%1 by PPCO. Id.                             <JI<JI
                                                                        I
                                                I
270-71. This note was shortly after amended to ~ecome
                                                                        1
convertible to 95.01% of the equity interests i1 Agera Energy

("Convertible Note"). Id.        <JI   271. In June 18, 20~4, Beechwood
                                                                        I
entities, including Beechwood Re, acquired $51 9 million of
                                                                       .I
                                              46                        I
senior secured debt issued by Agera Energy, whe{e $30 million

came from SHIP's accounts. Id. ~ 274. Agera Ene gy used these
                                                        1
proceeds to purchase the assets of Gla6ial Eneriy Holdings Inc.,

an electricity and natural gas retailer. Id. Ev~n though SHIP's

money was used to finance this purchase and the transaction

report on SHIP's account stated that SHIP's loa7 would receive

14% interest, SHIP was not paid any interest on jit. Id. ~~ 274-

75.    In April 2015, Beechwood and Platinum enginjered a few

similar asset acquisitions by Agera Energy, usi~g $14 million
                                                        I
                                                        I
from SHIP's account without any interest paymenl to SHIP. Id. ~

277.

       In 2016 and 2017, "Platin=, Narain and Be,chwood

orchestrated the sale and resale of [PGS's] Con7ertible Note to

investors, including SHIP, in a series of trans,ctions that

ultimately resulted in the transfer of $65 mill~on in cash and

$105 million in other assets to PGS in order to 6rop up PPCO and

PPVA." Id.   ~   2 8 0. This was accomplished through Ja series of
                                                        j
complex transactions, one of which was Beechwood's "formation of

AGH Parent to acquire the Convertible Note from PGS for $170

million" in June 2016. Id.     ~~   281-301. The $170       illion that AGH

Parent paid came from Beechwood investors, including SHIP who

invested $50 million outside of the IMAs into AdH Parent. Id.

This $170 million valuation of the Convertible i t e -           a result
                                                        !
                                                        '
                                     47
of negotiation between Narain and another Platijum entity - was

grossly overvalued, because this Convertible Noe had been
                                                 I



valued at $15 million two months prior. Id. ~ 2 4. These

transactions were motivated by Platinum's need         or cash to

"satisfy demands for investor withdrawals, to s pport distressed

investments, and to provide the appearance of    tuable assets in
Platinum funds." Id.                               I
                                                 j

      Finally, around June 2017, Beechwood sold ~ts interests in

various Beechwood assets for over $1 billion to aff iliates of
                                                   1




Eli Global. Id. ~ 318. Beechwood's interests in ~GH Parent were
                                                   I
                                                   I


included in the sale, but SHIP's were not, "the1eby allowing

Beechwood, its insiders, and certain Platinum i1siders to cash

out interests in the Agera enterprise for which ~hey had
                                                I
                                                   I

invested no funds and had taken no risk, while l~aving SHIP with

nearly $70 million of funds tied up in illiquid interests of

questionable worth in an entity now controlled b        Eli Global."

Id.

      Excessive Performance Fees Based on Overval ation
                                                   I

      The co-conspirators also "grossly overvalue~ the

investments in SHIP's portfolio, and intentional~y fed the

independent valuation firms misleading information, tailored to

achieve the desired result: inflated values." Id.        ~   321. The

goal was to create an overall annual return over the 5.85%


                                48
threshold to take performance fees.   Id. 1 322. Over time, tens

of millions in performance fees were collected Jased on its

consistently false representations to SHIP, and !Beechwood never

made any true-up payments to SHIP's account. Id.] 11 341-44.

     Beechwood often delegated valuation to Pla~inum's

valuations, as the Golden Gate overvaluation exJmple shows. Id.
                                                   I



11 333-35. Both the Platinum valuation committe1, in charge of

"reviewing the values of all of PPVA's signific~nt investments,"

and the Platinum risk committee, in charge of "sJetting

investment strategy for Platinum Management and !analyzing new
                                                   '
investment opportunities," had a significant            on the net

asset values reported by PPVA.   Id. 1 326.

     Continued Concealment

     Beechwood also prevented SHIP and other in~estors from
                                                   l
finding out about Beechwood's scheme and from ex~ricating their
                                                   I
funds from the "irresponsible and conflicted in~estments" at an

earlier time. Id. 1 367. For instance, during tde SEC

investigation that started on July 10, 2014, Norjdlicht "lied and

told his attorneys that the companies had differ1ent General

Counsels," which was false as Ottensoser was the General Counsel

to both Platinum and Beechwood. Id.   ~   368. Furt~ermore, numerous

asset-protection schemes, including the use of ~rusts, were




                                 49
                                                     I
employed to "put their pilfered profits beyond tlhe reach of

creditors like SHIP and enrich themselves." Id. 1 379-83.

     When CNO started confronting Beechwood
                                                 aboit the
relationship between Beechwood and Platinum and asked to divest
                                                     :
CNO's investments from "Platinum-controlled fun4s and entities,"

Beechwood feared that "CNO would catch onto the JPlatinum-
                                                     1

Beechwood Scheme." Id. 11 373-77. Then, Beechwo~d "diverted most

if not all of those investments into SHIP's accdunt, saddling

SHIP with all of the inappropriate Platinum-rel~ted
                                                     I
investments," as evidenced by an email sent on 4u1y 23, 2015.

Id. 1 376.
                                                     I
                                                     I
     After Huberfeld was arrested in June 2016 and the media

started exposing the Beechwood-Platinum connect~on, Beechwood

sent an email letter to SHIP on July 26, 2016, Jalsely
                                                     '

representing that, inter alia,   (1) it was in thi process of

severing all ties with Platinum;      (2) "Beechwood :is currently

owned 99% through family trusts of Messrs. FeueJ and Taylor; and

(3) "no fund or institution of any kind has eve, had any

ownership of Beechwood." Id. 11 386-87. Ten day~ after, Feuer

and Taylor, through Feuer Family 2016 ACQ Trust land Taylor-Lau
                                                     j
Family 2016 ACQ Trust, acquired the equity ownedship interests
                                                     I
                                                     I
of Nordlicht, Huberfeld, Bodner, and Levy in Be~chwood entities

in exchange for secured promissory notes totali1g more than $20C


                                 50
                                               j
million (the "August 5, 2016 Transactions"), whfch kept the

economic interests of Nordlicht, Huberfeld, BodJer, and Levy

intact. Id.     <JI   389. Afterwards, Beechwood sold a portion of its

assets to an affiliate of Eli Global, which tri~gered a change

of control provision under the promissory notes agreement that

made a material portion of the proceeds of the !ale of those

assets to "flow[] directly into the hands of Noldlicht,

Huberfeld, Bodner, and Levy." Id.           <JI   396.

      Into the fall of 2016, SHIP continued to r~ceive assurances

that its investments were "sound, secured by ap~ropriate

collateral, and appropriately valued." Id.               <JI   39{ By the time

SHIP discovered the scheme and took mitigating ieasures in

November 2016, "much of the damage already was done." Id.                  <JI   405-

07.

IV.   Overview of the Counts                                     ]

          The FAC contains 19 counts, including, as lrelevant here:
                                                                 i
      •    Claims against Beechwood Re, BRILLC, BAMj I, BAM II,

           Beechwood Holdings, BBIL, PBIHL, Beechwo~d Bermuda,
                                                                 I
           Fuzion, CNO, 40186 Advisors and John Doef 1-100 for RICO

           and RICO conspiracy (Counts 1-3), Sectio~ lO(b) of the

           Exchange Act and Rule l0b-5 (Count 4), a~ding and
                                                                 '
           abetting breach of fiduciary duty (Count! 6), and aiding

           and abetting fraud (Count 7);                         1


                                       51                        I
                                                                 l
                                                      I
        •   Claims against Feuer and Taylor for RICO1 and RICO
                                                      I
                                                      j
            conspiracy (Counts 1-3), Section l0(b) o~ the Exchange
                                                      I
            Act and Rule l0b-5   (Count 4), Section 201 of the Exchange

            Act (Count 5), aiding and abetting breacr of fiduciary

            duty (Count 6), and aiding and abetting fraud (Count 7);

        •   Claims against BAM Administrative and SH~P for RICO and
                                                      I
            RICO conspiracy (Counts 1-3), Section 101(b) of the

            Exchange Act and Rule lOb-5 (Count 4), alding and

            abetting breach of fiduciary duty (Countl6), aiding and

            abetting fraud (Count 7), fraudulent con eyance (Counts
                                                      I
                                                      I

            8-17), unjust enrichment (Count 18), an~ declaratory
                                                      II
            relief (Count 19); and                    I
                                                      I

        •   Claims against BCLIC and WNIC for RICO a~d RICO
                                                      1
            conspiracy (Counts 1-3), Section l0(b) of the Exchange
                                                      I

            Act and Rule l0b-5   (Count 4), aiding an1 abetting breach

            of fiduciary duty (Count 6), aiding and ~betting fraud
                                                      I

            (Count 7), fraudulent conveyance (Count~ 13-17), unjust
                                                      I
                                                      j
            enrichment (Count 18), and declaratory jelief (Count 19).

        The WNIC TPC contains 19 counts, includingi as relevant

here:
                                                      1
        •   Claims against Huberfeld, Bodner, Feuer Family Trust,
                                                    I
                                                      I
            Taylor-Lau Family Trust, Beechwood Holdings, and



                                      52
                                             l
    Beechwood Trust Nos. 1-20 for RICO and R~CO conspiracy

    (Counts 1 and 2), aiding and abetting frlud (Count 7),
                                              I
                                              I

    aiding and abetting breach of fiduciary ctuty (Count 12),
                                              I
    contribution and indemnity (Count 18), ahd unjust
                                              I
    enrichment (Count 19);                    I
                                              I
                                              I
•   Claims against Slota and Ottensoser for rICO and RICO
                                              I
    conspiracy (Counts 1 and 2), fraudulent Qnducement and
                                            !I
    fraud (Count 3), aiding and abetting frafd (Count 7),

    aiding and abetting breach of fiduciary buty (Count 12),

    contribution and indemnity (Count 18), ahd unjust

    enrichment (Count 19);                    L

                                              I
                                              1

•   Claims against Kim, Saks, Narain, BAM I, 1 and BAM
                                              I
                                              I

    Administrative for RICO and RICO conspirrcy (Counts 1 and

    2), fraudulent inducement and fraud (Coupt 3), aiding and

    abetting fraud (Count 7), breach of fid+iary duty (Count

    11), aiding and abetting breach of fiduc~ary duty (Count
                                              i
    12), contribution and indemnity (Count ~8), and unjust
                                            I
                                            j
    enrichment (Count 19);                  :

•   Claims against BBL, BBIL, and PBIHL for ~ICO and RICO

    conspiracy ( Counts 1 and 2) , fraudulent linducement and
                                              j
    fraud (Count 4), aiding and abetting fraud (Count 7),

    aiding and abetting breach of fiduciary lduty (Count 12),
                                              1

                                              I
                                              I
                             53
            fraudulent conveyance (Counts 14-17), contribution and

            indemnity (Count 18), and unjust enrichmlnt (Count 19) ;

        •   Claims against Lincoln for RICO and RICO conspiracy

            (Counts 1 and 2), fraudulent misrepresen ation (Count 5),

            negligent misrepresentation (Count 6), a~ding and
                                                     I
            abetting fraud (Count 8), conspiracy to tommit fraud
                                                     I
            (Count 9) , aiding and abetting breach ofj fiduciary duty
                                                     I
            (Count 13), contribution and indemnity (fount 18), and

            unjust enrichment (Count 19);            i
                                                     I
                                                      I
        •   Claims against Beechwood Re for breach   ot   contract (Count
                                                     I
            10) and contribution and indemnity (Count
                                                    I
                                                      18); and
                                                     I
        •   A claim against Feuer, Taylor, and Beechrood Capital for

            contribution and indemnity (Count 18)
                                                      I


        The SHIP TPC contains 8 counts, including, Ias relevant

here:

        •   Claims against BAM II, Beechwood Holdingls, BBL, PBIHL,
                                                      I



            BAM Administrative, Beechwood Capital, B~M GP I, BAM GP

            II, MSD Administrative, N Management, Bofner, Cassidy,

            Feit, Fuchs, Huberfeld, Kim, Michael Nor~licht,
                                                     I
            Ottensoser, Saks, Slota, and Steinberg f!or aiding and
                                                      I
            abetting fraud (Count 1), aiding and abeitting breach of

            fiduciary duty (Count 2), civil conspirJcy (Count 5), and



                                    54
         unjust enrichment    (Count 7);

     •   Claims against Feuer Family Trust, Taylo,-Lau Family

         Trust, Beechwood Trust Nos. 1-20, BRILLC Series A-I,

         Lawrence Partners, LLC, Monsey Equities, LLC, Whitestar

         LLC, Whitestar LLC II, and Whitestar LLCj III for aiding
                                                    I
         and abetting fraud    (Count 3), aiding and; abetting breach

         of fiduciary duty (Count 4), civil conspkracy (Count 5),

         and unjust enrichment    (Count 7);        j

     •   Claims against Beechwood Global Distribu~ion Trust, Feuer

         Family 2016 ACQ Trust, and Taylor-Lau Fa6ily 2016 ACQ

         Trust for aiding and abetting fraud
                                                    I
                                                 (Counts 1 and 3),

         aiding and abetting breach of fiduciary ~uty (Counts 2

         and 4), civil conspiracy (Count 5), and ~njust enrichment
                                                    '
         (Count 7); and                             i

     •   A claim against Beechwood Re,     BAM I, an1 BBIL for

         declaratory judgment for contract indemn~fication (Count

         8) •

                             Legal Standards

I.   Standard of Review

     In order to survive a motion to dismiss, plaintiff must
                                                    I

"state a claim to relief that is plausible on iis face."
                                                    '
                                                    II
                                                    I




                                    55
Ashcroft v. Iqbal, 556 U.S. 662, 678     (2009) . 2   "~        claim has facial

plausibility when the plaintiff pleads factual                  ontent that

allows the court to draw the reasonable inferen,e that the

defendant is liable for the misconduct alleged.         'f       Id. When

adjudicating a motion to dismiss, the Court "acaept[s] all
                                                            l
factual allegations in the complaint and draw[s1 all reasonable

inferences in the plaintiff's favor." ATSI Commq:'ns, Inc. v.
                                                            I
Shaar Fund, Ltd., 493 F.3d 87, 98     (2d Cir. 20071.

     "Although Fed.R.Civ.P. 8 does not demand t,at a complaint

be a model of clarity or exhaustively present tte facts alleged,

it requires, at a minimum, that a complaint givj each defendant

fair notice of what the plaintiff's claim is anf the ground upon

which it rests." Atuahene v. City of Hartford,          to        F. App'x 33,

34 (2d Cir. 2001)   (summary order). Where a comptaint "lump[s]

all the defendants together in each claim and pfovid[es] no
                                                        1
factual basis to distinguish their conduct,       [it            fail [s] to

satisfy this minimum standard." Id.

     However, "[t]he group pleading doctrine is an exception to

the requirement that the fraudulent acts of eac                  defendant be
                                                        I
identified separately in the complaint." Elliott Assocs., L.P.

                                                        I




2 Unless otherwise indicated, in quoting cases         111
                                                    internal
quotation marks, alterations, emphases, footnot!es, and citations
are omitted.

                                 56
                                                     I
v. Hayes, 141 F. Supp. 2d 344, 354 (S.D.N.Y. 20~0). "The group

pleading doctrine allows particular statements 6r omissions to

be attributed to individual defendants even whed the exact

source of those statements is unknown." Anwar vj Fairfield

Greenwich Ltd., 728 F. Supp. 2d 372, 405 (S.D.N~Y. 2010). "Group
                                                     I
pleading allows plaintiffs only to connect defe~dants to

statements -                                      I scienter." Id.
               it does not also transitively conv~y
                                                     I

at 406.                                              I
                                                 !
     "In order to invoke the group pleading doctrine against a

particular defendant the complaint must allege lacts indicating
                                                 I
that the defendant was a corporate insider, witJ. direct

involvement in day-to-day affairs, at the entity issuing the
                                                 I
                                                 I
statement." In re Alstom SA, 406 F. Supp. 2d 433, 449 (S.D.N.Y.
                                                 I


2005); cf. Luce v. Edelstein, 802 F.2d 49, 55   (¼ct     Cir. 1986)

("[N]o specific connection between fraudulent rlpresentations in
                                                 I

the Offering Memorandum and particular defendanls is necessary
                                                 I

                                                 I
where, as here, defendants are insiders or affiliates

participating in the offer of the securities in, question.").

     Furthermore, "[w]hile it is settled that tre group pleading

doctrine is an exception to the requirement that the fraudulent
                                                 :
acts of each defendant be identified separatel1 in the

complaint, this does not imply that the group preading doctrine

applies only to fraud claims; rather, it applie~ whenever Rule


                                 57
9(b) applies, which is whenever the alleged con uct of

defendants is fraudulent in nature." Schwartzco Enter rises LLC

v. TMH Mgmt., LLC, 60 F. Supp. 3d 331, 350 (E.D~N.Y. 2014). For

example, "[t]he group pleading doctrine applies ]to breach of

fiduciary duty claims that are rooted in fraud.j Id. at 352-53.
                                                        I
                                                        I
II.     Claim-Specific Legal Standards                  I
                                                        I
      A. Civil RICO Under 18 U.S.C. § 1962(c)

        Section 1962(c) of the Racketeering Influe,ced and Corrupt

Organizations Act ("RICO"), 18 U.S.C.        §   1961 etlseq., makes it

"unlawful for any person employed by or associa~ed with any

enterprise engaged in, or the activities of whidh affect,
                                                        f
interstate or foreign commerce, to conduct or p~rticipate,

directly or indirectly, in the conduct of such tnterprise's

affairs through a pattern of racketeering activity." To plead
                                                        I
                                                        I
any RICO violation, moreover, a plaintiff must allege that
                                                        l
                                                        I

defendant engaged in at least two predicate act!' of

"racketeering activity," where "racketeering ac ivity" is
                                               I
 defined to include a host of state and federal bffenses. See 18
                                                        1

 U.S.C.    §§   1961(1),   (5). In the present case, th~ FAC and the
                                                        1
 WNIC TPC allege that relevant defendants engage~ in the

 predicate acts of mail and wire fraud under 18         b.s.c.   §§   1341,

 1343.




                                       58
                                                   I
     In addition to alleging two predicate acts, 1 a RICO

plaintiff must plead continuity and relationshiJ to establish
                                                   i'
that the racketeering activity constitutes a "p,ttern."

Continuity, in turn, "is both a closed- and ope~-ended concept,

referring either to a closed period of repeated]conduct, or to

past conduct that by its nature projects into t~e future with a

threat of repetition." H.J. Inc. v. Nw. Bell Tei. Co., 492 U.S.
                                                   I




229, 241   (1989). Where, as here, the pattern is ]closed-ended,

the Second Circuit has held that "predicate act1' occurring over

less than a two-year period may not be deemed a pattern." First

Capital Asset Mgmt., Inc. v. Satinwood, Inc., 3t5 F.3d 159, 168

(2d Cir. 2004).                                   I

                                                  I


  B. Civil RICO Under 18 U.S.C. § 1962{a)
                                                  I
     The RICO provision under 18 U.S.C. § 1962(~) makes it

"unlawful for any person who has received any iicome derived,
                                                  I
directly or indirectly, from a pattern of rackefeering activity

    . to use or invest, directly or indirectly,:any part of such
                                               I
income, or the proceeds of such income, in acqu~sition of any
                                                  I

interest in, or the establishment or operation of, any
                                                  I


enterprise which is engaged in, or the activitiks of which
                                                  II

affect, interstate or foreign commerce."

  C. Civil RICO Conspiracy Under 18 U.S. C. § 19 62 {d)
                                                  1




                                                  I
                                                  l
                                  59
                                                  I
     The RICO conspiracy provision under 18   u.sic.   § 1962(d)

makes it "unlawful for any person to conspire td violate any of

the provisions of [18 U.S.C. § 1962(a)-(c)] ." I~ order to state

a Section 1962(d) claim, "a plaintiff must plea~ as to each
                                                  i
alleged co-conspirator:   (1) an agreement to joi1 the conspiracy;
                                                  '
(2) the acts of [that] co-conspirator in furtheJance of the

conspiracy;   (3) that the co-conspirator knowing~y participated

in the same." Odyssey Re (London) Ltd. v. StirlJng Cooke Brown

Holdings Ltd., 85 F. Supp. 2d 282, 303 (S.D.N.Y.j 2000)

(summarizing Hecht v. Commerce Clearing House, ~nc., 897 F.2d

21, 25   (2d Cir. 1990)). "[M]ere knowledge of a Jcheme, even

coupled with personal benefit, is not enough to !impose liability

for a RICO conspiracy." Nasik Breedin    & Researdh Farm Ltd. v.

Merck & Co., 165 F. Supp. 2d 514, 541 (S.D.N.Y. 2001).
                                                  I
  D. Section lO(b) of the Exchange Act and Rule jlOb-5

     Section l0(b) of the Securities Exchange Act, 15 U.S.C. §
                                                  I




78a et seq., makes it "unlawful for any person, !directly or

indirectly, by the use of any means or instrume9tality of

interstate commerce or of the mails, or of any ,acility of any
                                                  I
national securities exchange          [t]o use or ~mploy, in
                                                  I

connection with the purchase or sale of any secqrity .          any

manipulative or deceptive device or contrivance in contravention

of such rules and regulations as the Commission lmay prescribe as


                                 60
                                                         l
necessary or appropriate in the public interest ;or for the

protection of investors." 15 U.S.C. § 78j. Impl~menting this
                                                         I

statutory provision, Rule l0b-5 states that "it jshall be

unlawful for any person, directly or indirectly, by the use of

any means or instrumentality of interstate comm~rce, or of the

mails or of any facility of any national securitjies exchange,

(a) to employ any device, scheme, or artifice tli defraud,           (b) to

make any untrue statement of a material fact or to omit to state

a material fact necessary in order to make the Jtatements made,

in the light of the circumstances under which tdey were made,

not misleading, or (c) to engage in any act, pr1ctice or course

of business which operates or would operate as~ fraud or deceit

upon any person, in connection with the purchas~ or sale of any

security." 17 U.S.C. § 240.l0b-5.                        I
                                                         I
     To state a private civil claim under Sectidn l0(b) of the
                                                         I
                                                         I
Exchange Act or Rule l0b-5, "plaintiff must proie (1) a material
                                                         l
misrepresentation (or omission);        (2)   scienter, ,------
                                                        jJ. e., a wrong

state of mind;      (3) a connection with the purchaie or sale of a

security;   ( 4)   reliance . .   ;   ( 5) economic losq; and (6) loss
                                                         I

causation, i.e., a causal connection between thJ material

misrepresentation and the loss." Dura Pharmaceu{icals, Inc. v.

Broudo, 544 U.S. 336, 341-42      (2005).




                                      61
     In addition to the Rule 9(b) requirement a~plicable to all

claims sounding in fraud, the heightened pleadi1g standards of
                                                I
the Private Securities Litigation Reform Act ("~SLRA") require

that plaintiff (1) "specify each statement alleJed to have been
                                                 I
misleading [and] the reason or reasons why the statement is

misleading" and (2) "state with particularity £Jets giving rise

to a strong inference that the defendant acted ~ith the

requisite state of mind." Tellabs, Inc. v. MakoJ Issues &
                                                 I
Rights, Ltd., 551 U.S. 308, 321 (2007). Absent a fiduciary duty

to speak, silence cannot support a claim of fraud. Rather, for
                                                 ''
liability to attach, there must be "an actual sJatement, one
                                                 I
                                                 '
that is either untrue outright or misleading by virtue of what
                                                 I
                                                 I

it omits to state." In re Vivendi, S.A. Sec. Li~ig., 838 F.3d

223, 239 (2d Cir. 2016).

  E. Section 20(a) of the Securities Exchange Adt

     Section 20(a) of the Securities Exchange   Adt    states that

"every person who, directly or indirectly, contJols any person
                                                 I

liable under any provision of this chapter or   oi    any rule or

regulation thereunder shall also be liable joinily and severally

with and to the same extent as such controlled ierson to any
                                                 I



person to whom such controlled person is liable].          unless the

controlling person acted in good faith and did ~ot directly or


                                                 II
                                                 I
                               62                I
indirectly induce the act or acts constituting 1he violation or

cause of action." 15 U.S.C. § 78t.

     To state a claim under Section 20(a) of th         Exchange Act,

plaintiff must show (1) "a primary violation by the controlled

person," (2) "control of the primary violator b~ the targeted

defendant," and (3) "that the controlling perso~ was in some

meaningful sense a culpable participant in the ~raud perpetrated
                                                    I
by the controlled person." SEC v. First Jersey Sec., Inc., 101

F.3d 1450, 1472 (2d Cir. 1996).

  F. Common Law Fraud

     Under here applicable New York law, "[t]o ,tate a cause of

action for fraud, a plaintiff must allege a rep esentation of

material fact, the falsity of the representatio, knowledge by

the party making the representation that it was false when made,

justifiable reliance by the plaintiff and resul ing injury."

Kaufman v. Cohen, 760 N.Y.S.2d 157, 165 (1st De~'t 2003). Under

Rule 9(b), furthermore, plaintiff must "(1) spedify the

statements that the plaintiff contends were fra dulent,         (2)

identify the speaker,   (3) state where and when        he statements
                                               '
were made, and (4) explain why the statements w1re fraudulent."

Lerner v. Fleet Bank, N.A.,   459 F.3d 273, 290    (id Cir. 2006).
                                                    I
"In cases where the alleged fraud consists of a4 omission and

the plaintiff is unable to specify the time and place because no


                                  63
act occurred, the complaint must still allege:             1) what the

omissions were;   (2) the person responsible for          he failure to

disclose;   (3) the context of the omissions and          he manner in

which they misled the plaintiff, and (4) what d~fendant obtained

through the fraud." Odyssey Re                        I '
                                   (London) Ltd. v. Stir l'ing Coo k e
                                                      I
Brown Holdings Ltd.,   85 F. Supp. 2d 282, 293     (S.ID.N. Y. 2000).
                                                      I
                                                      I
       In addition, pure omissions    (as opposed to misleading

statements) are actionable when defendant had a9 affirmative

duty to disclose that information to plaintiff, Jsuch as when
                                                      l


defendant owes fiduciary duty to plaintiff. SNS jBank, N. V. v.

Citibank, N.A.,   777 N.Y.S. 2d 62,     66 (1st Dep't l2004). And even
                                                      I


in the absence of fiduciary duty, a duty to disdlose arises if
                                                      i
"one party possesses superior knowledge, not re,dily available

to the other, and knows that the other is actinl on the basis of

mistaken knowledge." Aetna Cas. & Sur. Co. v. Arliero Concrete

Co.,   404 F. 3d 566, 582   (2d Cir. 2005).

  G. Fraudulent Inducement
                                                      i
       To state a claim for fraudulent inducement,; a plaintiff
                                                      II
"must allege a misrepresentation or material om~ssion on which
                                                      I


[it] relied that induced [it] to enter into an Jgreement."

Barron Partners, LP v. LAB123,     Inc., 593 F. Sup~. 2d 667,        670

(S.D.N.Y. 2009). A fraudulent inducement claim       is      also subject

to the heightened pleading standard of Rule 9(b~.


                                   64
  H. Aiding and Abetting Fraud

     "To establish liability for aiding and abe~ting fraud under

New York law, the plaintiffs must show (1) the Jlxistence of a

fraud;   (2) the defendant's knowledge of the fra d; and (3) that
                                                   l

the defendant provided substantial assistance t        advance the

fraud's commission." Krys v. Pigott, 7 4 9 F. 3d 1 7, 12 7 ( 2d Cir.

2014). "Actual knowledge is required to impose l:iability on an

aider and abettor under New York law," although "a complaint

adequately alleges the knowledge element of an 1iding and
                                                   I


abetting claim when it pleads not constructive Jnowledge, but

actual knowledge of the fraud as discerned from the surrounding

circumstances." Id.

  I. Breach of Fiduciary Duty
                                                   I
     Under here applicable New York law, the elements of a
                                                   l
breach of fiduciary duty claim are "(1) that a uiduciary duty
                                                   I



existed between plaintiff and defendant, (2) thJt defendant
                                                I
breached that duty, and (3) damages as a result iof the breach."
                                                   I
Meisel v. Grunberg,   651 F. Supp. 2d 98, 114   (S.D.N.Y. 2009). "In
                                                   I



determining whether a fiduciary duty exists, th~ focus is on

whether one person has reposed 'trust or confid nee in another'

and whether the second person accepts the trust and confidence

and 'thereby gains a resulting superiority or influence over the
                                               '
first.'" Indep. Asset Mgmt. LLC v. Zanger, 538 ~- Supp. 2d 704,


                                  65
709 (S.D.N.Y. 2008). In particular, where "defeldant had

discretionary authority to manage [plaintiff's] investment

accounts, it owed [plaintiff] a fiduciary duty          f the highest

good faith and fair dealing." Assured Guar.   (UK) Ltd. v. J.P.
                                                    I
Morgan Inv. Mgmt. Inc., 915 N.Y.S.2d 7, 16 (1st ·Dep't 2010),

aff'd,   962 N.E.2d 765 (N.Y. 2011).
                                                    I
                                               '
  J. Aiding and Abetting Breach of Fiduciary Duty

     "A claim for aiding and abetting a breach ff fiduciary duty

requires, inter alia, that the defendant knowingly induced or
                                                    I




participated in the breach." Krys v. Butt, 486 ~- App'x 153, 157

(2d Cir. 2012)   (summary order). "Although a plaintiff is not

required to allege that the aider and abettor htd an intent to

harm, there must be an allegation that such defendant had actual
                                                    I
knowledge of the breach of duty." Id.

     Generally "the same activity is alleged to constitute the

primary violation underlying both claims" (i.e.          claims of fraud

and claims of aiding and abetting breach). Id.; see also

Fraternit    Fund Ltd. v. Beacon Hill Asset M mt.        LLC, 479 F.

Supp. 2d 349, 360 (S.D.N.Y. 2007). For this rea on, unless

otherwise stated, these two claims are analyzed] together in this

Opinion and Order for efficiency's sake.            j

   K. Fraudulent Misrepresentation




                                  66
        To succeed on a theory of fraudulent misreJresentation

under New York law, plaintiff must show that"(~) the defendant

made a material false representation,                 I        .
                                             (2) the djfendant intended

to defraud the plaintiff thereby,        (3) the plain~iff reasonably
                                                      I
relied upon the representation, and (4)       the plaintiff
                                                      II
suffered damage as a result of such reliance."        I
                                                      I
                                                      '
Bridgestone/Firestone, Inc. v. Recovery Credit Services, Inc.,

98 F.3d 13, 19 (2d Cir. 1996).

  L. Negligent Misrepresentation

        Under New York law, "the elements of negli~ent

misrepresentation are:    ( 1) carelessness in impa~ting words;     ( 2)

upon which others were expected to rely;        (3) and upon which they
                                                      I
                                                      I

did act or failed to act;      (4) to their damage. Most relevant,
                                                      I

                                                      I
the action requires that      (5) the declarant must !express the

words directly, with knowledge or notice that tjey will be acted

upon, to one to whom the declarant is bound by Jome relation or
                                                      I
duty of care." Dallas Aerospace, Inc. v. CIS Ai~ Corp., 352 F.3d
                                                      1
775, 788    (2d Cir. 2003).                           I


  M. Civil. Conspiracy                                j
                                                      I
        Under New York law, civil conspiracy is no, an independent

tort.    Instead, "[a]ll that an allegation of conspiracy can

accomplish is to connect nonactors, who otherwi,e might escape

liability, with the acts of their co-conspirato,s." Burns

                                                      I
                                    67
                                                      1
                                                      l
Jackson Miller Summit & Spitzer v. Lindner,        452 IN.Y.S.2d 80,    93-

94   (2nd Dep't 1982), aff'd,   451 N.E.2d 459    (N.Y~ 1983). "Where

there is an underlying tort, the elements of ciiil conspiracy

are:   ( 1) the corrupt agreement between two or mqre persons,         ( 2)
                                                      I

an overt act,   (3)   their intentional participati4n in the
                                                      j
furtherance of a plan or purpose, and (4)        the r~sulting damage."

Pope v. Rice,   04-cv-4171   (DLC),   2005 WL 613085, lat *13 (S.D.N.Y.
                                                      j


Mar. 14, 2005). Where a claim of civil conspira{y "involves a

conspiracy to breach a fiduciary duty, all memb4rs of the
                                                      I
alleged conspiracy must independently owe a fidtciary duty to

the plaintiff." Id.

     N. Actual Fraudulent Conveyance in Violation
        Debtor and Creditor Law§ 275 or 276
                                                      r
                                                      l
                                                      1
                                                          f New York


       Actual or constructive fraudulent conveyanre claims must

satisfy Rule 9(b).
                                                      '
       Section 275 of the New York Debtor and Creuitor Law
                                                      I
("NYDCL"), titled "Conveyances by a person aboul to incur
                                                      I



debts," states: "Every conveyance made and ever~ obligation
                                               I
incurred without fair consideration when the petson making the
                                                      I
                                                      I
conveyance or entering into the obligation inte~ds or believes
                                                      j
that he will incur debts beyond his ability to ray as they
                                                      1
mature, is fraudulent as to both present and fu ture creditors."

NYDCL § 275.



                                      68
     Section 276 of the NYDCL, titled "Conveyan4e made with

intent to defraud," states: "Every conveyance m~de and every

obligation incurred with actual intent, as dist~nguished from

intent presumed in law, to hinder, delay, or de~raud either

present or future creditors, is fraudulent as t~ both present

and future creditors." NYDCL § 276. The party a~serting an
                                                  j
intentional fraudulent transfer must "specify ttje property that

was allegedly conveyed, the timing and frequenc~ of those

allegedly fraudulent conveyances,    [and] the conJideration paid."
                                                  I
United Feature Syndicate, Inc. v. Miller Featur,s Syndicate,

Inc., 216 F. Supp. 2d 198, 221 (S.D.N.Y. 2002).

     Section 278 of the NYDCL, entitled "Rights of creditors

whose claims have matured," states:

          1. Where a conveyance or obligation i~ fraudulent as
          to a creditor, such creditor, when hi claim has
                                                  9
          matured, may, as against any person e~cept a purchaser
          for fair consideration without knowledge of the fraud
          at the time of the purchase, or one who has derived
          title immediately or mediately from s1ch a purchaser,

               a. have the conveyance set aside or obligation
               annulled to the extent necessary to satisfy his
               claim, or

               b. disregard the conveyance and ttach or levy
               execution upon the property conv yed.

          2. A purchaser who without actual fra dulent intent
          has given less than a fair considerat on for the
          conveyance or obligation, may retain the property or
          obligation as security for repayment. j



                                69
NYDCL § 278.                                    I


  0. Constructive Fraudulent Conveyance in Violjtion of New York
     Debtor and Creditor Law§ 273, 274, or 277 j

     Under New York law, certain transactions aJe deemed to

operate as if they were fraudulent conveyances. lrn such

circumstances, there is no requirement to show an intent to

defraud. Englander Capital Corp v. Zises, 20131,Y. Misc. LEXIS

5282, *8   (1st Dep't 2013).                    I
                                                I
     Thus, Section 273 of the NYDCL, titled "Conveyances by

insolvent," states: "Every conveyance made and ~very obligation

incurred by a person who is or will be thereby tendered
                                                I
insolvent is fraudulent as to creditors withoutjregard to his

actual intent if the conveyance is made or the dbligation is
                                                I
                                                I
incurred without a fair consideration." NYDCL §1273.

     Similarly, Section 274 of the NYDCL, tit1e4 "Conveyances by
                                                I
persons in business," states: "Every conveyance made without

fair consideration when the person making it is engaged or is

about to engage in a business or transaction fof which the

property remaining in his hands after the conve~ance is an
                                                I

unreasonably small capital, is fraudulent as to 1creditors and as

to other persons who become creditors during thi continuance of
                                                '
                                                I
such business or transaction without regard to his actual

intent." NYDCL § 274.                           I

                                70
      Finally, Section 277 of the NYDCL, titled !''Conveyance of

partnership property," states: "Every conveyanc          of partnership

property and every partnership obligation incur I ed when the

partnership is or will be thereby rendered insofvent, is

fraudulent as to partnership creditors, if the ionveyance is

made or obligation is incurred,             b. To a p!rson not a

partner without fair consideration to the partn rship as

distinguished from consideration to the individJa1 partners."

NYDCL § 277.

   P. Contribution and Indemnify

      "As a matter of law, there is no right to ¢ontribution

under RICO." Dep't of Econ. Dev. v. Arthur Ande!sen & Co., 747

F. Supp.   922,   932   (S.D.N.Y. 1990); see also Fri~dman v.
                                                     I


Hartmann, 787 F. Supp. 411, 415, 417       (S.D.N.Y. i992).

       In the Second Circuit, indemnification is tot ordinarily

available in a case where "the party seeking in~emnification has

knowingly and willfully violated the federal seturities laws."
                                                     I
In re Residential Capital, LLC, 524 B.R 563, 591         (Bankr.
                                                     :
S.D.N.Y. 2015). However, contribution for violations of federal

securities law is allowed among joint tortfeasoks. Stratton
                                                     I

Group, Ltd. v. Sprayregen, 466 F. Supp. 1180, lf85         (S.D.N.Y.

197 9) .




                                     71
                                                         1
      Under New York law, a party cannot "indemnl' fy itself

against its own intentional torts," which inclu es intentional

acts of fraud claims. Barbagallo v. Marcum, 11-Jv-1358 (JBW),

2012 WL 1664238, at *4    (E.D.N.Y. May 11, 2012); ]Austro v.

Niagara Mohawk Power Corp.,   487 NE. 2d 267, 267            (N.Y. 1985).

However, a claim for contribution allows a tort jdefendant to

seek apportionment of liability among joint tor~feasors equal to
                                                l    j

the relative fault of each tortfeasor. D'Ambros·o v. City of New

York, 435 N.E.2d 366, 369 (N.Y. 1982); see also Dole v. Dow

Chemical Company, 30 N.Y.2d 143, 143 (1972)     (re~ognizing common
                                                     I
law contribution among all joint tortfeasors injNew York).

      Under Article 10 of the New York Debtor anl Creditor Law,

"there is neither an express nor implied right      ,f

indemnification or contribution." Edward M. Fox & James Gadsden,

Rights of Indemnification and Contribution Amon              Persons Liable

for Fraudulent Conveyances, 23 Seton Hall L. Re . 1600, 1605

( 1993) .

   Q. Unjust Enrichment                             I
      To state a claim for unjust enrichment und~r New York law,
                                                    I
plaintiff must allege that "(1) defendant was ebriched,              (2) at
                                                    'I
                                                    I
plaintiff's expense, and (3) equity and good cofscience militate

against permitting defendant to retain what plaintiff is seeking
                                                    I

to recover." Briar atch Ltd., L.P v. Phoenix Pi tures, Inc., 373


                                  72
F.3d 296, 306 (2d Cir. 2004). Relief for unjustienrichment is

"available only in unusual situations when, thoJgh the defendant
                                                      I

has not breached a contract nor committed a rec4gnized tort,

circumstances create an equitable obligation ruAning from the

defendant to the plaintiff." Corsello v. VerizoJ New York, Inc.,

967 N.E.2d 1177, 1185 (N.Y. 2012). Accordingly, i"[a]n unjust

enrichment claim is not available where it simpiy duplicates, or
                                                      I
replaces, a conventional contract or tort claim~" Id.
                                                      I
  R. The Wagoner Rule and the Doctrine of In Pa*i Delicto

        The Wagoner rule stands for the "well-settled proposition

that a bankrupt corporation, and by extension, an entity that
                                                      I
stands in the corporation's shoes, lacks standing to assert

                                                      I
claims against third parties for defrauding the corporation
                                                      I
where the third parties assisted corporate mana}ers in

committing the alleged fraud." Cobalt Multifamily Inv'rs I, LLC
                                                      i
v. Shapiro, 857 F. Supp. 2d 419, 425 (S.D.N.Y. ~012). The
                      .                               I
Wagoner rule applies not only to bankruptcy trustees, but also
                                                      I




to liquidators and court-appointed receivers. S1e Bullmore v.

Ernst    &   Young Cayman Islands, 861 N.Y.S.2d 578, 1 586-87   (N.Y.

Sup. Ct. 2008); Cobalt, 857 F. Supp. 2d at 425.

        The doctrine of in pari delicto is similar to the Wagoner

rule. Instead of functioning as a prudential ru+e of standing,
                                                I
however, the doctrine of in pari delicto is an ~ffirmative


                                     73
                                                     l
defense under New York law that "generally precludes a wrongdoer

     . from recovering from another wrongdoer." Jicard v. HSBC

Bank PLC,   454 B.R. 25, 29 (S.D.N.Y. 2011), amen$ed sub nom. In

re Bernard L. Madoff Inv. Sec. LLC, 11 Civ. 7631 (JSR), 2011 WL

3477177   (S.D.N.Y. Aug. 8, 2011), aff'd sub nom. I In re Bernard L.

Madoff Inv. Sec. LLC, 721 F.3d 54       (2d Cir. 2013j   ,   and aff'd sub

nom. In re Bernard L. Madoff Inv. Sec. LLC, 721 1 F.3d 54          (2d Cir.

2013); see Kirschner v. KPMG LLP, 938 N.E.2d 941, 950 (N.Y.
                                               I
2010)   ("The doctrine of in pari delicto mandate! that the courts

will not intercede to resolve a dispute between two

wrongdoers.") . 3                                    j

    S. Alter Ego




3 During the oral argument held on August 15, 2 19 regarding the
instant motions to dismiss, the Receiver submitted for the
Court's consideration the decision in In re E.s~ Bankest, L.C.,
04-17602, 2010 WL 2926023, at *3 (Bankr. S.D. Fa. July 23,
2010), which held that "[t]here is substantial' aw that
imputation and in pari delicto do not apply to aI Court-appointed
receiver." The Court declines to follow that ho~ding for two
reasons. First, a holding by a bankruptcy courtlfor the Southern
District of Florida applying Florida law has no precedential
value for this Court in the present case. Secon,I
                                                   that holding
is inconsistent with the case law in this CircuQt. See, e.g.,
Shearson Lehman Hutton, Inc. v. Wagoner, 944 F.~d 114, 118 (2d
Cir. 1991) (holding that the doctrine of in parQ delicto applies
to court-appointed bankruptcy trustees, noting that "a
bankruptcy trustee . . . may only assert claims! held by the
bankrupt corporation itself."); Cobalt Multifa~ily Inv'rs I, LLC
v. Arden, 857 F. Supp. 2d 349, 362 (S.D.N.Y. 20[1) ("[T]he
Wagoner rule applies to [an SEC] receiver becau~e he fulfills a
role sufficiently analogous to that of a bankru~tcy trustee.").
                                                     I
                                                     I
                                   74
     .Under New York law, "piercing the corpora~e veil requires a

showing that:   (1) the owners exercised completl domination of

the corporation in respect to the transaction 6ttacked; and                (2)

that such domination was used to commit a frauJ or wrong
                                                    I
against the plaintiff which resulted in plaintlff's injury."
                                              I
Morris v. New York State Dep't of Taxation & rln., 623 N.E.2d

1157, 1160-61 (N.Y. 1993). "While complete domi ation of the

corporation is the key to piercing the corporat          veil,

especially when the owners use the corporation as a mere

device to further their personal        rather than 1he corporate

business, such domination, standing alone,      is t t enough; some

showing   of a wrongful or unjust act toward plaintiff is

required." Id. at 1161. "Typically, piercing a~alysis            is used
                                                    I
to hold individuals liable for the actions of a;corporation they

control. However, New York     law recognizes 'revJrse' piercing,
                                                    j


which .    . seeks to hold a corporation account~ble for actions
                                                    I
of   its shareholders." Am.    Fuel Corp. v.   Utah Energy Dev.      Co.,

122 F.3d 130, 134   (2d Cir.   1997).

                       Legal Analysis - FAC

I.   Common Argument - Whether the Receiver's C aims Are Barred
     by the Wagoner Rule and the Doctrine of In Pari Delicto

     Various FAC defendants argue that the Wa o er rule and the

doctrine of in pari delicto bar the Receiver's          laims generally,



                                  75
because the PPCO entities were involved in muchjof the

misconduct of which the FAC accuses these defen ants. See ECF

No. 184, at 9; ECF No. 157, at 9-11; ECF No. 16, at 18; ECF No.

207, at 10.
                                                       I
        According to the FAC, there are two types ?f events that
                                                       I
                                                       1
affected the PPCO entities:    (1) the ones that both harmed and

benefited the PPCO entities, such as the overvaiuation of PPCO
                                                       I
assets starting from before 2013, which helped the PPCO entities

sustain their business but also harmed the PPcolentities by

causing excessive management fees,     FAC   ~~
                                                       l
                                                  101-0~, 186-87; and
                                                       I
(2) the ones that harmed but did not benefit PPtO, such as the

2015 and 2016 fraudulent conveyance transactions or the Black
                                                       l

Elk transaction that was for the "sole benefit bf the PPVA
                                                       I
Funds," id. ~~ 180, 225-58, 324(iii), 335(iii).        I
                                                       I

        As to the latter type of events, there is ~o wrongdoing on
                                                       I
                                                       '
the PPCO entities' part, so the Wagoner rule an? the doctrine of

in pari delicto are not applicable. 4 Each and eJ,ery one of the

Receiver's claims against the FAC defendants ha$ some basis in

the 2015 and 2016 fraudulent conveyance transaclions, so none of




• If,   for some reason, the allegedly fraudulentlconduct by the
officers and controllers of the PPCO entities         are
                                                  imputed to the
PPCO entities, the adverse interest exception wpuld apply. See
Kirschner v. KPMG LLP, 938 N.E.2d 941, 952 (N.Y~ 2010).

                                  76
these claims should be categorically barred by the Wagoner rule

and the doctrine of in pari delicto.

     As to the former type of event, the Wagone             rule and the

doctrine of in pari delicto may be applicable,             o the Court

looks to see if any exceptions apply. Under the adverse interest

exception, the Wagoner rule and in pari delicto·doctrine will
                                                       '

not apply where a corporate officer "totally abtndoned the

corporation's interests and [is] acting entirelr for his own or

another's purposes." Kirschner v. KPMG LLP,       938 N.E.2d 941, 947
                                                       1

                                                       I

(N.Y. 2010). The adverse interest exception "cannot be invoked
                                                       I
merely because [the officer] has a conflict of interest or

because he is not acting primarily for his printipal." Center v.

Hampton Affiliates,   Inc.,   488 N.E.2d 828,   830   (t.Y-    1985).

Indeed, New York law "reserves this most narrowlof exceptions
                                                       I
for those cases - outright theft or looting or $mbezzlement -
                                                       I



where the insider's misconduct benefits only hiiself or a third
                                                      l
party; i.e., where the fraud is committed again?t a corporation

rather than on its behalf." Kirschner, 938 N.E.1d, at 952. The
                                                       1

PPCO Funds benefited somewhat from the alleged tvervaluations,
                                                       I
                                                       1
which helped maintain the fa9ade of financial v ability in the

eyes of their creditors and investors and there y attracted

additional capital from investors such as WNIC, BCLIC, and SHIP

to solve the liquidity crisis the PPCO Funds faced at or before
                                                       I
                                   77
the end of 2013. See, e.g., FAC   ~~   100-07. Ther~fore, the

adverse interest exception does not apply with            espect to the

former type of events.

     Nor does the insider exception apply with            espect to the

former type of events. Under the insider exception, "in pari

delicto/Wagoner does not apply to the actions of fiduciaries who

are insiders in the sense that they either are tn the board or

in management, or in some other way control thelcorporation." In

re Refco Inc. Sec. Litig., 07-md-1902 (JSR), OBtcv-3065 (JSR),-
                                                      1
08-cv-3086 (JSR), 08-cv-7416 (JSR), 08-cv-8267        (JSR), 2010 WL

6549830, at *16 (S.D.N.Y. Dec. 6, 2010), report and

recommendation adopted in   art, rejected in     ar       on other

grounds sub nom. In re Refco Sec. Litig., 779 F. Supp. 2d 372
                                               j
(S.D.N.Y. 2011), aff'd sub nom. Krys v. Butt, 486 F. App'x 153
                                               I
                                               I           .
(2d Cir. 2012); see also Glob. Crossing Estate representative v.

Winnick, 04-cv-2558   (GEL), 2006 WL 2212776, at f15         (S.D.N.Y.

Aug. 3, 2006)   ("Courts have held that the Wagon~r and 'in pari
                                                      I
delicto' rules do not apply to claims against corporate insiders
                                                      I
                                                      I
for breach of their fiduciary duties."). Nordlicht, Levy, and
                                                      I
the PPCO Portfolio Manager - who allegedly controlled, or owed

fiduciary duties to, the PPCO entities- would qlalify as
                                                      I
                                                      I
"insiders," but they are not defendants in the present FAC

action. None of the FAC Beechwood Defendants -            ven Taylor and


                                  78
                                                 l
Feuer - are alleged to control or owe fiduciaryjduti~s to the
                                                 I
PPCO entities, and do not fit within the definition of

"insiders" for the purpose of the insider exception. See In re
                                                 I
Madoff Sec., 987 F. Supp. 2d 311, 321 (S.D.N.Y.12013)    (holding

that insider exception is used "narrowly to all~w only for suit
                                                 j
[] against a fiduciary of the []corporation, not against third
                                                 I

parties who are alleged to have aided and abett$d the [] fraud,
                                                 I

short of control by the third party" over the ctrporation).

      In sum, to the extent that a portion of a ~iven claim is

premised on the overvaluation of the PPCO asseti, the Wagoner

rule and the doctrine of in pari delicto preclu~e such portion

of the claim. However, no FAC claim is complete{y barred by the
                                                I
Wagoner rule or the doctrine of in pari delicto1 5

II.   Common Argument - Whether Receiver's RICO llaims Are Barred
      by the PSLRA                               l
      Section 107 of the PSLRA - also referred jo as the "RICO

Amendment" -   provides that "no person may reli upon any conduct
                                                 '
that would have been actionable as fraud in thelpurchase or sale
                                                 I
of securities to   establish a violation of sectibn 1962." 18
                                                 !
U.S.C. § 1964(c). The Receiver claims that her ~ICO claims may
                                                 '

                                                 I
5 In addition, "in pari delicto is not a defensd to a fraudulent
conveyance suit." FIA Leveraged Fund Ltd. v. Gr1nt Thornton LLP,
150 A.D.3d 492, 497 (N.Y. App. Div. 2017) (citi~g In re
Verestar, Inc., 343 B.R. 444, 480 n. 19 (Bankr. ;s.D.N.Y. 2006)).

                                 79
not be dismissed because of the PSLRA "[u]nlessj and until this

Court rules that the Receiver has alleged an actionable
                                                   I
securities fraud claim against at least one deffndant in

connection with her RICO claim," ECF No. 256, al 17; but this
                                               I
                                               I
argument is incorrect as a matter of law. In £aft, the RICO

Amendment "bars any claim that is actionable a~ fraud in the
                                          •    1,'
purchase or sale of securities, even in situat~ons where a
                                               i
plaintiff lacks standing or is otherwise preclufed from

asserting a valid claim under the securities l~ws." Zohar COO
                                                   I
2003-1, Ltd. v.    Patriarch Partners, LLC, 286 F.I Supp. 3d   634,

643 (S.D.N.Y. 2017)    (emphasis in original); see also MLSMK Inv.
                                                   1
                                                   I

Co. v. JP Morgan Chase   &   Co., 651 F.3d 268, 2771(2d Cir. 2011).
                                                   l
     Further, the Receiver claims that the predtcate offenses of

her RICO claims are not securities frauds, but father (1)

"actions constituting aiding and abetting [Nordticht and

others'] breach of fiduciary duty and fraud" an1 (2)
                                                   l
"participating in the structuring and consummat:]-ng of the
                                                   I
                                                   I
fraudulent    [December 2015 and March 2016 transaftions] ." Id. at
                                                   l
18. The Court disagrees with this characterization. As the FAC
                                                   I
                                               I
Beechwood Defendants note, ECF No. 184, at 15, the FAC itself
                                                   I
alleges the following as predicate acts for thel Receiver's RICO

claims:
                                                   1
             transmit communications and documents which assisted


                                    80
                                                         II
            Nordlicht and his cohorts          in their br~ach of fiduciary
            duty to the Platinum Fund          investors ahd creditors . .
              [and] in perpetuating a          fraud on thb investors and
            creditors of the Platinum          Funds; [andl]

            actively participate in the structuri[g and
            consummation of [and transmit communi~ations and
            documents that facilitated] the fraudhlent conveyance
            transactions in or about December 2016 and March 2016
            which saddled the PPCO Fund with lien~ on
            substantially all of its assets, and ~hat of its
            subsidiaries, without receiving fair consideration in
            return                               I        l




FAC i   283. The latter category consists entirelr of securities

transactions:           (1) the December 2015 transactionr consisted of

"PPCO Master Fund issu[ing] a $15.5 million note," secured by

substantially all of the assets of the MSA PPCO: Subsidiaries, to
                                                         I
                                                         I
SHIP, where the money received from the note issuance was used

to purchase Desert Hawk debt, id. i i 221-35; anr (2)           the March

2016 transactions consisted of a sale of "addit~onal notes" by

PPCO Master Fund in the amount of $52.5 million!, where the money

received was either exchanged with Northstar de~ts or loaned out

to PPVA which then purchased additional Northstar debt from
                                                         I
SHIP, id.    <_![<JI   240-48. In addition, a large porti'on of the former
                                                         l
                                                         I
category of predicate acts is based on the Dece~ber 2015 and
                                                         I
March 2016 transactions, as well as other secu~ities

transactions involving the Black Elk interest.           I
                                                         I
        Once those securities transactions are ex9luded, the only

remaining candidate for predicate acts for the kicO claims is
                                                         I
                                                         I
                                          81
the "misrepresentation and overvaluation of the PPCO Funds' net
                                                     I
                                                     I
asset value," which allowed Nordlicht and the PfCO Portfolio

Manager to charge "millions of dollars of exceskive management

and incentive fees" and left the PPCO Funds "calh poor." Id.
                                                     ;       --
                                                                  ~~
                                                '
191, 324(i), 335(i). These actions also fail to1 qualify as

predicate acts for the same reasons discussed ip' Trott. In an
                                                j
almost identical scenario in Trott, this Court concluded that
                                                     I
                                                     I

misstatements concerning the funds' net asset v~lue, which led
                                                     I

to "the attendant withdrawal of unearned fees,"j may be "less

obviously integral to the purchase and sale of becurities," but

when they were made "in substantial part to sus~ain defendants'

Ponzi scheme," they are not "merely incidental ~r tangentially

related to the sale of securities." Trott et all. v. Platinum

Management (NY) LLC et al., 18-cv-10936 (JSR), ko19 WL 2569653,

at *5 (S.D.N.Y. June 21, 2019); see also Picar4 v. Koh,      907 F.

Supp. 2d 392, 398      (S.D.N.Y. 2012). And, as the ~econd Circuit

explained, "conduct undertaken to keep a securities fraud Ponzi

scheme alive is conduct undertaken in connecti~n with the
                                                     I
                                                     I

purchase and sale of securities." MLSMK Inv. Co. v. JP Morgan

Chase   &   Co., 651 F.3d 268, 277 n.1 (2d Cir. 201~) . 6

                                                     1
                                                     l

6 Alternatively, if and to the extent that the fICO claims are
based on such predicate acts, they would be ba~red by the

                                                     I
                                     82
       In sum, all predicate acts of the Receiverf s RICO claims

 are related to the purchase or sale of securities, and so the

 PSLRA bars the Receiver's RICO claims. Thereforr, the Court, in

 its "bottom-line" Order, dismissed all of the R~ceiver's RICO

 claims. 7                                        j

III.                                             I   ·t·ies Frau d
       Common Argument - Whether the Receiver's Securi
       Claims Should Be Dismissed
                                                  I
                                                  I
 Wagoner rule and the doctrine of in pari delictf, as discussed
 above.                                         1



 7
   When the Court dismissed a claim in the FAC, jhe WNIC TPC, or
 the SHIP TPC in its "bottom-line" Order issued ~ugust 18, 2019,
 such dismissal was with prejudice, for the following
                                                  I
                                                        reasons.
 First, the parties had been on notice for many months - since
 the Court's Opinion and Order issued on Decembef 6, 2018
 disposing of the motion to dismiss the complaint in the SHIP
 action - as to how this Court analyzed these mo~ions. Indeed, on
 and after December 6, 2018, the Court had issueti no less than
 four Opinions and Orders disposing close to 30 ~otions to
 dismiss in the SHIP and Trott actions. SHIP, obyiously, was a
 party to that process in the SHIP action; and most of the claims
 in the FAC, the WNIC TPC, and the SHIP TPC are ~imilar to those
 claims in the relevant complaints in the SHIP apd Trott actions.
 Second, the Receiver, WNIC, and SHIP have been ~n possession of
 relevant underlying documents for a substantial! period of time.
 The fact that they cannot put forth particulari~ed, specific
 allegations against respective defendants makeshit highly
 doubtful that granting them leave to replead wo 1 ld result in new
 versions of complaints that would cure the pleading failures
 discussed in this Opinion and Order. Third, because on March 8,
 2019 WNIC, BCLIC, CNO, and 40186 Advisors had f~led the motions
 to dismiss the Receiver's original complaint, t~e Receiver had
 been on notice before filing the FAC on April 11, 2019 as to what
 kind of arguments the defendants would raise in'. attempting to
                                                  1
 dismiss the FAC. ECF Nos. 58, 63.




                                  83
     Various defendants moved to dismiss the Receiver's Rule

l0b-5 and Section 20(a) claims. See, e.g., ECF ko. 184, at 17-

19; ECF No. 157, at 14-19; ECF No. 207, at 17-1~; ECF No. 169,

at 13-14. In its "bottom-line" Order, the Courtrgranted those

motions, as the FAC fails to adequately plead t~e

misrepresentation element in compliance with th~ Rule 9(b) and

PSLRA heightened pleading standards. See also ECF No. 184, at
                                                  I
                                                  I
                                                 I
17-19. 8 Basically, the FAC describes the relevar,it
                                                  I
                                                  I
misrepresentations in the following words:
                                                  II
       •    In fact, it was clear at the time of Fhe transaction
            that the Desert Hawk debt was not wor~h the value it
            was ascribed by Nordlicht and SHIP. Whether the
            parties used a discounted cash flow a~proach, a
            comparable companies analysis or a pr~cedent
            transactions analysis, they knew the besert Hawk debt
            had an estimated fair market value th twas well below
            the value misrepresented by them i n t e SHIP Note
            transaction. [ FAC ':I[ 232]

        •   The June 3, 2014 Secured Term Note wap also known to
            be worth well below the value ascribed to it by CNO
            Defendants and Nordlicht. Using a dis~ounted cash flow
            approach with proper adjustments mad~ to LC Energy's
            financial projections to reflect morej reasonable
            operating assumptions and a discount fate (cost of
            capital) more reflective of a development stage mining
            company, the LC Energy loan was not w:orth even close
            to par.     . Thus, at the execution bf these

'Movants put forth other, independent grounds ~o dismiss the
securities fraud claims in the FAC. See, e.g., ECF No. 157, at
18-20; ECF No. 184, at 17-19; ECF No. 157, at ~6-17; ECF No.
301, at 2. The Receiver argues against each of ~hese points. ECF
No. 256, at 25-35; ECF No. 310. The Court does ~ot reach these
issues, because it is sufficient to ground the ~ismissal on the
FAC' s failure to adequately plead the misrepreslentation
                                                I
                                                          element.
                                                  j
                                  84
                                                  l
                                                    '

                                                    I
           securities purchases, BCLIC and WNIC kisrepresented
           that the purchase price was fair. [Idr ~ 234]
                                                  -l
       •   The remaining $21.35 million received~' under the March
           NPA Notes was "loaned" by PPCO Master Fund to PPVA to
           allow it to purchase the remaining No thstar Indenture
           Debt from SHIP. However, no cash changed hands as the
           cash "loaned" to PPVA was directed tol SHIP. As before,
           at the execution of these securities purchases, SHIP
           and CNO Defendants misrepresented that the purchase
           price was fair. [Id. ~ 238]           j

       •   [T]he Beechwood, CNO and SHIP Defendaµts were able to,
           and in fact, did engage in and employ, a plan, scheme
           and conspiracy to defraud PPCO Funds fn connection
           with the purchase and sale of the Purchased
           Securities, and did materially misrep~esent to the
           PPCO Funds that the true value of thel Purchased
           Securities was their par value as set forth in the
                                                  1
           transaction documents for the PPCO Lofn Transactions
           and Securities Purchases, and knowingiy omitted or
           concealed that the true value of the Purchased
           Securities was only a fraction of par]' value. [Id. ~
           311]                                     I




     Generally, to meet the Rule 9(b) and PSLRA pleading

standards, more specificity is required than th~ broad and
                                                    I
group-pled allegations quoted above.   9   Other tha1 the fourth
                                                    j
9 In addition, the first excerpted paragraph su{fers from the
fact that it is unclear who "them" is. One poss~ble reading is
that "them" refer to Nordlicht and SHIP. Anothe~ possible
reading is that "them" is referring to the parties to the Desk
Hawk debt purchase. A third reading is that "th~m" refers to
those present at the earlier note issuance. Thel fact that the
Court has to speculate on what "them" refers toj underscore a
problem with this type of broad and group-pled Fllegations.
      The second excerpted paragraph also suffer~ from ambiguity
and raises a plausibility issue. The paragraph starts with the
discussion of the knowledge of "CNO Defendants ~nd Nordlicht"
but at the end concludes, "Thus,      . BCLIC anti WNIC

                                                    I
                                 85
excerpt above (which is a conclusory statement relying on

impermissible group pleading), the FAC needs to1make clear if

each of the above misrepresentations is an affilmative, explicit

statement or a silent omission. If the former, bach of the above

excerpts fails to "specify the statements it cl~ims were false

or misleading, give particulars as to the respect in which
                                               I
                                               I


plaintiff contends the statements were frauduleht, state when

and where the statements were made, and identify those

responsible for the statements." Cosmas v. Hassett, 886 F.2d 8,
                                               'I
11 (2d Cir. 1989). If the latter, the FAC fails! to explain why
                                               l
there was a duty to disclose held by most of the defendants, who

were not even parties to the transactions. Also~ if grounded on
                                               i
omission, the above allegations fail to plead with
                                               I
particularity, for instance, "the [entity] respbnsible for the
                                               j
failure to disclose" and "the context of the om~ssions and the

manner in which they misled the plaintiffs" Adl~r v. Berg Harmon

                                               l
misrepresented that the purchase price was fair'.." FAC CJ{ 234.
Putting aside the fact that the usage of "CNO D~fendants" relies
on impermissible group pleading, the paragraph ~aises some
plausibility issue as to why the knowledge of C~O Defendants and
Nordlicht is suddenly attributed to BCLIC and W~IC without any
additional explanation. Furthermore, there is~ gap in the
allegations as to how WNIC and BCLIC misrepresert the price at
the "execution of these securities purchases," Iwhen they were
not even parties to the transaction.            I
     The third excerpted paragraph relies on impermissible group
pleading, lumping together six entities and failling the
particularity requirement.                      I

                                86
Assocs., 816 F. Supp. 919, 924   (S.D.N.Y. 1993).

     To avoid dismissal for failing to plead th~

misrepresentation element, the Receiver argues ~n her opposition

brief that the Second Circuit has found "decept~ve conduct in

connection with the sale of securities to be im~lied

misrepresentations under Section l0(b) and Rule! l0b-5 without

the uttering of words." ECF No. 256, at 26. The! Receiver is

referring to securities fraud claims based on sµbsections        (a)

and (c) of Rule l0b-5, but to rely on those sub ections rather

than subsection (b) of Rule l0b-5, plaintiff mu t prove that

defendant committed an inherently deceptive or manipulative act

that is independent from any alleged misstatemebt or omission.
                                                    l
See, e.g., Lentell v. Merrill Lynch & Co., 396 F.3d 161, 177 (2d
                                                    I
Cir. 2005)   (rejecting liability based on subsections (a) and (c)

of Rule l0b-5, where the only basis for such cl~ims is alleged

misrepresentations or omissions); see also In r~ Parmalat Sec.

Litig., 376 F. Supp. 2d 472, 503 (S.D.N.Y. 2005)        ("Subsections

(a) and (c) are not a backdoor into liability for those who help
                                                    I
others make a false statement or omission in vi~lation of

subsection (b) of Rule l0b-5."). For this reason, the Receiver

cannot rely on subsections (a) and (c) of Rule hob-5, when the

gravamen of her securities claims are misstateJents and
                                                    I
omissions regarding the true price of the asse~s PPCO Master
                                                    I


                                 87
Fund received, rather than any deceptive or mantpulative act

committed by the relevant defendants.             /
                                                  '
                                                  I
      . In its."b~ttom-line" ~rder, the Court alsolgranted the

motion to dismiss the Section 20(a) claims agaimst Feuer and

Taylor, because no "primary violation by the co!trolled person"

under Section l0(b) was found for the reasons siated above. SEC
                                                  '              --
                                                  I
v. First Jersey Sec., Inc., 101 F.3d 1450, 1472 (2d Cir. 1996) . 1 0

IV.                                              1I
       Common Argument - Whether the Receiver's U just Enrichment
       Claim Should Be Dismissed

       Under New York law, unjust enrichment clai~s are "available
     . unusua 1 situations
only in          .     .    h
                           wen,  h
                                tough        j
                                      the def~ndant has not

breached a contract nor committed a recognized        ort,

circumstances create an equitable obligation ru ning from the



10
   The Section 20(a) claims against Feuer and Ttlor fail for an
independent reason that the FAC does not make a y particularized
allegation tying them to the December 2015 and, arch 2016
transactions or any other allegedly fraudulent ~ecurities
transactions. See, e.g., FAC ~ 318 ("Beechwood, through Levy,
                                                  1
with the substantial assistance of Feuer and Ta~lor, ably
assisted the Platinum Funds in perpetrating th~ fraud that the
Platinum Funds' assets were worth significantl • more than in
reality by entering into the transactions descrlibed above.") .
      As to the Section 20 (a) claim against CNO,, which is not in
the FAC, the Receiver argues in her opposition nrief that the
claim was omitted from the FAC because of a "scrivener's error."
ECF No. 256, at 35 n.11. However, an oppositio~ brief to a
motion to dismiss cannot cure the defect in th, FAC itself. But
even if the Court had granted leave to replead and the Section
20(a) claim against CNO was properly stated in 1the FAC, it would
have been dismissed for the same reason that tne Section 20(a)
claims against Feuer and Taylor were dismissed.'

                                  88
                                                     I
defendant to the plaintiff." Co~sello v. VerizoA New York, Inc.,

967 N.E.2d 1177, 1185 (N.Y. 2012). "An unjust elrichment claim

is not available where it simply duplicates, or!replaces, a
                                                     I

conventional contract or tort claim." Id.

     In the present case, unjust enrichment claims are not

completely duplicative of the contracts and toris claims, as

they are framed as an alternative to the fraudutent conveyance

claims. See FAC   ~   418   ("If this Court determine~ that [certain
                                                     I



parts of the December 2015 and March 2016 translctions] are not
                                                     I
voidable under New York law," the Receiver requ sts the Court to
                                                    1I
hold for the Receiver on the unjust enrichment J1aim.); ECF No.

169, at 25 n.23. Although not binding on this C~urt, various

bankruptcy courts have refused to dismiss unjusi enrichment

claims on the basis that they were duplicative lf fraudulent

transfer claims, noting that "it is conceivablelthat the
                                                     l
plaintiff could recover under one theory but no! the other." In

re Operations N.Y. LLC, 490 B.R. 84, 100 (Bankr: S.D.N.Y. 2013);
                                                     I
see also Silverman v. H.I.L. Assocs. Ltd., 387 f.R.       365, 412
                                                     I
(Bankr. E.D.N.Y. 2008)       ("While there can be no aoubt that the
                                                     I

Trustee would not be entitled to duplicative retief, there

similarly is no doubt that at the pleadings stare, a plaintiff

is not required to elect a single theory upon w ich to
                                                    1
                                                     I
                                     89
                                                       I
                                               .1  . 1
proceed."). The Court chooses to follow this prircip   e
                                                       I
articulated by bankruptcy courts.                      I
                                                       i
                                                       I

        However, while the FAC adequately pleads how BCLIC, WNIC,

and SHIP may have been enriched through the DecJmber 2015 and
                                                       I
                                                       I
March 2016 conveyance transactions, the FAC fai]s to adequately

allege facts as to how BAM Administrative benefJted from the

allegedly fraudulent transactions at issue. The 'efore, the Court

dismisses the unjust enrichment claim against BM Administrative

only.

V.      FAC Beechwood Defendants
                                                   I
        Certain FAC Beechwood Defendants - Beechwood Re, BRILLC,
                                                   I
                                                  I
BAM I, BAM II, Beechwood Holdings, BBIL, BBL, B~m

Administrative, Feuer, and Taylor - moved to di miss all claims

against them, except the fraudulent conveyance             nd declaration

relief claims. See ECF No. 184, at 3. With resp ct to the claim

for aiding and abetting breach of fiduciary dut~, these moving

defendants argue that the FAC fails to plead th~ elements of the

claim with "sufficient particularity under Rul~ 9(b) ," by
                                                  I
failing to allege,    for example, that "Feuer or ,Taylor had
                                                  I
knowledge concerning PPCO's net asset value, t~e [December 2015

and March 2016 transactions], or the Black Elk transaction." Id.

at 23.




                                   90
                                                       I
     The Receiver responds that the claims for jiding and

abetting breach of fiduciary duty are subject ti the Rule B(a)

pleading standard, not Rule 9(b), because those jclaims allege

that Nordlicht and the PPCO Portfolio Manager bJeached their
                                                    I
duties of loyalty and good faith to the PPCO Futjds by causing
                                                    I


the PPCO Funds to enter into transactions that Jere detrimental
                                                   i
                                                   I
to the PPCO Funds, which is not dependent on "a~y party having
                                                   I



committed fraud" or on "allegations of misreprelentations or
                                                   I



omissions." ECF No. 256, at 37.
                                                   II

     The Receiver's argument to recharacterize the claims as not
                                                   I
rooted in any fraudulent conduct by Nordlicht afd the PPCO
                                                I
Portfolio Manager is misplaced. The primary bre~ch by Nordlicht

and the PPCO Portfolio Manager on which the aidtng and abetting

claims are premised, according to the FAC, are:j

          (i) Systematically misrepresenting and overvaluing the
          PPCO Funds' net asset value for the purpose of, inter
          alia, paying certain select insiders bf the PPCO Funds
          unearned fees, resulting in the paymeht of, among
          other amounts, unearned management an~ professional
          fees believed to be tens, if not hundreds, of millions
          of unnecessary investments by the PPcb Funds in
          underwater investments;              j

           (ii) Causing PPCO Master Fund's entr~ into [the
                                                1
          December 2015 and March 2016 fraudul1 nt conveyance
          transactions]; and

          (iii) Causing PPCO Master Fund to ma ea temporary
          purchase of an interest in Black Elk for the sole
          benefit of the PPVA Funds, which sub~equently resulted
          in a $24 million damages settlement against the


                                  91
                                                                              1
                                                                              I
                                                                              I
                    Receivership Estate by the bankruptcy trustee of Black
                    Elk.                                  I
FAC i 324. It is impossible not to read these ajlegations as
                                                                              I
grounded in fraud. In fact, the Receiver's atte]pt at such

recharacterization is,           frankly,      disingenuous,      in that the FAC
                                                                          i
almost verbatim restates these three allegation, as the primary

fraud upon which the claim for aiding and abett~ng fraud rests.

Id.   <JI    335.

            Under Rule 9(b), the aiding and abetting cjaims must be
                                                                          '
pled with particularity for each of the FAC Beedhwood
                                                I
Defendants. Lumping them together as "BeechwoodiDefendants,"

which involves 13 different Beechwood entities, would generally           I
be considered insufficient to meet this standarb.
                                               l
                                                  See id.                         <][<JI   41,

46, 49. Further, the claims against Beechwood Htldings and BAM

II must be dismissed for the independent reason/ that there is

not a single, particularized allegation againstj each of them.

Similarly, the claims against BAM I and BRILLC ~ust be dismissed
                                                                      I
as well, because the former is mentioned only ih one instance as
                                                                      i
                                                                      I

a party to the IMA with SHIP, see id.                 <JI   165, a1d the latter is

mentioned only in one instance as part of cert 'in transactions

in February 2015, see id.           <JI<][   212-13. Neither a legation is

related to the primary fraud and breach of fid ciary duty by
                                                                  I
                                                                  I

Nordlicht and the PPCO Portfolio Manager excerpted above.
                                                                  I
                                                                  I




                                               92
                                                      j
       In contrast, the FAC adequately alleges th1t BAM

Administrative, Beechwood Re, BBIL, BBIHL, and JBL were involved

in the December 2015 and March 2016 transaction, which are

closely related to the primary fraud and breach of fiduciary

duty by Nordlicht and the PPCO Portfolio Manage           See, e.g., id.

~~   230, 246. These entities were an integral patt of those
                                                  I
allegedly fraudulent transactions, and thus sub1tantial

assistance is adequately pled.                    j

      Although less clear cut, the Court also fitds that the

knowledge element of the aiding and abetting cl~ims is

sufficiently pled. Knowledge is attributed to B~M
                                                  I

Administrative, Beechwood Re, BBIL, BBIHL, and bBL in the FAC in

the following allegations:

           Knowing full well that a fraud was afpot, and that
           Nordlicht and Levy were breaching the~r fiduciary
           duties, the Beechwood Defendants strubtured,
           negotiated and implemented several trrnsactions to
           facilitate the fraud. . . .          I
           The Beechwood Defendants, the SHIP Dejfendants and each
           of the CNO Defendants . . . had actual knowledge . . .
           that Nordlicht and the PPCO Portfoli~ Manager owed and
           breached their fiduciary duties to the PPCO Funds
           [and] breached those duties and .    .J conduct by
           Nordlicht and the PPCO Portfolio Manager was
           fraudulent .   . because (i) Nordlicht was hopelessly
           conflicted in each and every transac ion he negotiated
           and consummated with them (through B echwood) because
           he was both the Chief Investment Off'cer of the
           Platinum Funds while one of the majo ,ity stakeholders
           and decision-makers in Beechwood and (ii) the PPCO
           Portfolio Manager was directing the PCO Funds to


                                 93
                                                                 I
                   enter into the PPCO Loan Transactions ~nd Securities
                   Purchases, which were not intended to e in their best
                   interests, but rather were structured olely to
                                                         I
                   benefit the Defendants.               1



Id.   <:!!<:!I   179, 328, 337. Although the excerpts abovle rely on group

pleading, the fact that these entities actively ~articipated in
                                                j
                                                I

the allegedly fraudulent transactions that are qescribed in

detail, combined with the latter excerpts above,! "give [s] rise
                                                                 I
to an inference of knowledge" of the primary fr~ud and breach of
                                                                 I
fiduciary duty. Krys v. Pigott, 749 F.3d 117, 119 (2d Cir.

2014). Thus, the Court, in its "bottom-line" or1er, granted the

motion to dismiss the aiding and abetting claim~ against
                                                I            I

Beechwood Holdings, BAM I, BAM II, and BRILLC and denied the l




motion to dismiss the aiding and abetting claim~ against BAM

Administrative, Beechwood Re, BBIL, BBIHL, and ~BL.

           Lastly, the aiding and abetting claims agafnst Feuer and

Taylor are not adequately pled, because the FACI does not make a
                                                             I
single particularized allegation against Feuer
                                                             Ir      Taylor in
                                                         1
connection with any of these problematic transabtions. For this

reason, the aiding and abetting claims against ~euer and Taylor

are dismissed.

VI.         SHIP and Fuzion

            In its "bottom-line" Order, the Court grartted the motion to
                                                         I
dismiss the aiding and abetting claims against SHIP and Fuzion
                                                         I

                                               I


                                          94
                                                           I

for failing to satisfy Rule 9(b). First, the alltgations

purporting to plead substantial assistance and k owledge rely

        '
exc l usive l yon 1mperm1ss1
                  .     .  'bl e group p l eading.
                                              .            I
                                                   In rhe context of

the December 2015 and March 2016 transactions, !or instance, it

is alleged that "[t]he CNO and SHIP Defendants"~ which include

CNO, 40186 Advisors, Fuzion, BCLIC, WNIC, and S~IP - actively

negotiated and consummated the relevant transactjions, such as
                                                I
                                                I
negotiating "the aggregate amounts to be loaned 1by them under

the March NPA," "each of the March NPA Notes," 'the terms and

conditions of Amended Security Agreement," and ~o forth. These
                                                I
allegations rely on impermissible group pleadiny that does not

satisfy Rule 9(b). FAC   ~   254.                      I
                                                       j
     Second, the only time knowledge is attributed to SHIP and

Fuzion is - as SHIP and Fuzion correctly point iut, ECF No. 157,

at 20-23 - when they are lumped together with mbst of the other
                                                   I

                                                   I
defendants to have "had actual knowledge that t~e conduct by

Nordlicht and the PPCO Portfolio Manager was frkudulent
                                                   I
[or] that Nordlicht and the PPCO Portfolio Mana6er owed and

breached their fiduciary duties to the PPCO FuJds and breached
                                                   I
those duties." Id. ~~ 328, 337. Given that SHil and Fuzion were

not parties to the December 2015 and March 201, transactions and

that there are no non-conclusory allegations s~owing their




                                    95
 involvement in these transactions,    11
                                                              I
                                            one cannot conclude that the

 allegations "give rise to an inference of knowl~dge" of the

 primary fraud and breach of fiduciary duty. Kry~ v. Pigott, 749

 F.3d 117, 129 (2d Cir. 2014).                            l
                                                              I

       Lastly, the case for dismissing the aiding/and abetting

 claims against Fuzion is even stronger. Through6ut the FAC - as
                                                          I
 SHIP and Fuzion correctly point out, ECF No. 1s7, at 14 - Fuzion

 is lumped together with SHIP as the "SHIP Defen'ants," and

 Fuzion is broadly mentioned as having "advised" SHIP. FAC                 'l['I[   7,

 10, 11. The allegations lack particularity as t,                 what and how

 Fuzion specifically advised SHIP. Essentially, the FAC treats
                                                          I
                                                          I
 Fuzion and SHIP as interchangeable and identical, when they are
                                                I



 separate legal entities with different business functions.

       For these reasons, the aiding and abetting claims against

 SHIP and Fuzion are dismissed.

VII.   WNIC and BCLIC

       WNIC and BCLIC moved to dismiss the aiding and abetting
                                                      I


 claims, the fraudulent conveyance claims, and t 1he declaratory


 11
                                                      I
    In light of these two points, the Court is n0t persuaded that
 circumstantial evidence shows SHIP's and Fuzio~'s actual
 knowledge that, for instance, "Nordlicht both 9wned interests in
 Platinum and Beechwood while serving in a mana~ement capacity at
 various Platinum entities yet consummated a se ies of fraudulent
 transactions with PPCO Master Fund by which No dlicht openly
 failed to fulfill his fiduciary duties to PPCO/Master Fund." ECF
 No. 256, at 42-43.

                                  96
relief claim against them. The motion is grantei only with

respect to the aiding and abetting claims, for tJhe following

reasons.
                                                      1
     A. Aiding and Abetting Claims
                                                      I
     The Court dismisses the aiding and abetting claims against

WNIC and BCLIC for substantially the same reasons that it
                                                l
dismissed those claims against SHIP and Fuzion.

     B. Fraudulent Conveyance Claims                  I
          1. Whether the Receiver Has Standing th Bring
                                                I
             Fraudulent Conveyance Claims on Behalf of the NPA
             Guarantors and the MSA PPCO Subsidikries
                                                I
                                                I
     WNIC and BCLIC divide the fraudulent conveyance claims into

two kinds of claims:   (1) the claims based on thj transfers made

by PPCO Master Fund, and (2) the claims based on the liens and
                                                     I
obligations granted by the NPA Guarantors and the MSA PPCO
                                                  I
Subsidiaries (collectively, the "PPCO Subsidiaries") as security
                                                  I


for PPCO Master Fund's issuance of notes in Dec~mber 2015 and

March 2016. ECF No. 169, at 24-25; see also FACl~i 373, 381,

388, 397, 405, 411, 415. Then, WNIC and BCLIC argue that the
                                                 i
Receiver lacks standing to bring the fraudulentl conveyance

claims under New York law to avoid the latter type of interests,
                                                 lI
                                                 I
                                                 I




                                 97
because she is not a receiver for a "creditor"           the PPCO

Subsidiaries. ECF No. 169, at 24-25.12

     There are two problems with WNIC and BCLICjs argument.

First, the Receiver brings the fraudulent conve ance claims to
                                                     l
avoid the liens on the PPCO Subsidiaries on behtlf of the

receivership entities, not the PPCO Subsidiarie~.1 3 The
                                                     I
                                                     I
fraudulent conveyance claims are brought pursua1t to the

Receivership Order, which granted the Receiver ihe right to sue
                                                     l
for and collect all "Receivership Property," in~luding any

security interests conveyed by the PPCO Subsidi~ries, even

though the Receiver is not a receiver of the PPf.O Subsidiaries.

ECF No. 256, at 57. 14 Pursuant to the Receivership Order, the


12 The parties do not dispute that the Receiver Ihas standing to
bring the fraudulent conveyance claims with res~ect to the
former type of interests, as those claims are brought on behalf
of the PPCO Feeder Funds and PPCO Blocker Fund~ creditors to
the transferor PPCO Master Fund. FAC §§ 66-75; ¢er No. 169, at
24-25; ECF No. 299, at 13-14; ECF No. 256, at 5f-55.

13 Therefore, WNIC and BCLIC's argument that thJ fraudulent
                                                I
conveyance claims are brought on behalf of enti~ies outside the
scope of the Receivership entities is incorrectJ. ECF No. 2 99, at
14.                                              I




                                                 I
14 Standing is "a limitation on the authority ot a federal court
to exercise jurisdiction," it is properly addre~sed within the
context of a Rule 12(b) (1) motion. Alliance fo~ Envt'l Renewal,
Inc. v. Pyramid Crossgates Co., 436 F.3d 82, 8~ n.6 (2d Cir.
2006). And "[i] n resolving a motion to dismiss !for lack of
subject matter jurisdiction under Rule 12 (b) (l)!, a district
court .    . may refer to evidence outside the nleadings."
                                                 l
                                98
Receiver has the "right to sue for and collect        .ll . .         from third

parties all Receivership Property," which includ s the guarantee

interests granted by the PPCO Subsidiaries. ECF ro. 256, at 57.

This is because "[e]ach of the [PPCO Subsidiarie~]                  is majority
                                                              I
                                                              I
owned by PPCO Master Fund, with ultimate corporate authority
                                                          I
                                                          I
belonging to PPCO Master Fund," and the "Receiv~rship Property"

is defined as "all property interests of the Recjeivership
                                                          I
Entities, including, but not limited to, monies /·                   . claims,
                                                          i
rights and other assets, together with all .      .I other income
                                                          I
                                                          I


attributable thereto, of whatever kind, which tJe Receivership

Entities own, possess, have a beneficial intere,t in, or control

directly or indirectly." Id.

     Second, WNIC and BCLIC correctly state tha                   only a creditor

of the PPCO Subsidiaries can bring these fraudu ent conveyance

claims under New York law, yet incorrectly take a rigid and

literal approach to the word "creditor," contra y to the

established case law. ECF No. 169, at 24-25; ECF No. 299, at 14.
                                                      i
                                                      I
In Eberhard v. Marcu, the case on which WNIC an~ BCLIC rely, the
                                               I
Second Circuit addressed the effect of a receiv~rship's scope on
                                                  I
                                                  I
a receiver's standing to bring a fraudulent conyeyance claim


Makarova v. United States, 201 F.3d 110, 113 (2l Cir. 2000).
Therefore, even though this piece of informatior' was presented
outside the FAC, the Court considers this piece/ of information
in order to make a standing determination.
                                                  I
                                                  I
                                99
                                                             l
under NYDCL, starting with the following basic p~emise: "It is

well settled that in order to set aside a fraudu~ent conveyance,

one must be a creditor of the transferor; those lho are not

injured by the transfer lack standing to challen!ge it." 530 F. 3d

122, 129 (2d Cir. 2008). Therefore, it held, "a ~eceiver's

standing to bring a fraudulent conveyance claim will
                                                         I
                                                     turn on
                                                I
                                                             '
whether he represents the transferor only or alJo represents a
                                                         I


creditor of the transferor." Id. at 133. 15              J


                                                         1
     As to what the Eberhard court meant by "a dreditor of the

transferor," "[m]any courts have reasoned that, lhen a receiver

sues to recover funds improperly diverted from Jhe corporation
                                                     l
during a Ponzi scheme, the corporation is itse14 acting as a
                                                         I
            11
creditor,        Cobalt Multifamily Inv'rs I, LLC v. 1rden, 46 F.

Supp. 3d 357, 362 (S.D.N.Y. 2014). Indeed, Eberhard itself notes

that, in Scholes - a Seventh Circuit case that ~berhard endorses
                                                     1
and that involved a Ponzi scheme - the receiver could bring

fraudulent transfer claims on behalf of certain corporations

                                                     I

15 In Eberhard, the "transferor was a Nordlicht~equivalent
                                    11


figure who allegedly committed fraud and directyd the entities
he controlled in furtherance of the fraud scheme, and, unlike
here and other cases that found a receiver's st~nding, a
receiver was appointed with authority over the assets of that
individual transferor only, and not the entities allegedly used
by the transferor to commit his fraud. 530 F.3d~ at 133-35.
Therefore, the Second Circuit found that the receiver lacked
standing to bring fraudulent conveyance claims ~n behalf of the
individual transferor only. Id.                ]
                                                     l
                                     100
                                                          I
that were technically transferors of the fraudulent conveyance

at issue, because they were "zombies" controlled "completely" by

the wrongdoer at issue, rendering such transfers "in essence,

coerced." Eberhard, 530 F.3d at 132 (analyzing &choles v.

Lehmann, 56 F.3d 750, 752-55 (7th Cir.1995)).

          2. Whether NYDCL § 278(1) or Sharp Imm¥nizes BCLIC and
             WNIC from Liability

    WNIC and BCLIC claim that they were "merel                subsequent

transferees, with the [WNIC and BCLIC Reinsuran e Trusts] as the

transferors" and that recapture was "clearly fo               fair

consideration" as they were exercising their sequred creditor
                                                      I
                                                      1
rights to recapture not just the trust assets b t also all of

the policyholder liabilities. ECF No. 169, at 2                Because a

"fair consideration" was given for this subsequ nt transfer

where WNIC and BCLIC were the transferees, WNIC and BCLIC argue

that they cannot be liable as per NYDCL § 278(1 . However, WNIC
                                                  I
and BCLIC cannot raise the NYDCL § 278(1) defen!~ because they

must show, as a matter of law, that the transac,ion was "for

fair consideration without knowledge of the fraud at the time of
                                                  1
the purchase." NYDCL § 278(1).
                                               I
     Alternatively, BCLIC and WNIC argue that, even with WNIC
                                                  '
                                                  I
and BCLIC's knowledge of the underlying fraud, the holding from

Sharp immunizes them from fraudulent conveyance/ liability. ECF



                                 101
                                                  I
                                                          I
                                                          I
No. 169, at 20-22. By way of background, in Shanp, the

bankruptcy trustee sued State Street Bank and TJust Company
                                                          I
("State Street") - which was a secured creditor iof Sharp

International Corporation's   ("Sharp") - alleginJ that State

Street was aware of Sharp's involvement in corpJrate fraud but
                                                      I
                                                      '
nonetheless caused Sharp to borrow money from otther unsuspecting
                                                      I


creditors so that State Street would be repaid in its secured

loan. In re Sharp Int'l. Corp., 403 F.3d. 43, 4~-49, 53 (2d Cir.

2005).                                               I
                                                     I
     Referencing Sharp, BCLIC and WNIC claim th4t under the

Reinsurance Agreements, they were granted a "fiJst
                                               I
                                                   priority

security interest" on the BCLIC and WNIC Reinsu¼ance Trust
                                                     ''
assets. ECF No. 169, at 20-21. They claim that lt is "settled

law that,   in these very circumstances, a securer party

foreclosing on its security interest cannot be ?eld liable under

fraudulent transfer law, even if it is aware ofl its debtor's
                                                 I
                                               I
fraud and the fact that the foreclosure may harr the debtor's

other creditors." Id. at 21-22   (emphasis in original)

(referencing Sharp, 403 F. 3d. at 54-55 (holdingj that "the

preferential repayment of pre-existing debts to some creditors

does not constitute a fraudulent conveyance" ev!en if the

subsequent transferee knew that the funds to re~ay it were
                                                 I
                                                 I

"fraudulently obtained")).


                                 102
                                                                    I




      The Court holds that the instant case is di~tinguishable

from Sharp. First, in Sharp, the defendant-credi~or was merely

                                           .
aware o f th e f rau d b u t was no t ac t ive par t icipant
                                                     . .        l .
                                                             i n t h e f rau d

itself; in contrast, in the present case, WNIC a~d BCLIC are
                                                                I
alleged to have actively participated in the ini~ial conveyance
                                                                I


transactions by directing and influencing the pakties to engage
                                                                I



in the initial conveyance which allegedly did no1t                      involve fair

value consideration. Second, Sharp notes that "[~]he decisive

principle in this case is that a mere preferencJ between
                                                                I

creditors does not constitute bad faith." Id. a, 54. Here, the

allegations in the FAC do not paint a picture that the December
                                                                I

2015 and March 2016 transactions involved mere Jreference issue
                                                '
                                                !
among creditor; rather, the allegations paint a picture of "bad

faith" on part of WNIC and BCLIC. Indeed, Sharp held that "bad

faith" is not "knowledge on the part of the tra1sferee that the

transferor is preferring him to other creditors1 and that it

"does not ordinarily refer to the transferee's tnowledge of the

[fraudulent] source of the debtor's monies whict the debtor

obtained at the expense of other creditors." Id, at 54-55. WNIC
                                                        I
and BCLIC's alleged conduct goes far beyond what the Second

Circuit describes as not constituting bad faith~

      Given that the present case is clearly dishinguishable from
                                                            I
                                                            I
In re Sharp, the Court views the alleged second step transfer of


                                       103
assets from the BCLIC and WNIC Reinsurance Trus~s to BCLIC and

WNIC as part of one integrated transaction in w1ich fraudulent

transfers were made from PPCO Master Fund to, ajd for the

benefit of, BCLIC and WNIC. See Orr v. Kinderhitl Corp., 991

F.2d 31, 35 (2d Cir. 1993)   ("We will not turn a jblind eye to the

reality that [two conveyances] constituted a siJgle integrated

transaction."). This collapsing of the transact1ons is further

supported by the fact that the Reinsurance Truss existed for

the sole benefit of BCLIC and WNIC. See, e.g.,        adle Co. v.

Newhouse, 74 Fed. App'x. 152, 153 (2d Cir. 2003)!      ("Under New
                                                 I
York law, a creditor may recover money damages ~gainst parties
                                                  I




~::::::::e:d::d~~e assets or beneficiaries of    T
who participate in the fraudulent transfer and tre either

                                                        conveyance.")


     For these reasons, the Court holds that nerther NYDCL           §

278(1) nor Sharp immunizes BCLIC and WNIC from fhe fraudulent

conveyance claims. Thus, the motion to dismiss lhe fraudulent

conveyance claims against WNIC and BCLIC based        n NYDCL   §§   273,

274, 275, and 277 16 is denied.


16WNIC and BCLIC argue that the fraudulent con fyance claim
based on NYDCL § 277(a) is not applicable to th~ present case,
because this provision applies only to the conveyance of
"partnership property" to a "partner" and becaure the FAC makes
no allegation that BCLIC and WNIC were partners! of PPCO Master


                                  104
            3. Whether the Intent Element in NYDCL § 276 Is
               Adequately Pled

      The fraudulent conveyance claim based on NYPCL § 276

requires an additional analysis, because, unlikelthe claims

based on NYDCL §§ 273, 274, 275, and 277, it req ires actual
                                                        1
                                                        I


intent. See NYDCL § 276 ("Every conveyance made bnd every
                                                        I

obligation incurred with actual intent, as distihguished from

intent presumed in law, to hinder, delay, or defr! aud either

present or future creditors, is fraudulent as to both present

and future creditors."). Because proving "[a] ctu]Jal intent [under

NYDCL § 276] is difficult to establish through direct evidence,"

the intent may be "inferred from the facts and c~rcumstances

surrounding the transfer." S.E.C. v. Smith,     646 Fed. App'x. 42,

45   (2d Cir. 2016)   (summary order). These so-call,ed "badges of

fraud" are facts and circumstances "so commonly !associated with

fraudulent transfers that their presence gives Jise to an

inference of intent." Sharp, 403 F.3d. at 56 (r9ferencing Wall

St. Assocs. v. Brodsky, 257 A.D.2d 526 (1st Dep',t 1999)). Such

badges include:                                     l
            ( 1) the lack or inadequacy of consi1eration; ( 2) the
            family,                              l
                     friendship, or close assoc~ate   re l ations
                                                              .   h'ip
            between the parties; ( 3) the retentipn of possession,
            benefit, or use of the property in question; ( 4) the
                                                    I
                                                    I



Fund. ECF No. 169, at 25. This argument is irre)evant, because
the Receiver's claim is based on NYDCL § 277(b)  not NYDCL §
277 (a).

                                   105
          financial condition of the party souJht to be charged
          both before and after the transaction! in question; (5)
          the existence or cumulative effect of alpattern or series
          of transactions or course of conduct a~ter the incurring
          of debt, onset of financial difficultifs, or pendency or
          threat of suits by creditors; and (6) the general
          chronology of the events and transacti,ns under inquiry.

Ford Motor Credit Co. LLC v. Orton-Bruce, 14-cv~5382 (KMK), 2017

WL 1093906, at *9 (S.D.N.Y. Mar. 22, 2017). The IFAC puts forth
                                                 'I

factual allegations that indicate most of these lbadges of fraud,
                                                 I
                                                 I
                                                 I
see FAC §§ 225-53, and thus the Court finds tha1 actual intent

is adequately pled.

     C. Declaratory Relief Claim
                                                 I
                                                 I

     By way of background, the following allega~ions from the

FAC form the basis for the declaratory relief c~aim. In December

23, 2015, PPCO Master Fund issued the SHIP Note ]to SHIP pursuant

to a December 2015 Master Security Agreement, wjere PPCO Master

Fund and the PPCO Subsidiaries gave security in~erest in
                                                 I

substantially all of their assets to BAM Admini 1trative. FAC   ~~


225-26.                                          I
                                                 I
                                                 I

     In January 20, 2016, SHIP loaned additional $2 million to
                                                 I

PPCO Master Fund pursuant to the First Amended ~HIP Note. Id.     ~


236. In conjunction, PPCO Master Fund and the Pico Subsidiaries
                                                 I


entered into a Ratification Agreement, which ratified the
                                                 I .
December 2015 Master Security Agreement and reaffirmed the

                                                 I
                                                 I
                                   106
                                                             l
guarantee obligations of PPCO Master Fund and the PPCO

Subsidiaries. Id.

     In connection with the March 2016 transactJon, PPCO Master

Fund, BAM Administrative, as agent, and various !purchasers
                                                             I

                                                             I
including SHIP, the Beechwood Reinsurance Trust~, entered into a

note purchase agreement      ("March NPA") that amen~ed and restated

the First Amended SHIP Note. Id.        ~
                                   240. In conn~ction with the
                                               !
March NPA, PPCO Master Fund entered into the Amjnded Security

Agreement, pursuant to which it granted its sec1rity interests

to BAM Administrative, as agent, in substantially
                                                1
                                                  all of its

assets. Id. ~ 241. However, "no subsidiaries of /PPCO Master Fund

executed the Amended Security Agreement," and "ihe Amended

Security Agreement expressly provides that it d d not amend or

restate the December 2015 Security Agreement."               d.    ~   242.

     Despite the foregoing, "BAM Administrative                  as agent,

asserts liens against all of the assets of PPCO Master Fund and

the MSA PPCO Subsidiaries." Id.     ~       424. Therefort, the FAC asks

for this Court's declaratory judgment that thos~ asserted liens
                                                         I
"do not attach to the assets of the MSA PPCO Sufsidiaries,"

because "no MSA PPCO Subsidiaries executed the .}unended Security

Agreement." Id.   ~   426.

     WNIC and BCLIC were the only parties movinf to dismiss this

claim. The only support they provide for the morion is that the


                                   107
                                                         I
                                                       I
  declaratory relief claim seeks "the exact same rrlief as [the

  Receiver's]   fraudulent conveyance claims." ECF No. 169, at 25

  n.23. The Court does not find the declaratory re~ief claim to be

  duplicative of the fraudulent conveyance claims, because the
                                                       1


  former stems from the argument that the MSA PPC1 Subsidiaries

  never executed the Amended Security Agreement, wpereas the
                                                       I


  latter concerns whether certain transactions tha:t
                                                  I
                                                     MSA PPCO
                                                       I
                                                   l

                                                  '
  Subsidiaries entered into - pursuant to the December 2015
                                                       I


  Security Agreement, the Ratification Agreement, Jand, if
                                                   I
  executed, the Amended Security Agreement - were 1fraudulent.
                                                   I
  Therefore, the Court denies the motion to dismi9is the

  declaratory relief claim.

VIII.   CNO Financial Group, Inc. and 40186 Adviso~s, Inc.
                                                   I

        In its "bottom-line" Order, the Court dism·ssed the aiding

  and abetting claims against CNO and 40186 Advis ,rs for

  substantially similar reasons that it dismissed the aiding and

  abetting claims against SHIP and Fuzion. 17 Indeeb, the case for

  dismissing those claims against CNO and 40186 A~visors is
                                                   I

   stronger than the case for dismissing those claims against SHIP,



   17 In addition, CNO and 40186 Advisors incorpora~e by reference
   the arguments by BCLIC and WNIC, so the Court's ruling regarding
   BCLIC and WNIC largely applies to CNO and 40186 Advisors to the
   extent relevant. ECF No. 174, at 3.


                                   108
WNIC, or BCLIC, because CNO's and 40[86 Advisorj' role -

captured only in conclusory allegations such as]that they

"directed Beechwood" to enter into the allegedl j fraudulent

conveyance transactions - is even further removdd from the
                                                     I
                                                     I
allegedly fraudulent transactions at issue. See IFAC ':lI':lI 11, 248,

311. 18


18
        CNO and 40186 Advisors argue that they are noy subject to
personal jurisdiction of this Court, ECF No. 174, at 3-4, but
the Court holds that personal jurisdiction existis.
           To establish specific personal jurisdiction over defendant,
plaintiff must show that (1) jurisdiction is wa~ranted under the
state's long-arm statue and (2) exercising jurisdiction comports
with the Fourteenth Amendment's Due Process Clause. See, Sonera
Holding B.V. v. Cukurova Holding AS., 750 F.3d 221, 224 (2d Cir.
2014).                                                I
           The Court finds that New York's long-arm statute applies
here, because, among other reasons, NYCPLR § 301(a) (2) allows
jurisdiction over any non-domiciliary "who in pirson or through
an agent . . . commits a tortious act within th! state," where
the term "agent" is rather interpreted broadly. See Topps Co.,
Inc. v. Gerrit J. Verburg Co., 961 F. Supp. 88, 1 91 (S.D.N.Y.
1997). The FAC sufficiently shows that CNO's aglnts - WNIC and
BCLIC - "acted in New York for the benefit of,          ith the consent
of, and under some control by the non-resident rincipal." ECF
No. 256, at 60 (referencing Emerald Asset Advis~rs, LLC v.
Schaffer, 895 F. Supp. 2d 418, 430 (E.D.N.Y. 20 2)).
           Indeed, CNO's conduct is often inseparable from its
subsidiaries', given their intertwined structurr. See, e.g., FAC
':lI':lI 128, 129, 130. The allegations concerning CNf go beyond "bare
allegation" that the parent "controlled or otherwise directed or
materially participated in the operations" of i~s subsidiary,
which was deemed by the Second Circuit to be no enough to
invoke personal jurisdiction over a parent enti y. Charles
Schwab Corp. v. Bank of Am. Corp., 883 F.3d 68,J 86 (2d Cir.
2018).                                               1
           Meanwhile, 40186 Advisors worked closely wfth BCLIC and
WNIC. See, e.g., FAC ':lI':lI 144, 203. Furthermore, ~lthough


                                  109
IX.   PB Investment Holdings, Ltd.                  j




      As a preliminary matter, PBIHL, the successbr-in-interest

to BBIHL, argues that the Court lacks personal jrrisdiction over

it. ECF No. 207, at 5-9. However, the Court holdi that specific

personal jurisdiction exists over PBIHL based on (1) the payoff
                                                    1
                                                    I

letters accompanying the March 2016 Note Purchas~ Agreement and
                                                    i

(2) the reasons stated in the contexts of the WN~C TPC and the

SHIP TPC discussed below. 19



allegations against 40186 Advisors rely on a gro~p-pleading term
such as "CNO Defendants," 40186 Advisors were pJrt of all
transactions and conduct that BCLIC and WNIC we~e involved in,
so the Court finds that specific jurisdiction e4ists over 40\86
Advisors.                                       _I
     The due process prong focuses on the contaqt between
defendant and the forum state, inquiring whethe~ the defendant
"purposefully avail[ed] itself of the privilegejof conducting
activities within the forum State, thus invokin:I the benefits
and protections of its laws." Goodyear Dunlop T~res Operations,
S.A. v. Brown, 564 U.S. 915, 919 (2011). The CoJrt finds that
this prong is met, as the "conduct by CNO and 4dl86 Advisors, in
negotiating, structuring and consummating alleg dly fraudulent
transactions governed by New York law and provi ing for New York
court jurisdiction over disputes" is evidence o purposeful
availing of the privilege of conducting activat sin New York.
Id. at 63. Indeed, CNO and 40186 Advisors are a]leged to have
been closely involved in transactions that invo~ved New York
forum and New York law.                          I
19 "Where, as here, a district court rules on a ~otion under Rule

12(b) (2) on the basis of the complaint, the mot~on papers, and
the supporting memoranda, without conducting anlevidentiary
hearing or deferring its ruling until the recei~t of evidence at
trial, the court must construe all relevant pledding allegations
in the light most favorable to the plaintiff, aJsume
credibility, and draw the most favorable inferedces for the
existence of jurisdiction." Jones v. Boto Co., 498 F. Supp. 2d
                                                '


                                110
      According to the Receiver, pursuant to thesl payoff

letters,      PBIHL received "millions of dollars in ~roceeds of each

of the note purchases through its related entity and agent BAM

Administrative Service (having its primary place of business in

New York)." ECF No. 256, at 64      (referencing FAC    ~   246-47).

Because the forum for disputes arising from and        I he governing
law of the March 2016 Note Purchase Agreement is New York, PBIHL

is bound by the New York forum selection clause         nder the

closely related doctrine, which provides that "a, non-party to a

contract may be subject to its forum selection c~ause if the

non-party is so closely related to either the patties to the

contract or the contract dispute itself that enforcement of the

clause against the non-party is foreseeable." Dilmond v.

Calaway, 18-cv-3238 (KPF), 2018 WL 4906256, a t ~ . Y . Oct.

9,   2018).    In addition, the exercise of personal !jurisdiction

over PBIHL comports with the due process requirebent because it

purposefully availed itself of the privilege of conducting




822, 823 (E.D. Va. 2007) (citing Combs v. Bakke, 886 F.2d 673,
676 (4th Cir. 1989)). "Eventually personal juri~diction must be
established by a preponderance of the evidence, leither at an
evidentiary hearing or at trial. But where the ~ssue is
addressed on affidavits, all allegations are co strued in the
light most favorable to the plaintiff and doubt are resolved in
the plaintiff's favor, notwithstanding a contro1erting
presentation by the moving party." A.I. Trade Fin., Inc. v.
Petra Bank, 989 F.2d 76, 79-80 (2d Cir. 1993).

                                    111
                                                       I
activities in New York through BAM I, its relate'd entity and

agent, thus invoking the benefits and protection~ of New York

law.
                                                   lj
       Finally, the Court denies the motion to dis~iss the aiding
                                                    I
and abetting claims against PBIHL for substantiafly the same
                                                I
reasons that it denied the motion to dismiss th1 aiding and

abetting claims against those FAC Beechwood Defe'ndants involved

in the December 2015 and March 2016 transactions.

                      Legal Analysis - WNIC TPC
                                                   ;
I.     Common Argument - Whether the RICO Claims Are Barred by the
       PSLRA                                      ;
                                                   I

       Various movants argue that the RICO claims ~gainst them in

the WNIC TPC should be dismissed because of the !RICO Amendment.
                                                   I
ECF No. 188, at 3; ECF No. 154, at 6; ECF No. 194, at 1-2; ECF
                                                   I

No. 210, at 8; ECF No. 179, at 8-9; ECF No. 192, I at 7; ECF No.
                                                   1
                                                   I
                                                   I
232, at 10-11. The Court agrees with these movants for
                                                   I
substantially the same reasons discussed above ~n the context of

the FAC and in Senior Health Insurance Company df Pennsylvania

v. Beechwood Re Ltd. et al., 18-cv-6658 (JSR)     (~he "SHIP

action"). See In re Platinum-Beechwood Litig., ~77 F. Supp. 3d
                                                   !I
414, 424-26 (S.D.N.Y. 2019).                       '

       In brief, Beechwood's inducement of WNIC a~d BCLIC into the

Reinsurance Agreements is a kind of securities Jraud - just as



                                 112
Beechwood's inducement of SHIP into the IMAs wa                        considered a

kind of securities fraud in the SHIP action - b sed on SEC v.

Zandford, 535 U.S. 813 (2002). In Zandford, the U.S. Supreme

Court held that the respondent engaged in securities fraud "by

selling his customer's securities and using the proceeds for his

own benefit without the customer's knowledge,"                        ecause the

securities sales and respondent's fraudulent pr~ctices were not
                                                                  1
independent events but rather coincided. Id. at 1815. Here, WNIC
                                                                  !
and BCLIC's funds were alleged to be obtained b~ Beechwood for    I




Platinum to inject capital into Platinum's inve~tments and
                                                                  I
       .             ,   ,                                        I
acquire securities, and such "conduct undertake9 to keep a

securities fraud Ponzi scheme alive" are covered under the

PSLRA. MLSMK Inv. Co v. JP Morgan Chase                  &   Co., d51 F.3d 268, 277

n.11 (2d Cir. 2011); see also Picard v. Kohn, 9j7 F. Supp. 2d
                                                                  I


                                         ° For
                                                                  I
                                     2
392,       396   (S.D.N.Y. 2012) .               this reason, thelCourt dismisses

the RICO claims against all moving defendants.

                                                                  1
20 Trying to distinguish the present case f r o m ~ and the
SHIP action, WNIC and BCLIC argue that their en~ry into the
Reinsurance Agreements is not a securities tran action, but a
purely contractual transaction, whereby they "c ded liabilities
to Beechwood and gave Beechwood $42 million in ash as a fee
(referred to as a negative ceding commission) t   take on those
risks, plus approximately $550 million in asset - almost all
cash - to satisfy statutory reserve requirement~ for the risks
transferred." ECF No. 256, at 9. WNIC and BCLIC argue that this
                                                1
first transaction should be distinguished from Beechwood and
Platinum's subsequent usage of "the reinsurance trust funds to


                                                 113
II.   Common Argument - Whether WNIC and BCLIC's !Claims Are
      Barred by the Doctrine of In Pari Delicto

      Huberfeld, Kim, and PBIHL argue that WNIC       nd BCLIC's

claims are barred by the in pari delicto doctri e, because WNIC

and BCLIC are "alleged to have been knowing accimplices [in the

FAC] in the same fraudulent conspiracy for whicq they now assert

claims against [the cross-claim and third-party !defendants]."
                                                  I

ECF No. 154, at 9; see also ECF No. 192, at 12; IECF No. 202, at

11.
                                                  I

      At this motion-to-dismiss stage, the Court !takes WNIC and
                                                  '
BCLIC's allegations in the WNIC TPC to be true ~n assessing

whether the claims in the WNIC TPC can withstan~ the motions to
                                                  l
dismiss. But the allegations in the FAC are irr~levant See,
                                                  '
~ , Gary/Chi. Int'l Airport Auth. v. Zaleski, 1144 F. Supp. 3d

1019, 1022 (N.D. Ind. 2015)   (rejecting the view lthat "any

defendant who files a third-party complaint wou~d necessarily be

deemed to admit all the allegations of the orig~nal complaint").

And the WNIC TPC does not make any admission th~t WNIC and BCLIC
                                                  I
were accomplices in the FAC in the same fraudulent conspiracy.




engaged in securities fraud." Id. at 10-11. But similar to the
fact pattern in Zandford, "[t]his is not a case in which, after
a lawful transaction had been consummated, a br1ker decided to
steal the proceeds and did so . . . . Rather, relpondent's fraud
coincided with the sales themselves." Zandford, 535 U.S. at 815.

                                114
                                                     1
 Therefore, none of the claims in the WNIC TPC shbuld be
                                                      I
 dismissed because of the doctrine of in pari del'cto.

III.   Common Argument - Whether WNIC and BCLIC's         ontribution and
       Indemnity Claims Should Be Dismissed
                                                     l
       The WNIC TPC asks that, if WNIC and BCLIC ake ultimately
                                                      I


 found liable to the Receiver, all cross-claim anb third-party

 defendants must indemnify or contribute to WNIC ~nd BCLIC. WNIC

 TPC '.ll'.ll 919-22. Bodner moved to dismiss this clair against him,

 and Huberfeld, Saks, Ottensoser, PBIHL, Slota, a:nd the WNIC TPC
                                                     I

 Beechwood Parties either incorporated Bodner's argument or made

 similar argument. ECF No. 188, at 13; ECF No. 1~4, at 7-8; ECF

 No. 17 9, at 21; ECF No. 194, at 2; ECF No. 202, lat 23; ECF No.
                                                     I

 232, at 23, ECF No. 210, at 10.                     I
                                                     I

       Given that the Court already dismissed cer1ain claims

  against WNIC and BCLIC in the FAC, the only rel~vant claims
                                                     I

  against WNIC and BCLIC for the purpose of these contribution and

  indemnity claims are the fraudulent conveyance, 1unj ust

  enrichment, and declaratory relief claims.
                                                     j


       First, the Court dismisses WNIC and BCLIC'J contribution
                                                     t
  and indemnity claims to the extent they are bas$d on the
                                                  I
  Receiver's fraudulent conveyance claims againstlthem, because,

  under Article 10 of the New York Debtor and Cre~itor Law, "there
                                                     I


  is neither an express nor implied right of inde~nification or



                                    115
                                                    I
contribution." Edward M. Fox   &   James Gadsden, R~ghts of

Indemnification and Contribution Among Persons      liable for

Fraudulent Conveyances, 23 Seton Hall L. Rev. 1 00, 1605 (1993)

(referencing NYDCL § 270).

      Second, WNIC and BCLIC's contribution and ~ndemnity claims

to the extent they are based on the Receiver's Jnjust enrichment

claims against them are dismissed, because the tIC TPC does not

make any reference to the December 2015 and Marqh 2016

transactions, let alone allege that any of the cross-claim and

third-party defendants in the WNIC TPC may be jJintly liable to
                                                    '
the Receiver for liabilities arising out of sue          transactions.

      Third, for substantially similar reasons,         he Court

dismisses WNIC and BCLIC's contribution and indemnity claims to

the extent they are based on the declaratory relief claim

against WNIC and BCLIC.                             I

      Putting these together, the Court grants tfe movants'

motions - other than Beechwood Re's motion for the reasons
                                                    I
stated below - to dismiss WNIC and BCLIC ' s contfi
                                                 I · b ution
                                                          .  an d

indemnity claims.

IV.   Common Argument - Whether WNIC and BCLIC's]Unjust
      Enrichment Claims Should Be Dismissed

      Under New York law, "[a]n unjust enrichmenl claim is not

available where it simply duplicates, or replacbs, a
                                                    j

                                   116
conventional contract or tort claim." Corsello v. Verizon New

York, Inc., 967 N.E.2d 1177, 1185 (N.Y. 2012). Accordingly,

"[t]he existence of a valid and enforceable writhen contract

governing a particular subject matter ordinarily precludes

recovery in quasi contract for events arising ouf of the same

subject matter." Clark-Fitz atrick, Inc. v. Long Island R. Co.,

516 N.E.2d 190, 193 (N.Y. 1987). And although "c urts in this
                                                 I
Circuit routinely allow plaintiffs to plead such! claims in the

alternative," this is so "when the validity or s~ope of the

contract is difficult to determine." Nat'l Conveption Servs.,

L.L.C. v. A   lied Underwriters Ca tive Risk Assukance Co., Inc.,

239 F. Supp. 3d 761, 795 (S.D.N.Y. 2017).

     Here, there does not appear to be a dispute about the

validity or scope of the Reinsurance Agreements. 1 Unlike in the
                                                 I



SHIP action - where $50 million was invested in Lgera Energy

outside of the IMAs, which was the basis for fi1ding that some

portion of the unjust enrichment claim in the sJIP action was
                                                 I
not dismissed - all of BCLIC and WNIC's funds a1 issue in the

WNIC TPC were invested through the Reinsurance ~greements with
                                                I
                                                 I        l   .
Beechwood Re. Also, WNIC and BCLIC make numeroul torts c aims

against various defendants, which also subsume~ large part of
                                                 I
WNIC and BCLIC's unjust enrichment claims. For ~hese reasons,

all unjust enrichment claims in the WNIC TPC ar~ dismissed.


                                117
V.    Beechwood Trust Nos. 7-14

      Excluding the allegations impermissibly gr9uping Beechwood
                                                  I
Trust Nos. 7-14 with dozens of other defendants,! the WNIC TPC

makes only the following relatively particulari~ed allegation
                                                  I
against Beechwood Trust Nos. 7-14: "The Platinum co-founders and
                                                  1



Levy created each of the Beechwood Trusts as an asset protection
                                                  1
                                                  I
                                                  I
vehicle for use in siphoning off and secreting ~he ill-gotten
                                                  I
gains from the Co-conspirators racketeering act~vities
                                                I
                                                       and

placing them beyond the reach of their creditor~.• WNIC TPC    I
518. However, this allegation is too broad to sitisfy Rule 9(b),

and so the Court dismisses the aiding and abettilng claims

against Beechwood Trust Nos. 7-14.

VI.   David Bodner

      The WNIC TPC makes the following allegation~, among others,

against Bodner:
                                                      l
                  (1) he "conducted the conspirac~'s day-to-day

business via a secretary who relayed his directi~es to other Co-
                                                      l
conspirators," id. i   482;   (2) he was a party to~ July 30, 2015

email where Huberfeld and Bodner expressed thei~ concern about

the Chief Executive Officer of CNO finding out that their trust
                                                      I

assets were invested in Platinum ("July 30, 201~ email"), id. i
                                                      1




                                  118
472; 21 (3) he, along with Nordlicht and Huberfell, issued the

"$100 million Demand Note" which was used to al egedly deceive

WNIC and BCLIC into thinking that Beechwood Re        as adequately

capitalized, id. ~ 548; and (4) "[t]he leaders ~f the

                                                 lI
21
   In their briefs and during the oral argument ield on August
15, 2019, the parties vigorously debated as to How this email
chain should be interpreted. In that email chairt, on July 29,
2015, an account with the name "BodnerAngHuberf~ld" with the
email address "bodnerang@gmail.com" sent an ema'l to David
Bodner, stating "I'm really concerned that if E Banach from CNO
Financial Group Finds out we invested beechwood [sic] money
into platinum with its illiquid investments (si~ce it didn't
exactly fit their investment objective) he won'1 trust us and he
will take all of the aprox [sic] 50 mil, he has invsted [sic] in
beachwood [sic] . . . That means beechwood would !either implode
or not be able to function financialy [sic] and 1may have to be
dissolved; Even though we did a cancel and corr~ct We weren't
exactly honest with Ed about the original inves~ment or that
beechwood and platinum really are integrated . ·I . I'm
concerned, What should we do? [sic] I haven't dalled anybody
back yet-I'm just trying to do som [sic] damage~'control right
now. Kind Regards, Platinum Partners . . . . " 1 -cv-10936, ECF
No. 285-3, Ex. 33. Then, on July 30, 2015, Davi Bodner responds
to the sender of the July 29, 2015 email, writiJg only
"hwerblowsky@platinumlp.com." Id.
      Bodner argues that the sender of July 29,   015 was Bodner's
secretary Angela Albanese and that "hwerblowsky@platinumlp.com"
is the email address of Platinum's in-house law~er Harvey
Werblowsky. ECF No. 311, at 4-5, 6 n.2. In contnast, WNIC and
BCLIC construe this email as a communication betjween Bodner and
Huberfeld confessing to the alleged fraudulent ~cheme. In light
of this factual dispute, the Court interp~ets t~is piec~ o~
evidence in favor of WNIC and BCLIC at this mot~on to dismiss
stage, because it is not entirely clear who sen the July 29,
2015 email. On the one hand, it may be the seer tary based on
the email address itself. On the other hand, th~s email was
signed on behalf of Platinum Partners and invol~es discussions
of matters that one would not necessarily expec~ a secretary to
participate in.

                                119
conspiracy[, including Bodner,] met periodicall       to steer the

Co-conspirators after they agreed upon the terms of the

conspiracy in March 2013" at least on the fifteen specific

dates, id.   ~   605.

     At least the third allegation, and possibl~ with the fourth

allegation, adequately plead the substantial asJistance element

of the aiding and abetting claims. Even when lum~ed with

Nordlicht and Huberfeld, it cannot seriously be llargued that the

third allegation fails as a result to give Bodner "fair notice

of what the plaintiff's claim is and the ground rpon which it

rests." Atuahene v. City of Hartford, 10 F. App'x 33, 34      (2d

Cir. 2001). As to the knowledge element of the aiding and

abetting claims, the above allegations as a who~e - especially

the July 30, 2015 email - are sufficient to give plausible

inference that Bodner had knowledge of the prim         fraud and

breach of fiduciary duty. With respect to the J         30, 2015

email, as this Court noted during the oral argu~ent for Trott et
                                                  I


al. v. Platinum Management (NY) LLC et al., 18-~v-10936 (JSR)

(the "Trott action") on March 7, 2019, this ema~l "presupposes
                                                  I



that the recipient knew about that [they] inves~ed Beechwood's

money into Platinum with its illiquid investmen~ .        . the

language could fairly be read by any reasonable !fact finder as
                                                  I
                                                  '
conveying to Mr. Bodner what we already knew an       a concern that


                                120
  they now have if someone outside finds out." Transcript of Oral

  Argument dated March 7, 2019 starting at 10:30 a.m., Trott et

  al. v. Platinum Management (NY) LLC et al., 18-c -10936

   ( S . D. N . Y . Mar . 7 , 2 0 1 9 ) , at 1 0 .

       For these reasons, the motion to dismiss th:e aiding and
                                                   I
  abetting claims against Bodner is denied.        I


VII.     Murray Huberfeld
                                                                I

           Because the WNIC and BCLIC's allegations ag~inst Bodner and

  those against Huberfeld are substantially simil~r and because
                                                                I
                                                                I
  Huberfeld incorporates by reference Bodner' s arg1uments to
                                                                I
                                                                I
                                                  I
  support his motion to dismiss, see ECF No. 154, ~t 1, the Court

  similarly denies the motion to dismiss the aidiJg and abetting

  claims against Huberfeld.                                     l
VIII.      Daniel Saks                                          l
                                                                '


           A. Fraudulent Inducement and Aiding and Abe ting Fraudulent
              Inducement Claims
                                                                I
           Saks points out that the Reinsurance Agreejents were signed

  in February 2014, whereas, according to the WNI                   TPC, Saks began

  working at Beechwood in ~late 2014." ECF No. 17J, at 3, 14, 17

   (referencing WNIC TPC             ~
                                                                l
                                         504). For this reason, ~he Court grants

   the motion to dismiss the fraudulent inducementjclaim and the

   claim for aiding and abetting fraudulent induce ,ent against
                                                                '

   Saks.                                                        I
                                                                !

                                                     121
     B. Breach of Fiduciary Duty Claim

     Saks argues that WNIC and BCLIC fail to sh w that Saks owed

a fiduciary duty                                                                 do

not provide a single fact that shows that a "pe sonal
                                                               '
relationship of trust and confidence" existed b~tween Saks and
                                                               I
WNIC and BCLIC. ECF No. 179, at 12. However, th~ Court finds
                                                               !
that a reasonable factfinder could readily conc~ude that Saks
                                                               I

                                                           I
owed fiduciary duty to WNIC and BCLIC. As the C0ief Investment

Officer of Beechwood Re and BAM I from late 2014, he had
                                                           I
discretionary investment authority over the asset that WNIC and
                                                           l
BCLIC entrusted to Beechwood. When WNIC and BCLIC transferred

$600 million to Beechwood Re, it is plausible tt infer that WNIC

and BCLIC were reposing "trust or confidence"          it          Beechwood Re

and its officers including Saks, with whom WNIC and BCLIC were

interacting regularly. WNIC TPC       ~    644; see also Indep. Asset
                                                           I

Mgmt. LLC v Zanger, 538 F. Supp. 2d 704, 709 (S~D.N.Y. 2008).

Where "defendant had discretionary authority to manage

[plaintiff's] investment accounts, it owe[s]          [p· aintiff] a

fiduciary duty of the highest good faith and fa'r dealing."

Assured Guar.
                                                       I
                 (UK) Ltd., v. J.P. Morgan Inv. Mgmt. Inc., 915
                                                       I
                                                        '
N.Y.S.2d 7, 16    (1 st   Dep't 2010), aff'd,   962 N.Ei 2d 765          (N.Y.

2011). The WNIC TPC is replete with examples o~ Saks' personal

communications with WNIC and BCLIC, asking the, to trust his
                                                       '
                                     122
                                                     I
expertise and prudence. See, e.g., WNIC TPC ~ 64r. There is no

doubt that, according to the allegations, his ro~e as a
                                                     I
                                                     I

corporate official, combined with this conduct, rcreated a

personal relationship of trust and confidence." ~rys v. Butt,
                                                     I
486 F. App'x 153, 156 (2d Cir. 2012)   (summary oraer).

       Furthermore, the breach element is sufficie~tly pled
                                                  !
through the allegations that Saks engaged in a series of non-

arm's-length transaction and concealed these tr~nsactions from

WNIC and BCLIC. For instance, the WNIC TPC deta~ls Saks'

involvement in investing WNIC and BCLIC's assetJ: "[I]n February

2015, Levy, Saks, Manela and others collaborated on the
                                                 I



investment of trust assets in China Horiion, a ~latinum-

controlled entity. In May 2015, Levy, Saks and Jordlicht, among

others, collaborated in the execution of a waivllr to Agera

Energy, another Platinum-controlled entity into which the Co-

conspirators invested trust assets. Starting inlDecember 2015

and extending into 2016, Levy collaborated with Saks, Manela and

Nordlicht, among others, to make further investments of trust

assets in ALS, another Platinum-controlled entity." WNIC TPC    ~
634. Similarly, in his communications with WNicj and BCLIC, he is

alleged to have concealed from WNIC and BCLIC m~terial

information regarding the Platinum-Beechwood cohnection. Id.    ~
                                                 I
644.


                                 123
     For these reasons, the Court denies the motion to dismiss
                                                           I


the breach of fiduciary duty claim against Saks.]

     C . Fraud Claim                                       i
                                                           I




    As Saks argues, ECF No. 179, at 14, a frauiclaim based on

omission must generally be accompanied by "thee istence of a
                                                       I
fiduciary relationship requiring disclosure of ~he unknown

facts." Connaughton v. Chipotle Mexican Grill,             nc., 23 N.Y.S.2d
                                                       I
                                               ,       I
216, 220 (1st Dep't 2016). The Court determined above that Saks
                                                       1
owed a fiduciary duty to SHIP. Furthermore, thej existence of

such a fiduciary relationship requiring disclos re is further

supported by the special facts doctrine, becausl Saks

"possess[ed] superior knowledge, not readily avfilable to

[SHIP], and knows that [SHIP] is acting on the fasis of mistaken

knowledge." Aetna Cas.   &   Sur. Co. v. Aniero Con~rete Co., 404

F.3d 566, 582   (2d Cir. 2005).

     With respect to pleading Saks' omissions, Fllegations
                                                   j

especially the ones in WNIC TPC t 644 - satisf~ Rule 9(b),

because they (1) identify what the omissions wele,             (2) identify

Saks as the person who failed to disclose,      (3) !reveal the
                                                    j
context of the omissions,     (4) explain why the 9tatements were
                                                   I
fraudulent, and (5)    show what Saks obtained th,ough the fraud.

Odyssey Re   (London) Ltd. v. Stirling Cooke Bro~n ·Holdings Ltd.,

85 F. Supp. 2d 282, 293 (S.D.N.Y. 2000). As to,the last factor,


                                   124
                                                     I
Saks seems to hold a view that the pleading must! show that Saks

personally obtained some pecuniary benefits from! the fraudulent

scheme to satisfy Rule 9(b) ; 22 but the Court disdgrees. 'According
                                                     I
to the WNIC TPC, what Saks obtained through the ~raud was the

preventing of WNIC and BCLIC from terminating t~eir Reinsurance

Agreements. WNIC TPC 11 636, 652, 804.               '

     In addition, the Court finds that the inteJt to mislead is

adequately pled, considering the following part~cularized

allegations in the WNIC TPC:

       On January 26, 2015, when WNIC and BCLIC questioned the
        rudency of the investment of trust assets in JF Aircor
       and Trilliant, LLC, among other investme ts, Saks asked
       WNIC's and BCLIC's Eric Johnson to repo~e trust in Saks'
       wisdom in making those investments, but /concealed from
       Johnson (a) that Murray Huberfeld, who 90-founded
       Platinum and owned and controlled Beech~ood, had dictated
       that Beechwood Re, BAM and BAM Administ ative invest
       trust assets in JF Aircorp, and (b) tha the Trilliant
       investment was a shameless bribe direct d to the
       principal of SHIP and his family, which was designed to
       induce SHIP to invest with Beechwood; .
                                                 I
                                                 I


22 Saks claims that the WNIC TPC fails to allegJ "what [Saks]
obtained through the fraud," because "[t]he mot~ve to maintain
the appearance of corporate profitability, or the success of an
investments, will naturally involve benefit to~ corporation,
but does not 'entail concrete benefits,'" and J"[a]n increase to
individual employment compensation is also ins fficient to
satisfy the requirement that a concrete benefitj be alleged." ECF
No. 179, at 15 (citing Chill v. Gen. Elec. Co.,/ 101 F.3d 263,
268 (2d Cir. 1996); Acito v. IMCERA Grp, Inc.,j47 F. 3d 47, 54
 (2d Cir. 1995)). Also, Saks argues that "[t]he only compensation
 [Saks] received was employment compensation," hich was "not
alleged to have been increased as to him by vi1tue of the
alleged fraud." Id. at 16.

                                 125
                                                            l
          On February 16, 2015, when WNIC and BCLid questioned a
          loan to Kennedy RH Holdings LLC, Saks an~ Kim again asked
          WNIC and BCLIC to rely on their expertis~, touting the
          safety of the loan because it was being ~'ade to an
          individual, Bernard Fuchs, who had a net worth in excess
          of $30 million. Saks and Kim concealed f om WNIC and
          BCLIC that Fuchs, a defendant in the PPV~ Action, was a
          crony of the three Platinum co-founders qnd was hip-deep
          in the Platinum Ponzi-esque scheme.           I
Id. i    644   (emphasis added). The fact that Saks' ~lleged

omissions occurred when WNIC and BCLIC asked questions about the

questionable investments adds more weight to ~hj,inference that

Saks had fraudulent intent in making those omis ions.

        Lastly, the reliance and injury prong is aJequately pled
                                                        I

through the allegation that "WNIC and BCLIC rea~onably relied on

the representations to their detriment, includidg by not
                                                        I

terminating the Reinsurance Agreements or takinf other actions

that could have ameliorated the damages WNIC an' BCLIC incurred

as a result of these misrepresentations." Id. i                 636, 652, 804.

  D. Aiding and Abetting Claims

        There is no doubt that the allegations regjrding Saks'

conduct and omissions discussed above - especia~ly his active
                                                    I
concealing of the Platinum-Beechwood connection and the

allegedly problematic nature of those transactions - adequately

plead substantial assistance. See, e.g., WNIC TPC , , 504, 579,
                                                    '
634, 644. In addition, Saks' knowledge of the primary
                                               I
                                                      fraud and
                                                    I
breach of fiduciary duty is strongly inferable '.from the alleged


                                    126
conduct and omissions, aided by the allegation tlat he was both

a senior manager of Platinum and Chief Investmenr Officer of
                                                                       I
Beechwood Re's and BAM I. Id.       ~    504.

IX.   Hokyong (Stewart) Kim

      Because Saks and Kim are similarly situate~ according to

the WNIC TPC, see, e.g., id.    ~       644, the Court, f~r substantially
                                                                   I



the same reasons that the Court denied Saks' motlon, denies the

motion to dismiss the breach of fiduciary duty ~laim, the fraud

claim, and the aiding and abetting claims again~t Kim.

 X.   Lincoln International LLC
                                                               '
                                                               I
      Generally, the allegations against Lincoln/are well-

particularized and specific, see WNIC TPC ~~ 69l-783, yet a few
                                                           I
issues merit more attention.
                                                           I
      First, as to the reliance element of the misrepresentation

claims, Lincoln argues that the disclaimer langlage in relevant

valuation reports - such as that          (1) the reportj were for

Beechwood only and should not be relied by any ~hird party,                (2)
                                                           I
"Lincoln has not made any independent valuation! or appraisal of

the assets," and (3) Lincoln had "relied upon ahd assumed the
                                                       I
                                                       I
accuracy and completeness of the financial inf9rmation supplied
                                                       I

to [Lincoln] and considered in [Lincoln's] ana~ysis" of fair
                                                       I
value, WNIC TPC ~~ 716, 716 n.35; Beechwood Engagement Letter,
                                                       I



ECF No. 187-2, Ex. B, at 2 - make WNIC and BCL1C's reliance on


                                        127
those reports unjustified. ECF No. 182, at 18-19             The Court

disagrees. Under New York law, "it is well estab, ished that a

general, boilerplate disclaimer of a party's rep esentations



                                                        l
cannot defeat a claim for fraud." Dallas Aerospace, Inc. v. CIS
                                                         I
Air Corp., 352 F.3d 775, 785 (2d Cir. 2003).

     According to the WNIC TPC, the disclaimer~ nguage has been
                                                         I
rendered boilerplate-like by Lincoln's alleged qonduct. For

instance, the disclaimer that Lincoln has "reli~d upon and

assumed the accuracy and completeness of the fi1ancial

information supplied to [Lincoln] and considered in [Lincoln's]
                                                        I
analysis" is an empty statement, when Lincoln allegedly knew
                                                        II
that the information it received might not have/been complete or

accurate. ~ ' WNIC TPC 11 720, 722, 728, 730-f5; Disclaimer

and Confidentiality Statement, ECF No. 187, Ex. le; see also P.T.
                                                    I
                                                    I
Bank Cent. Asia v. ABN AMRO Bank N.V., 301 Ad. ~d 373, 378 (N.Y.
                                                    I
App. Div. 2003)     (Disclaimer "does not preclude t' laintiff's claim

based upon representations that [defendant] mad              to plaintiff
                                                    I
                                                    I

that [defendant] allegedly knew were false."). In addition, the

disclaimer language that no parties other than /eechwood should

rely is also meaningless, because Lincoln was allegedly aware of

WNIC and BCLIC receiving and relying on Lincol 's valuations.

WNIC TPC   ~~   752-59. For these reasons, Lincoln's disclaimer




                                   128
reads like boilerplate, and thus the disclaimer defense against

justifiable reliance cannot stand. 23

     Second, the causation element of the misrepresentation

claims is adequately pled through the allegation~ that WNIC and
                                                      '

BCLIC did not terminate its relationship with Be~chwood when

Lincoln did because of misrepresentations and oJissions in

Lincoln's reports. See id. i i 768, 782, 832. In4eed, even in the
                                                  I
final report - issued after Lincoln had learned more about

possible issues with working with Beechwood - L1ncoln does not

identify the Platinum-Beechwood tie and other pfoblems Lincoln

allegedly knew as the reasons for their downgrate of various

valuations. Id.   ~~   768, 783.                  1



     Third, as to the intent element of the fraldulent

misrepresentation claim, the Court finds that t e WNIC TPC has

sufficiently "alleg(ed] facts to show that (Lin oln] had both

motive and opportunity to commit fraud." Eterni            Glob. Master

Fund Ltd. v. Morgan Guar. Tr. Co. of N.Y., 375            .3d 168, 187 (2d



23 In addition, Lincoln argues that reliance was unjustified
because Section 597 of the Reinsurance Agreeme ts gave WNIC and
BCLIC opportunity "to verify that the assets w re properly
valued." ECF No. 182, at 18. However, as WNIC nd BCLIC
correctly point out, precisely because Lincoln allegedly
represented that it was independent, reviewed ubstantial data,
and never disclosed that these were non-arm's ength
transactions, WNIC and BCLIC did not exercise ~ts opportunity to
object to the valuation reports. ECF No. 256, ~t 11.

                                   129
Cir. 2004). The WNIC TPC makes plausible allegations that

Lincoln had incentives to (1) "replace [Platinums previous

valuation firm]   for all of the Platinum funds,"               (2) "serve as a

referral source for opportunities with other hed~e fund managers

and/ or reinsurance firms," and (3) bolster                       "credentials
                                                            I


in the hedge fund and reinsurance communities." ~NIC TPC 51 700.

Also, the WNIC TPC alleges "facts that constituJe strong

circumstantial evidence of conscious .     . reckJessness" by

Lincoln in disregarding whether the information it received was

true. Morgan Guar. Tr. Co. of N.Y., 375 F.3d at 187; see also,
                                                        1
                                                        l
e.g., WNIC TPC 5151 723-25, 727. For these reason/, the Court

:::::~ the motion to dismiss the fraudulent misrepresentation


                                                        I
     Fourth, however, because the special relatfonship element

of the negligent misrepresentation claim is not/ adequately pled,

the Court dismisses the negligent misrepresentation claim
                                               l
                                               1
against Lincoln. WNIC and BCLIC contend that a special
                                                        I
relationship existed between Lincoln, on the on~ hand, and BCLIC

and WNIC, on the other, because Lincoln had "a~tual and specific

knowledge that [WNIC and BCLIC were]   receiving /and relying on

its reports." ECF No. 256, at 18-19 (referenci~g WNIC TPC 5151
                                                I
752-58). However, "New York strictly limits nedligent
                                                    I



misrepresentation claims to situations involvi~g actual privity


                                 130
of contract between the parties or a relationshi
                                                             I   so close as to

approach that of privity." In re Time Warner Inc. Sec. Liti ., 9

F.3d 259, 271   (2d Cir. 1993). In fact, plaintiff/ must show that

the benefit to the non-party was the "end and ai~ of the

transaction." Bayerische Landesbank v. Aladdin dapital Mgmt.

LLC,   692 F.3d 42,   60   (2d Cir. 2012). Even thoug1 Lincoln
                                                         ;


allegedly knew that WNIC and BCLIC relied upon ~incoln's

reports, Lincoln was engaged by the Beechwood ejtities pursuant
                                                         I

to engagement letters, where the end and aim of jthe engagement

was to benefit Beechwood, not WNIC and BCLIC pei se.
                                                         I
Furthermore, the WNIC TPC does not allege that there was a

direct contact between Lincoln and WNIC and       BCLtC.          Indeed, the

absence of "direct contact" is an important facjor in finding

that no special relationship exists. See Anschutz Corp. v.

Merrill Lynch & Co., Inc.,      690 F.3d 98, 115 (2d Cir. 2012).

       In addition, with respect to the aiding and abetting claims
                                                     I
against Lincoln, the parties dispute what type ~f knowledge is

relevant for the purpose of pleading the knowle6ge element: WNIC

and BCLIC argue that it is the knowledge of the overvaluation,

ECF No. 255, at 20, and Lincoln argues that it /is the knowledge

of the alleged Ponzi scheme, ECF No. 182, 22, dr of Platinum's
                                                     I
secret control of Beechwood, ECF No. 320, at 1d. The language of
                                                    I
Count Eight and Count Thirteen in the WNIC TPC indicates that


                                     131
the aiding and abetting claims against Lincoln ate premised on,
                                                            I
                                                            I


inter alia, the knowledge of overvaluation, the ~nowledge of

non-arm's length nature of the transactions, and/ the knowledge

of Platinum's control over Beechwood investments. WNIC TPC      ~~


845, 884. Given that the WNIC TPC sufficiently a~leges facts

that establish the aiding and abetting claims ba~ed on the

knowledge of overvaluation and the knowledge of ~on-arm's length

nature of the transactions,   24   the Court denies tJe motion to

dismiss the aiding and abetting claims against Jincoln.
                                                        I
                                                        I

     Lastly, the Court denies the motion to dis,iss the claim

for civil conspiracy to commit fraud, because all elements of
                                                        I
the claim -   (1) the "agreement" in the form of tngagement

letters with Beechwood Re and BAM I, along with,an "informal"

arrangement with Platinum,    (2) an "overt act" i~ the form of

Lincoln's issuance of allegedly defective valuation reports with

fraudulent valuations,   (3) Lincoln's allegedly fntentional

participation in the furtherance of a plan or prrpose, and (4)
                                                    I
the "resulting damage" by WNIC and BCLIC in the; form of not
                                                    I



terminating the Reinsurance Agreements or taki~g other
                                                    1



24There is no doubt that the WNIC TPC adequatejy pleads
substantial assistance, because Lincoln's alle ed overvaluation
of dozens of investments allowed Beechwood to ~raudulently
withdraw millions in surplus while avoiding it 9 obligations to
top-up the relevant trusts. See WNIC TPC ~ 782.

                                    132
 ameliorative steps earlier, see generally WNIC TC~~ 691-783 -

 are adequately pled. See Pope v. Rice, 04-cv-417           (DLC), 2005 WL

 613085, at *13 (S.D.N.Y. Mar. 14, 2005).

 XI.   David Ottensoser
                                                       1
       Other than moving to dismiss the claims und/r RICO, RICO

 conspiracy, contribution and indemnity, and unju~t enrichment -
                                                       I
 all of which the Court has dismissed as discuss~ above -

 Ottensoser did not move to dismiss the fraud cl im and the

 aiding and abetting claims against him, so thes           claims remain.

 ECF No. 194, at 1-2.

XII.                                               I
       PB Investment Holdings, Ltd.                I

                                                   I
       As a threshold matter, PBIHL argues that tne Court does not
                                                   I
 have personal jurisdiction over it. In addition 1 to the reasons

 discussed above in the context of the FAC and btlow in the

 context of the SHIP TPC, the Court finds that specific personal

 jurisdiction over PBIHL is established through ~he alter ego

 theory. "Under New York law, if a court has personal jurisdiction

 over a defendant, it may also exercise personal/jurisdiction over

 an alter ego defendant." Micro Fines Recycling ~wego, LLC v.

 Ferrex Eng'g, Ltd., 17-cv-1315 (LEK/DEP), 2019 tL 1762889, at *5

  (N.D.N.Y. Apr. 22, 2019); see also S. New Englabd Tel. Co. v.

 Glob. NAPs Inc., 624 F.3d 123, 138    (2d Cir. 204). Personal

  jurisdiction over an alter ego defendant can bJ, exercised where


                                 133
the "allegedly controlled entity was a shell for!the allegedly

controlling party; it is not necessary to show    also           that the

shell was used to commit a fraud." Int'l Equity               nvs. v.

Opportunity Equity Partners, Ltd., 475 F. Supp.               d 456, 459
                                                          I
(S.D.N.Y. 2007); see also Marine Midland Bank N.-4\. v. Miller, 664

F.2d 899, 904   (2d Cir. 1981)). The factors to cohsider in a
                                                          I

                                                          I

jurisdictional alter-ego analysis include "whet1er there was a

failure to observe corporate formalities, evide~ce of

undercapitalization, intermingling of personal Jnd corporate

funds,   shared office space and phone numbers, any overlap in
                                                      I
                                                      I

ownership and directors and whether the corpora~ion was used to

perpetrate a wrongful act against the plaintiff1.• Cardell Fin.

Corp v. Suchodolski Assocs., 09-cv-6148   (VM)   (MND), 2012 U.S.

Dist. LEXIS 188295, at *94-95 (S.D.N.Y. July 17   ,I

                                                              2012).

                                                  1
     Based on these factors, the Court finds th, t the WNIC TPC

adequately alleges that PBIHL is an alter ego f1r the relevant
                                               j
                                                  I

Platinum and Beechwood entities over which the jourt has

personal jurisdiction. For instance, the WNIC T~C alleges

overlap in management and ownership: "Platinum bwned and

controlled Beechwood .       . Platinum and Beec9lood were

integrated, with their senior managers shuttliJg back and forth

between Platinum and Beechwood," WNIC TPC ! 58                Taylor and

Feuer were "[President and Chief Executive Off'cer,


                                 134
                                                                I   I
respectively,] of Beechwood Re as well as the pr,ncipal[s] of

most Beechwood entities, and Taylor was also thel.President of

Beechwood Bermuda, including the predecessor-in-lnterest of

PBIHL," id. 'TI'TI 483,   485,   623. The WNIC TPC alleg,es intermingling

of corporate funds: Taylor made false representakions as to how
                                                               'I
                                                               I
the "entirety of Beechwood's capital" is availa8le to WNIC and

BCLIC, id. 'TI 623; Platinum and Beechwood entitiJs intermingled

funds with PBIHL, when Platinum funded Beechwood Bermuda

(including PBIHL) with "$75 million of the borr~wing capacity

under the $100 million Demand Note from Beechwo~d Re                     . to

satisfy Bermuda insurance regulators," id. 'TI 62~.
                                                           I
      Having determined that it has personal jur1sdiction over
                                                           I

PBIHL, the Court denies the motion to dismiss tJe fraudulent
                                                           I
conveyance claims against PBIHL, because the WNIC TPC plausibly

and with particularity alleges facts establishiig each element

of the fraudulent conveyance claims under the NtDCL. WNIC and
                                                       I
BCLIC allege that the "Demand Note Transfer occurred on or about

May 16, 2014" and that the transfer was in the ~mount of $75

million. Id. 'TI 619. The WNIC TPC alleges that three defendants,
                                                       l
                                                       '
including PBIHL, were recipients of the Demand         r·       ote transfer,

id. 'TI 618, but this grouping appears inevitabl~ as WNIC and
                                                       I
BCLIC would need to conduct discovery to see h,w the funds were

apportioned among PBIHL and the two other Beec~wood Bermuda


                                       135
                                                             I
defendants. The transfer was designed for the pu~pose of, and
                                                             j
succeeded in, rendering Beechwood Re insolvent atd placing

Beechwood Re's "capital" beyond the reach of WNIC and BCLIC, and

there was no consideration for Beechwood Re's tJansfer of the
                                                         I

$75 million at issue. Id. ~ 620. These alleged ~acts satisfy the
                                                         I


elements of the§ 275 claim (actual conveyance ~ade with the

intent or belief of going insolvent), the§ 273 jclaim

(constructive conveyance by becoming insolvent, !in the absence

of fair consideration), and the§ 274 claim (co~structive
                                                     I


conveyance by becoming undercapitalized, in theJabsence of fair

consideration) .

     With respect to the§ 276 claim (actual cotveyance made

with intent to defraud), it is the transferor's intent to

defraud - rather than the transferee's intent,               s PBIHL argues -

that matters, and the transferor Beechwood Re's intent is

adequately pled as well. See In re Sharp Int'l.! Corp., 403 F.3d

43, 56 (2d Cir. 2005)    (holding that a creditor ~ust show "intent
                                                 I
to defraud on the part of the transferor to pre~ail on a Section

276 claim")   (emphasis added) . 25


25 In addition, PBIHL argues that the WNIC TPC lails to plead
that WNIC and BCLIC each is a "creditor" with ianding to sue
under New York's statute, ECF No. 202, at 21, ~ut the WNIC TPC
is clear that WNIC and BCLIC are creditors of ~eechwood Re under
the Reinsurance Agreements to avoid the Demand1Note transfer,
see WNIC TPC §§ 890-92.

                                      136
                                                                    I
        Lastly, the allegations regarding the Demand Note transfer
                                                                    I



  discussed above and Taylor's January 14, 2015 em~il state the
                                                                    I
  fraud claim and the aiding and abetting claims. ,In an email

  dated January 14, 2015, Taylor, on behalf of alj Beechwood
                                                                I
                                                                I
  entities including the predecessor-in-interest ~o PBIHL, wrote
                                                                I
                                                                I
  that he and Feuer "consider the entirety of Beeqhwood's capital
                                                                I
                                                                I
  as available to support any liabilities within ~their]

  companies.         . It has always been our intent to utilize all of

  [our] capital availability to support the liabijities
                                                 I
                                                        of our
                                                            i
  businesses, first and foremost being the [WNIC and BCLIC]

  block." WNIC TPC ! 623. This statement by TayloJ is attributable
                                                            I



  to PBIHL, as Taylor was alleged to be the Presi ent of PBIHL's

  predecessor-in-interest and that such email was "on behalf of

  all Beechwood companies." Id.     (emphasis added).       j           And there is no

  allegation suggesting that Taylor was acting outside the scope
                                                        I
  of his responsibility as President in making this statement.
                                                        I
                                                        I
  Once this statement is attributable to PBIHL, c~mbined with the
                                                        I
                                                        I


  Demand Note transfer, scienter is adequately pl~d. Lastly, for

  substantially similar reasons as discussed aboJ.e - i.e., based
                                                        I

  on the Demand Note transfer discussed above an~ Taylor's January

  14, 2015 email - the Court denies the motion tJ dismiss the
                                                        l
  aiding and abetting claims against PBIHL.

XIII.   Wi11 Slota


                                     137
     The fraud claim and the aiding and abettinglclaims against

Slota are premised on the following three allega 1 ions:        ( 1) his

search for a valuation firm,      (2)   Slota' s signing/ of brokerage

agreements with Nomura and his efforts to look ~or additional

prime brokers, and (3) the following email that ~e sent to

Hodgdon in November 2013,    in response to Hodgdo~ sending an

email to Slota's Platinum email address regardi1g a Beechwood

matter:                                                    I
                                                           I
                                                           I
          Please DO NOT email me at [Slota's Plqtinum address]
                                                1
          regarding Beechwood business. We've s~ t up separate
          email addresses for all staff involve, in Beechwood.
          Mine is [Slota's Beechwood email addr ss].
                                                           1
          I believe I've repeatedly made myselfjclear on this
          point. This is the third time I will fave been
          reminding you.
                                                           I
WNIC TPC 1i 494-95,   638.

     With respect to the first allegation, Slotr is alleged to

be "the point person responsible for finding ane hiring a

valuation firm that would make Beechwood's inve~tments in

Platinum and Platinum-related entities appear l~gitimate to the
                                                       '
                                                       1
outside world." Id. 1 495. Other than conclusor,y statements such
                --                                    I
                                                       I
as "Slota and the Co-conspirators enticed Lincoln to participate
                                                      I

in this fraud," there is no specific allegatiod imputing
                                                      I
fraudulent intent on Slota's part. Id. Other tBan Slota signing

the NDAs with Lincoln, id.    ~   696, and passing 1n the first



                                    138               1
                                                      j
                                                         l
Negative Assurance Letter issued by Lincoln to Wrlmington Trust

on March 7, 2014, id. ! 759, which in and of the~selves are not
                                                         I


wrongful actions, there is no particularized al~egation that

Slota pressured Lincoln to produce overvalue as~ets or that he
                                                         !
was aware of the alleged overvaluations.
                                                         I

     With respect to the second allegation, it ~s alleged that

"the efforts to establish additional prime brok,rage

arrangements were led by Slota, Levy and Taylor initially" and
                                                     I

that Levy and Slota "signed a series of eight agreements with

Nomura, all dated January 31, 2014." Id. !!   638j           640. Not only

do these allegations successfully plead the sub!tantial

assistance element of the aiding and abetting claims against
                                                     I
Slota, but also they, together with the fact thkt Slota was the

Chief Operating Officer, provide a reasonable ihference of
                                                 I

Slota's knowledge of the primary fraud and breabh of fiduciary

duty - that Beechwood was promising incompatibll interests in

the trust assets to two different parties.

     However, while the aiding and abetting clJims are
                                                 I



sufficiently pled, the fraud claim cannot be b1sed on this

allegation, because there is no allegation as tjo what Slota

represented to WNIC and BCLIC regarding the indompatible
                                                l
interests. Also, the allegations do not suppor/ the contention

that Slota had an affirmative duty to disclose 1 the truth


                                139
regarding incompatible security interests to WNI                     and BCLIC, so

the fraud claim cannot be based on this omission                     either.

     As to the third allegation, in light of the surrounding

circumstances, a reasonable factfinder may infer/ from the

November 2013 email that Slota had the requisite! knowledge of

the primary fraud and breach of fiduciary duty, ~specially given
                                                                I
                                                                I

his role as "the enforcer within the integrated IPlatinum-

Beechwood conspiracy for maintaining the deception that

Beechwood had no connection with Platinum." Id.             /II      494. The

aiding and abetting claims should move forward ~or this reason.

     However, the third allegation does not sta~e a fraud claim.
                                                            I

Aside from the email he sent to Hodgdon, at a N:vember 8, 2014

meeting, Slota is alleged to have misrepresente, himself as the

Chief Operating Officer of Beechwood. Id.     ~   577               However,
                                                            I
compared to Kim and Saks who were allegedly in flose contact

with WNIC and BCLIC, see id.   ~   644, the above allegation is the
                                                        I

only pled interaction that Slota had with WNIC and BCLIC. Also,

Kim and Saks repeatedly made misrepresentations/ to WNIC and
                                                        I
                                                        I

BCLIC to be proximate cause of their harm, id.,! but Slota' s

email itself and his representation at the Nov~~ber 8 meeting do

not sufficiently plead the justifiable relianc~ and resulting

injury element of a fraud claim.                    i
                                                    I
                                                    I
                                   140
                                                                        I
                                                                        I
         For these reasons, the motion to dismiss the fraud claim

 against Slota is granted,     26   but the motion to disrl iss the aiding

 and abetting claims against Slota is denied.
                                                                        I
XIV.     WNIC TPC Beechwood Parties

         The WNIC TPC Beechwood Parties consist of: feuer,
                                                                    I            the Feuer

 Family Trust, Taylor, the Taylor-Lau Family Trush, Beechwood
                                                                    '
 Holdings, BAM I, BAM Administrative, BBL, BBIL, keechwood Re,
                                                                I
                                                                    '
 Narain, and Beechwood Capital. Not all of these ~ndividuals and

 entities moved to dismiss the claims against ther. ECF No. 210.

         A. Fraudulent Inducement Claim Against Dhrut Narain
                                                                I
         Narain notes that he did not arrive at Beedhwood until

 January 2016, WNIC TPC    ~   508, which was after tJe Reinsurance

 Agreements had been executed. ECF No.         210,   at   11.              For this

 reason, the fraudulent inducement claim against/Narain is

 dismissed.

       B. Fraud Claim Against Dhruv Narain

         The WNIC TPC makes the following particuiarized allegation

 against Narain:

                                                            '
                                                            I
 26 The fraudulent inducement claim against Slota is also
 dismissed because, as Slota correctly points ou~, there is "no
 action by Slota described in the [WNIC] TPC th~t could have
 caused [WNIC and BCLIC] to enter into the ReinJurance Agreements
 or refrain from terminating them." ECF No. 232, at 19. Simply
 put, "[t]here is no explanation of how the min'~al alleged
 communications by Slota .    . induced [WNIC an BCLIC] to enter
 into the Reinsurance Agreements." ECF No. 313, at 7.

                                       141
                                                          l
               On June 23, 2016, WNIC and BCLIC questdoned the
                                                      1
               investment of trust assets Quest Liveiy and Atlantic
               Coast Life Insurance, wondering if there was any
               aspect to the transactions that were ot at arm's-
               length. Narain and Kim rushed to assu e WNIC and BCLIC
               to rely on their expertise that the t~ansactions were
               prudent and asked WNIC and BCLIC to cqnsent to the
               transactions. Of course, Narain knew ~irst hand that
               the Quest Livery transaction was not at arm's-length,
               as it was a sweetheart deal for one of Huberfeld's
               cronies. Narain did not disclose that ifact. Nor did
               Narain or Kim reveal that the Atlantic Coast Life
               Insurance deal was another bribe aimedI at inducing the
               insurer directed to invest its funds iith Beechwood.
               The bribe succeeded in accomplishing ~xactly that.

WNIC TPC   ~    644. Narain argues that the above in{estment actually

occurred on February 9, 2016, and so there was ino nexus between
                                                      l
alleged representation          . and [WNIC and BCLI~'s] conduct."
                                               l attaches as an
ECF No. 210, at 15. To support this claim, Narain
                                               I



exhibit to his motion papers the email exchange! between Eric

Johnson of WNIC and BCLIC and Kim (but not Nara~n) on June 23,
                                                      I
2016, which discuss the "sale of Quest Livery from WNIC Sub,"

not investment into Quest Livery. ECF No.       314-ll,
                                                      I
                                                              at 1 (emphasis

added). Narain argues that "this document is cl~arly
                                                      I


incorporated into the [WNIC TPC] by reference blecause it
                                                      I
provides the basis for WNIC and BCLIC's fraud 91aim." ECF No.

312, at 9. 27

                                                     I
27 Generally, "when a defendant attempts to coul(lter a plaintiff's
Complaint with its own factual allegations andjexhibits, such
allegations and exhibits are inappropriate for consideration by


                                     142
     However, although it is possible that this                      ocument was the

only basis upon which WNIC and BCLIC drafted the above

allegations in WNIC TPC 1       644,   it is also possible that WNIC and

BCLIC relied on additional documents to draft th1s paragraph, as
                                                                 I
                                                                 I
evidenced by the fact that       (1)   the emails in the;exhibit do not

involve Narain, while WNIC TPC         ~   644 identifies parain as a

speaker, and (2) the emails in the exhibit mainly discuss Quest
                                                             I


Livery, whereas WNIC TPC    ~    644 also discusses in~estment in

Atlantic Coast Life Insurance. The Court cannotjconclude with

certainty as to whether the above allegations a ,ainst Narain
                                                             I


relied exclusively on the emails in the exhibit./ The ref ore, the
                                                         I
Court leaves this question, as well as the question as to the

veracity of the last paragraph in WNIC TPC 1           641,          to a later

stage in the litigation.

                                                         I
                                                         I




the Court at the motion to dismiss stage." Reyei v. Cty. of
Suffolk, 995 F. Supp. 2d 215, 220 (E.D.N.Y. 201~). According to
the Second Circuit, "the harm to the plaintiff [hen a court
considers material extraneous to a complaint is the lack o~
notice that the material may be considered." Ch mbers v. Time
Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002) .; Accordingly,
"[w] here plaintiff has actual notice of all the1 information in
the movant's papers and has relied upon these documents in
framing the complaint the necessity of transla~ing a Rule
12 (b) ( 6) motion into one under Rule 56 is large/ly
dissipated." Cortec Industries, Inc. et al. v. :sum Holdin,
L.P., 949 F.2d 42, 48 (2d Cir. 1991). Therefor, the Court
considers this exhibit at this motion to dismiss stage.

                                       143
                                                  )
     Because the elements for the fraud claim agkinst Narain are
                                                     I



adequately pled (1)   for substantially similar re~sons as the

ones discussed in the context of the fraud clai+ against Saks

and Kim and (2) based on his February 2016 email/ where he
                                                 I       .
stated, "we all agree Platinum related stuff is 1egreg1ous," the
                                                 I




Narain. See WNIC TPC ~~ 472, 548, 564, 643.      j
Court denies the motion to dismiss the fraud clJim against



  C. Breach of Fiduciary Duty Claim Against Ohr v Narain

     Narain argues that the WNIC TPC rests simply on "Narain's
                                                 I
corporate position" and does not allege facts giving rise to the

inference that Narain "had a fiduciary relation$hip with Narain

personally.• ECF No. 210, at 18. This is not acfurate. First,

according to the WNIC TPC, he was not just a rerular officer but

a Chief Investment Officer who "had discretionary authority" to

manage WNIC and BCLIC's investment accounts, th~reby owing "a

fiduciary duty of the highest good faith and fa~r dealing.•

Assured Guar.   (UK) Ltd. v. J.P. Morgan Inv. Mg~t. Inc., 915

N.Y.S.2d 7, 16 (1st Dep't 2010), aff'd,   962 N.J.2d 765 (N.Y.

2011). Second, when his investor had a specifid question about

one of the investments in June 23, 2016, he waJ alleged to have

"rushed to assure [WNIC and BCLIC] to rely on jheir expertise,"

which a reasonable fact finder could infer as    sking for the




                                 144
                                                          iI
investor's trust and confidence in his investment discretion and

decision. WNIC TPC 1 644.

       Therefore, for substantially similar reaso1s as the ones

discussed in the context of the fraud claim against Narain and

the breach of fiduciary duty claims against Sak, and Kim above,

the Court denies the motion to dismiss the brea h of fiduciary
                                                 1I
duty claim against Narain.

     D. Motion to Dismiss or Compel WNIC and BCLIC to Arbitrate
        Their Breach of Contract Claim and Contrib~tion and
        Indemnity Claims Against Beechwood Re
                                                      i
       Beechwood Re moved to dismiss, or compel atbitration on,
                                                      1
the breach of contract claim and the contributi[ n and indemnity

claim against it. ECF No. 209. In its motion to compel

arbitration under Section 4 of the Federal Arbi ration Act,

Beechwood Re argues that the WNIC TPC "raise[s]I disputes arising

under the broad scope of the arbitration proviskons contained in
                                                 !I


the Reinsurance Agreements." ECF No. 210, at 18/. 28 On June 11,
                                                 !
                                                 I

28 Beechwood Re argues that the current allegat~ons against
Beechwood Re in the WNIC TPC are virtually identical to the
allegations against Feuer and Taylor in a prev~ous case in front
of the Court, where the Court granted a motion to compel
arbitration. See Bankers Conseco Life Ins. Co. v. Feuer, 16-cv-
7646 (ER), 2018 WL 1353279, at *1 (S.D.N.Y. Ma~ 15, 2018).
Furthermore, Beechwood Re argues that WNIC and :BCLIC, on the one
hand, and Beechwood Re, on the other, entered ~nto valid
agreements with broad arbitration provisions r quiring the
                                               7
parties to arbitrate "all disputes or differen es between the
Parties arising under or relating to" the Rein urance


                                  145
2019, WNIC and BCLIC made a motion to quash sue~ motion by

Beechwood Re, arguing that Beechwood Re cannot Jake such motion

until posting additional security pursuant to t~e applicable New

York and Indiana security statutes. ECF No. 244.J In a Memorandum

Order dated July 10, 2019, this Court denied thjs motion by WNIC

and BCLIC, on grounds that the arbitration pane~ should first

decide whether WNIC and BCLIC were precluded frJm bringing their

motion, given that the arbitration panel had prtviously awarded

them some interim security which subsequently hfd been confirmed

by this Court. ECF No. 333, at 12-13. ThereforeJ the Court has
                                                  I
not and will not rule on Beechwood Re's instant1motion until the
                                                  I
arbitration panel decides whether WNIC and BCLIC are precluded

from bringing their motion to enforce the applibable New York

and Indiana security statutes in quashing Beechlood Re's motion

to dismiss or to compel arbitration.

                    Legal Analysis -   SHIP TPC

I.   Common Argument - Whether SHIP' s Unjust Enrichment Claims
                                                I
     Should Be Dismissed




Agreements. ECF No. 211-2, Ind. Re. Ins. § 10.~(a); ECF No. 211-
3, NY Re. Ins. § 10.l(a). Beechwood Re further !adds that, in
fact, WNIC and BCLIC are arbitrating the exactj·same claims and
issues with Beechwood Re in an ongoing arbitra ion before the
American Arbitration Association, Bankers Cons co Life Ins. Co.
et al. v. Beechwood Re Ltd. et al., AAA Case Nd.1
                                                  01-16-0004-
2510, and so this Court lacks jurisdiction ove this matter for
now. ECF No. 210, at 3, 21.

                               146
     Various movants argue that SHIP's unjust e1richment claims

against them are subsumed by SHIP's breach of c ntract claims

against the Beechwood counterparties to the IMA             in the SHIP

action and by other tort claims against them in the present

action. ECF No. 279, at 13; ECF No. 262-2, at 6 7; ECF No. 284,
                                                I
at 17; ECF No. 351, at 9-10; ECF No. 357, at 13~ The Court
                                                        I
agrees.                                                 I
                                                        I


     The core of SHIP's unjust enrichment claim1 is that these

defendants enriched themselves using the procee9s from unearned

performance fees and other monies earned from tlansactions that

favored Platinum or Beechwood over SHIP, most o             which are

governed by, or pursuant to, the terms of the I As. Because

"[t]he existence of a valid and enforceable wriJ ten contract

governing a particular subject matter ordinarilf precludes

recovery in quasi contract for events arising oht of the same
                                                    I
subject matter," these claims are precluded. Cl~rk-Fitzpatrick,

Inc. v. Long Island R. Co., 516 N.E.2d 190, 193 (N.Y. 1987) . 29

                                                    I
29Alternatively, various moving cross-claim and third-party
defendants correctly point out that the SHIP TP,C generally fails
to allege with Rule 9(b) specificity that they jwere enriched at
SHIP's expense. ECF No. 279, at 13; 18-cv-6658, ECF No. 452, at
10; ECF No.262-2, at 6-7; ECF No. 287, at 21; ~CF No. 284, at
17; ECF No. 346, at 12-14; ECF No. 347, at 11-~2; ECF No. 351,
at 9; ECF No. 357, at 13. For instance, Ottensqser notes that he
"was not an owner of any of the various Beechw1od Entities, just
as he was not an owner of Platinum Management (NY) LLC, and the
                                               I
                                               I
                                                I
                                                I
                                147
     A small portion of the unjust enrichment cl~ims that

appears not to be governed by any valid and enfoiceable written
                                                              iI

contract concerns SHIP's $50 million investment 1n the June 2016

Agera transaction outside of the IMAs. SHIP TPC           ~        232. However,

the unjust enrichment claims based on the June 2cl16 Agera
                                                          I
transaction are not pled adequately with respectjto who were

unjustly enriched, except in the case of Cassidy                   "Cassidy was

slotted to receive, and did receive, interests ir AGH Parent

worth in excess of $13 million through Starfish Capital, an
                                                I
entity dominated and controlled by Cassidy, for no apparent

consideration." Id. 1 308. In the SHIP action, akter the second
                                   -                      I
of motions to dismiss, this Court has held that fhe unjust

enrichment claim can proceed only against Feuer ~nd Taylor for

their "significant ownership positions in" Ager~, but dismissed
                                                      I
the claim based on the $50 million investment iri Agera as to all
                                                      I
                                                  1
other defendants therein for failing to specifylwho was

enriched. See In re Platinum-Beechwood Litig., J77 F. Supp. 3d
                                                  i
414, 427   (S.D.N.Y. 2019). For the same reason, the Court in its
                                                  I
                                                  I
"bottom-line" Order dismissed the unjust enrichment claims
                                                  I


against all moving defendants other than Cassidr in this action


SHIP TPC does not allege otherwise." ECF No. 27l, at 1. Michael
Nordlicht argues that him holding a 95.01% equi~y interest in
Agera Holdings does not prove that he received anything of value
belonging to SHIP. ECF No. 283, at 3, 17.      j

                                 148
and also hereby dismisses the unjust enrichment !claim against

Steinberg.
                                                         1
II.   Common Argument - Whether SHIP's Civil Conl piracy Claims
      Should Be Dismissed

      The civil conspiracy claims, just like the aiding and

abetting claims, seek to hold the co-conspiraton defendants

secondarily liable for the primary torts commitJed by Beechwood

and Platinum/Beechwood insiders. In the SHIP TPJ, the civil

conspiracy claims are largely duplicative of thl aiding and
                                                     I



abetting claims. See SHIP TPC   ~~   445-53. Thereffre, if the

aiding and abetting claims are not dismissed for a given

defendant, the civil conspiracy claim against t~at defendant

should be dismissed. See Loreley Fin.     (Jersey)   ro      3 Ltd. v.

Wells Fargo Sec., LLC, 12-cv-3723 (RJS), 2016 W~ 5719749, at *8

 (S.D.N.Y. Sept. 29, 2016)   ("In cases in which Plaintiffs' aiding

an d b     .
     a etting c 1aims
                  ·   over 1 ap wit
                                 'h t h '
                                       eir      .
                                           conspirafyIc 1aims,
                                                          ·    New

York courts have allowed the aiding and abettil~ claims to

proceed, but have dismissed as duplicative the conspiracy

claims.") .

      Even for those defendants against whom thJ aiding and

abetting claims are otherwise dismissed, the c9urt still

dismisses the conspiracy claims for two indepe1dent reasons.




                                 149
                                                              l
      First, the SHIP TPC does not adequately plead the element
                                                              I
                                                              I
of existence of an agreement. As Saks notes, the! SHIP TPC could
                                                              I

have provided, for instance, "times, facts, and rircumstances

regarding how the conspiracy began or, to the exfent Saks was

brought into the conspiracy later, the agreement' by which Saks
                                                '
allegedly jointed the conspiracy." ECF No. 272, ~t 11. For
                                                              I

Michael Nordlicht, it is not clearly pled as to whether there
                                                             I
                                                             I
was an "agreement" that Michael Nordlicht joinej to further the

goals of conspiracy. And the Court would not find a conspiracy

agreement based solely on defendants' common emJloyment. See

Schwartz v. Soc'y of N.Y. Hosp., 605 N.Y.S.2d 7J, 73 (1st Dep't
                                                          I
                                                          I
1993); Brownstone Inv. Grp. v. Levey, 486 F. Supp. 2d 654, 661

( E. D. Ky.   2 0 0 7) .

      Second, for certain individuals, civil con!piracy claims

are dismissed for similar reasons that aiding a 1 d abetting
                                                         I
                                                         I
claims were dismissed. For example, for the sam] reasons the

substantial assistance or knowledge element is ~ot adequately
                                                      I
pled against a particular defendant, the "intentional I



participation in furtherance of a p~an" element]would also often

fail. Pope v. Rice, 04-cv-4171        (DLC), 2005 WL 6~3085,
                                                      I
                                                             at *13
                                                     i

( S . D. N . Y. Mar. 14, 2 0 0 5) .

      For these reasons, the Court in its "bottob-line"
                                                I
                                                        Order
                                                     I
                                                     I            .
dismissed the civil conspiracy claims against         11 moving


                                      150
                                                       I
 defendants 30 and hereby dismisses the civil conspiracy claim

 against Steinberg.

III.   BAM I et al.

       The group "BAM I et al." includes: BAM I,           AM I I, BAM

 Administrative, Beechwood Re, Beechwood Holdings, BBL, BBIL, the

 Feuer Family Trust, the Taylor-Lau Family Trust
                                                   1i BAM       GP II, BAM

 GP II, MSD Administrative, N Management, Beechw0od Global
                                                       I

 Distribution Trust,   Feuer Family 2016 Acq Trustj Taylor-Lau

 Family 2016 Acq Trust, and Beechwood Capital. Ttey move to

 dismiss all claims against them, and they incortorate by
                                                       I
 reference the arguments in the memoranda supporting the motions

 to dismiss filed by Bodner, Beechwood Trust Nosl 7-14, Monsey
                                                   I
       A. Aiding and .Abetting Claims              l
 Equities, LLC, and BRILLC LLC Series C. ECF No. 1 281, 1 n.2.



       In its "bottom-line" Order, the Court gran ed the motion to
                                                   1


 dismiss the aiding and abetting claims against BAM

 Administrative, Beechwood Holdings, BBL, MSD Adbinistrative,

 Beechwood Capital, N Management, BAM GP I, BAM    bp        II, the Feuer

 Family Trust, and the Taylor-Lau Family Trust, land denied the
                                                   I
 motion to dismiss the aiding and abetting clai~s against other
                                                   I


                                                   i
                                                   j

 30 This excludes Ottensoser, who did not move tb dismiss the
 .civil conspiracy claim against him. ECF No. 277', at 1.

                                  151
BAM I et al. defendants, based on the following Jarticularized

allegations, among others.

      With respect to BAM II:

             BAM II, in conjunction with BAM I, sered as an
             investment advisor for the other Beech ood Entities,
             and enacted Investment Management Agre~ments with both
             BBIL and Beechwood Re. In their capaci~y as investment
             managers, BAM signed on behalf of SHIP) and was the
             signatory for most, if not all, of theldeals Beechwood
             caused SHIP to enter. For deals in whi~h SHIP was
             transacting with a Beechwood Entity ditectly, BAM II
             served as the investment advisor to th~ Beechwood
             Entity and BAM I served as investment advisor to SHIP.
                                                         I

                                                         I
             BAM's 31 subsequent requests for withdr 9 wal of
             Performance Fees totaling $7,850,000 s~milarly were
             based on fraudulent valuations of SHIPrs investments.
             On each of those five occasions betweer July 2015 and
             July 2016, BAM used the falsely inflat~d asset
             valuations set forth in the valuation )reports that BAM
             sent to SHIP - which valuations remai~ed essentially
             unchanged over that entire period, sav.e for minor
                                                     j

             fluctuations - as the basis for its Performance Fee
             calculations, intending and knowing t~at SHIP would
             rely on those false valuations to its detriment in
             approving the Performance Fees.
                                                     1
Id.   ~~   17, 351. BAM II was heavily involved in       any of these
                                                     1
allegedly problematic transactions. It is hard io argue that,

based on these allegations, BAM II did not substantially assist

or did not have the requisite knowledge.

       With respect to BAM Administrative (a/k/a/1 BAMAS):

31 BAM I and BAM I I are grouped together in the /SHIP TPC as
"BAM." BAM's involvement in the Montsant, PEDEVfO, and Agera
transactions is described in detail in the SHIP 1 TPC. See
generally SHIP TPC ~~ 249-320.                       I
                                   152
                                                       j
                                                       I
                                                  I
            BAMAS served as agent for the Beechwo9d Trusts and as
            agent and signatory on behalf of Beec wood Re and BBIL
            in connection with certain transactio s described more
            fully below. For example, BAMAS was a signatory to a
            May 22, 2015 participation agreement 'n a July 14,
            2010 Desert Hawk Gold Corp. note as a ent for
            Beechwood Re, BBIL, SHIP, BCLIC, WNIC,and ULICO,
            counter to DMRJ Group I, LLC - a subs}'diary of PPVA.


            Saks also signed the Montsant NPA on ehalf of BAMAS,
            which served as SHIP's agent for the {ransaction . . .


            ~AMAS, Michael Nordlicht, and Kevin clssidy were
                                                  I
            knowing and willing participants in t~e conspiracy to
            commit fraud and breach of fiduciary 1uty by virtue of
            their involvement in the June 2016 AG¥ Transactions.
                                                   '
SHIP TPC   ~~   20, 251, 449. The motion to dismiss/the aiding and

abetting claims against BAM Administrative is gkanted, because

(1) the first and last excerpted allegations fatl to plead such

claims, because the SHIP TPC does not discuss t~e Desert Hawk

transaction elsewhere and does not mention BAM fdministrative in

the context of the June 2016 AGH Transactions a~ all,      (2) the

second allegation is too vague and broad to inf~r knowledge or
                                                  I
establish substantial assistance, and (3) the lrst allegation is

conclusory.

     With respect to MSD Administrative:

            According to an organizational chart attached to a
            March 17, 2014 email from Feuer to Samuel Adler, MSD
            Administrative was an '[a]dministrat~ve company for
            mercurial tasks. For its limited seriices with these
            "mercurial tasks," MSD Administrativ~ was paid


                                   153
                                                                 I
                                                             I
           significant service fees by the Beechwdod Entities.
                                                   I
           These service fees were used to funnel !money out of
           the Beechwood Entities in order to shield assets from
           creditors.                             i

Id. ~ 21. As BAM I et al. correctly point out, t1e "mercurial
                                                         1
tasks" description fails to state the aiding andlabetting claims
                                                             I
                                                         I
without any explanation as to what these tasks e1tailed and why

these "mercurial tasks" tied to the primary frau! or breach of
                                                         I

fiduciary duty at issue. ECF No. 285, at 10. Fur hermore, the

allegations regarding service fees are too vague and conclusory

to meet the Rule 9(b) standard. Therefore, the Curt dismisses
                                                         l
the aiding and abetting claims against MSD Admin~strative.

      With respect to Beechwood Holdings and BBL:/

           The Beechwood Holdings Subsidiaries w~re paid
           significant management fees and were provided
           significant assets for no considerati~n.

           The BBL Subsidiaries were paid significant management
           fees and were provided significant asdets for no
           consideration.                        I   '

Id.   ~~
       91, 93. These allegations fail to plead ~he aiding and
                                                !
abetting claims, because they are targeted at tne subsidiaries
                                                 I
of Beechwood Holdings and BBL and there is no s~pport as to why
                                                 I
the Court should pierce the corporate veil to hold the relevant
                                                 I

parent entities liable for their subsidiaries' fonduct.

       With respect to Beechwood Capital:        j
            Beechwood Capital served as a "trade ~eference" for
            other of the Beechwood Entities in or er to access


                                 154
                                                          I
          vendors and banks and prime brokers. Id communications
          with targets of the scheme, including ~HIP, Feuer and
          Taylor characterized Beechwood Capital /as a New York
          private investment fund that was devel9ping a new
          entrant into the life and health reins~rance market,
          without revealing that Beechwood Capit 1 in fact was a
                                                1
          mere instrumentality to be employed in !furtherance of
          the Platinum-Beechwood Scheme.         i
                                                          I
          On or about March 28, 2013, Steinberg emailed
          Huberfeld a list of wire transfers, oni of which was a
          transfer by Platinum of approximately 50,000.00 to


                                                      l
          Beechwood Capital. This transfer appea s to represent
          Platinum's initial investment in, and unding of,
          Beechwood.

          66. 32 These allegations fail to state t I e aiding and
                                                      '
abetting claims. In the first excerpted paragraph, Feuer and
                                                      !
Taylor, not Beechwood Capital itself, made the alleged

misrepresentation. As to the second excerpted paragraph, as this
                                                      I


Court has previously found, the initial funding ~f Beechwood

does not in and of itself show any fraudulent itjtent or
                                                  I
knowledge of the primary fraud or breach of fid~ciary duty. See
                                                  I
In re Platinum-Beechwood Litig., 18-cv-6658    (JS~), 2019 WL

1570808, at *12   (S.D.N.Y. Apr. 11, 2019).

     With respect to N Management:

          N Management, controlled by NordlichtJ signed the
                                                  I

                                                  1
32 In addition, Beechwood Capital is alleged to   pepart of the
Feuer Group, which in turn is alleged to be a rrcipient of the
March 20, 2013 email outlining the terms of thej Platinum-
Beechwood Scheme, and by February 2013, the gro~p was "already
in discussion with potential targets." SHIP TPC: !! 64-65. These
allegations are too broad and rely on impermiss 1'ble group
pleading.

                                 155
              demand notes upon which Beechwood Re ~laimed to be
                                                        I

              capitalized with $100 million and BBITI claimed to be
              capitalized with $75 million. N Managdment
                                                    I
                                                          also caused
              BRILLC to issue a secured promissory ~ote to BBIL so
              that BBIL could purchase a surplus notie from SHIP in
              the amount of $50 million . . . . In 2017, under the
              control of Feuer, N Management releasJd all of the
              initial collateral upon which the $1oq million demand
              notes were based, and replaced that c1llateral with
              certain interests in the Surplus Note AGH Parent LLC,
              Beechwood Holdings, and BBL.          1
                                                    1



Id.   ~
      33. The two transactions were executed aslpart of initial
                                               j
capitalization of Beechwood entities, and they ~o not by

themselves support anything remotely close to NIManagement's

knowledge of the primary fraud or breach of fid ciary duty. The

SHIP TPC does not contain any detail regarding              he 2017

transaction, let alone any support as to why N
                                                    1anagement's
                                                    I
                                                                      role

in this transaction satisfies the substantial a]sistance or

knowledge element. For these reasons, the aidinr and abetting

claims against N Management are dismissed.          I
          With respect to the Feuer Family Trust and1 the Taylor-Lau
                                                    I
                                                    I
                                                    I
Family Trust:                                       I


                                                    I
               The Feuer Family Trust was created tol hold Mark
               Feuer's ownership interest in Beechwo~d Holdings and
                                                     '
               BBL.

               The Taylor-Lau Family Trust was creat1ed to hold Scott
               Taylor's ownership interest in Beech1ood.
                                                    I




                                    156
Id.   ~~   27, 28. These allegations regarding ownenship do not show
                                                   I


any wrongdoing or knowledge of the primary frauJ or breach of

fiduciary duty.                                           I
                                                          II
       With respect to the Beechwood Global Distr~bution Trust,

the Feuer Family 2016 ACQ Trust, and the TaylorfLau Family 2016

ACQ Trust (collectively, the "2016 Acquisition trusts"):

              [They] were trusts created and used f~r the purpose of
              furthering the fraudulent schemes of Feuer, Taylor,
              Levy, Nordlicht, Huberfeld, and Bodnet. On August 5,
              2016, each of the 2016 Acquisition Trvsts was used to
              execute the transfer of equity in Beerhwood Holdings
              and BBL from the Nordlicht Group to F$uer and Taylor
              in exchange for debt in the form of secured promissory
              notes amounting to approximately $100imillion . . . .
              [As part of the August 5, 2016 Transactions,] the
                                                   1
              Beechwood Trusts purported to transfe! their nearly
              70% interest in Beechwood Holdings to the Taylor-Lau
              Family 2016 ACQ Trust and the Feuer F mily 2016 ACQ
              Trust in exchange for a promissory no}e in the
              principal amount of $36,550,000. The fRILLC Series
              Entities, with the BRILLC Series Memb~rs acting on
              their behalf, also purported to trans~er their
              approximately 70% aggregate interest in BBL to the
              Taylor-Lau Family 2016 ACQ Trust and fhe Feuer Family
              2016 ACQ Trust in exchange for a prom~ssory note in
              the principal amount of $51,439,756.10.
                                                     'I

Id. ~~ 34, 433.    33   These allegations plead the s1bstantial
                                                     I
assistance and knowledge elements of the aidini and abetting

claims. These three trusts were instrumental in carrying out the

August 5, 2016 Transactions, which further conlealed Nordlicht,


33The SHIP TPC contains additional specific allegations against
each of the 2016 Acquisition Trusts regarding tjheir role in the
August 5, 2016 Transactions. See, e.g., SHIP T,C ~~ 389, 431-34.

                                     157
Huberfeld, and Bodner's economic interest in Beec~wood Holdings

and BBL by changing the companies' ownership strJcture, while

maintaining the intended economic beneficiaries. lsee id.

Furthermore, the detailed descriptions of their ~nvolvement give

"rise to an inference of [their]    knowledge" of t1e primary fraud
                                                         I

by misrepresentation and breach of fiduciary dutf by harming

SHIP. Krys v. Pigott, 749 F.3d 117, 129 (2d Cir. ~2014).

        Lastly, there are no particularized allegatton satisfying

the Rule 9(b)    standard against BAM GP I and BAM   fp      II, and so

the Court grants the motion to dismiss the claimp against BAM GP

I and BAM GP II.

      B. Claim for Declaratory Judgment for Contractual
         Indemnification                            /

        BAM I et al. moved to dismiss the claim fo4 declaratory

judgment for contractual indemnification, but tHey did not
                                                     I

provide any reason. Therefore, the motion is de1ied.

IV.     Beechwood Trust Nos. 7-14, Monsay Equities LLC, Beechwood
        Re Investments, LLC Series C, Lawrence Par ners LLC,
                                                     1
        Whitestar LLC, Whitestar LLC II, and Whitestar LLC III

        Other than the allegations regarding owner~hip structures

of these entities, the SHIP TPC makes more or lrss the same

allegations against these entities as it does flr the Beechwood

Global Distribution Trust, the Feuer Family 201~ ACQ Trust, and

the Taylor-Lau Family 2016 ACQ Trust discussed ~hove. See id. !


                                                     I
                                   158
433. Here, the Court finds that the grouping of jentities - by

relying on terms such as "Beechwood Trusts," "BJILLC Series

Entities," and "BRILLC Series Members" - is not fatal to

satisfying the pleading standards in this partidular

circumstance, because the SHIP TPC alerts theseldefendants that

identical claims are asserted against each, whi hare combined

for efficiency's sake; it would amount to an un easonable burden

for SHIP to, at the pre-discovery stage, distin uish among these
                                                 I
                                                 I
entities, for instance, as to what percentage ofI the 70%

aggregate interest in BBL each of the BRILLC seiies Members

transferred.   For substantially the same reasons!as discussed in
                                                 l


the context of the Beechwood Global Distributior Trust, the

Feuer Family 2016 ACQ Trust, and the Taylor-Lau! Family 2016 ACQ
                                                 !
Trust, the motion to dismiss the aiding and aberting claims
                                                 I
against Beechwood Trust Nos. 7-14, Monsey Equities, LLC,
                                                 I


Beechwood Re Investments, LLC Series C, Lawrenc~ Partners LLC,

Whitestar LLC, Whitestar LLC II, and Whitestar ~LC III is

                    34
                                                 j
therefore denied.


                                                 '
34Some of these moving defendants contend thatjnothing about the
August 5, 2016 Transactions is "alleged to hav~ caused any
damage to SHIP," ECF No. 337, at 3, but the Court does not find
this argument persuasive. The SHIP TPC states tjhat the continued
concealment made SHIP "not to terminate the IMds sooner or to
take other actions that might mitigate the damages that SHIP
suffered while the IMAs remained in effect." S~IP TPC ~i 437-38,
443-44.

                                 159
V.   David Bodner
                                                             I
     As a threshold matter, Bodner argues that the SHIP TPC

fails to adequately allege facts establishing pr~mary fraud as

part of the claim for aiding and abetting fraud. ;ECF No. 27 9, at

5-8. Contrary to Bodner's view, the SHIP TPC conJains

allegations that Taylor, Feuer, Levy, and others/committed

fraud,   for instance, by making affirmative misrepresentation to
                                                         I
                                                         I

SHIP or that they breached their fiduciary duty to SHIP. See,
                                                         '
e.g., id. 11 67, 71, 128, 132, 142, 268, 411, 420, 446.
                                                         I

Furthermore, this Court has held previously that/ SHIP has
                                                         I
adequately pled actionable fraud and fiduciary d~ty claims

against those individuals in the SHIP action basbd on similar
                                 --             I
allegations. See In re Platinum-Beechwood Litig. !, 377 F. Supp.

3d 414, 419-20 (S.D.N.Y. 2019); In re Platinum-Beechwood Litig.,

345 F. Supp. 3d 515, 523-27   (S.D.N.Y. 2019).

     As discussed above in the context of the                    the July 29,
                                                     I
2015 email sufficiently establishes Bodner's kn~wledge. See SHIP

TPC 1 114. With respect to the substantial assi~tance element,
                                                     I

various statements and emails sent on behalf of!Platinum - such

as alleged overvaluation of the Platinum portfo}ios, see id. 11
                                                 I

321-66 - can be attributable to Bodner given his insider status
                                                 I
                                                 I

as one of the founders of Platinum and as an alfeged mastermind

of the alleged scheme. Further supporting this,j he did have


                                 160

                                                                            }
                                                     I
input into Platinum's and PPVA's investment valJations or

assessments of associated risks. See id.   ~~   327128. For all of
these reasons, the motion to dismiss the aiding and abetting

claims against Bodner is denied.

VI.   Elliott Feit

      The SHIP TPC makes the following particula~ized allegations

against Feit:

          Feit was responsible for calculating fny performance
          fees to which any of the Beechwood Advisors were
          allegedly entitled, for submitting thf performance fee
          requests to SHIP, and for responding to requests from
          SHIP for information about those requests. As
          discussed below, all of the performan~e fee requests
          submitted by Feit or others were false, in that each
          request was based on inflated valuati~ns of the
          investment assets within the SHIP IMA/Accounts that
          the Beechwood Advisors managed . . . . Because of
          Feit's position as an officer within Beechwood and his
          day-to-day involvement in the operatipns and finances
          at the Beechwood Advisors, he underst9od that the
          investment valuations reported to SHIP and others were
          materially inflated. Feit was on the Finance Committee
          and made monthly presentations to thej board on the
          financial performance of the Beechwoo~, Advisors
          including the assets under the IMAs. feit also worked
          with the valuation firms to get confi~mation of
          Beechwood's inflated valuations. [SHIP TPC ~ 35]

           For example, on April 2, 2015, Elliot1 Feit, Finance
           Director of Beechwood, acting for an~ at the direction
           of Beechwood and through the mails and
                                                I
                                                   wires of
           interstate commerce, requested autho ization from
                                                 1
           Lorentz to withdraw $3,500,000 as a ~erformance Fee
           from the BAM IMA account. In support Jof this request,
           Feit represented in writing to Loren~z that the assets
           contained in the BAM IMA account at tjhat time
           possessed a market value of $115,143~472.39 'and a
           principal plus interest owed to SHIPjof


                                161
          $110,780,801.37.' In light of the assjrted 'excess' of
          $4,362,671.02, Feit requested approvaj of a withdrawal
          of $3,500,00 in Performance Fees, and submitted a
          'Withdrawal Notice' for that amount s~gned by Saks for
          countersignature by Lorentz. Feit fur~her supported
          this request by attaching the Wilming on Trust
          statements for this account for the p riod ending on
          March 31, 2015, to illustrate the purported investment
          activity and interest accrued on the dccount. [Id. <JI
          347]

          This plan to transfer bad investments from CNO's
          account to SHIP's is revealed in a se ies of emails
          between several of the Co-Conspirator on July 23,
          2015. Stewart Kim forwards Elliot Fei a conversation
          with Eric Johnson and Timothy Bischof of CNO,
          requesting 'a table specifying the lo ns/amounts
          potentially to be transferred into thT [WNIC] Trust'
          and asks him to provide the materialsj Feit forwards
          the exchange to Moti Edelstein and asks for a 'listing
          of the belie privates' to which Edelstein asks if he
          'want[s] the list of loans transferre~ from BCLIC
          Primary to SHIP-BAM showing their curtent values[.]'
          Feit agrees that is how he understoodjthe request.
          Edelstein proceeds to send Feit a list that Feit in
          turn forwards to Kim. The list includes
                                                I
                                                   loans to:
          . . Each and every one of these investments is related
          to Platinum. Each and every one of these loans was
          purchased at or around par, despite B~echwood's
          knowledge that they were not worth th~ir purported
          value. [Id. 'JI 377]                  '

See also id.   <JI<JI   354, 360. These allegations - cbntrary to Feit's

characterization as "nothing more than carry o+ his ministerial

and administrative duties as a finance director! at Beechwood,"
                                                      '
ECF No. 346, at 1, 5, 9 - sufficiently plead s~bstantial

assistance. In addition, these allegations, toJether with his

alleged role as a member of the Finance CommitJee of Platinum
                                                      I

                                                      I
                                                      I
                                                      '

                                       162
 and the Chief Financial Officer of BAM I, 35 lead'to a reasonable

 inference of his knowledge of the primary fraud and breach of

 fiduciary duty. See also JP Morgan Chase Bank v    ,j     Winnick, 406 F.

 Supp. 2d 247, 252 (S.D.N.Y. 2005)     (holding that /defendant's

 knowledge can be pled generally under Rule 9(b)~ "provided a

 factual basis is pled which gives rise to a str ng inference of

 fraudulent intent").

VII.   Bernard Fuchs
                                                       l
                                                       I

       The SHIP TPC makes the following particulatized allegations

 regarding Fuchs:

            Fuchs did not have an official title, !but nevertheless
            had day-to-day involvement in the management and
            operations of Platinum Management andlPPVA . . . . He
            also was aware of and participated in/the planning,
            marketing, and execution of various afpects of those
            transactions, such as assisting in the planning of the
            Agera Transactions . . . . During latej 2015 and the
            first quarter of 2016, Fuchs engaged ~n numerous
            discussions with investors seeking intormation
            concerning the status of PPVA, their investments, and
                                                   I
            requests for redemption, often exchanging emails with
            Nordlicht, Bodner, Huberfeld, Levy, ahd Landesman
            concerning the best response to thosJ investor
            inquiries or forwarding on such inquikies . . . . Fuchs

 35Feit refutes the factual allegations that he had a dual role
 in Platinum and Beechwood and that he was "BAM Jr's CFO,"
 submitting an affidavit attesting that he was mployed by MSD
                                                   7
 Administrative and never employed by any Platinum-related
 entity. ECF No. 346, at 4 (referencing Feit Affidavit, ECF No.
 345, Ex. A~~ 3-8). The Court does not considet this affidavit
 at this motion to dismiss stage, because the a4fidavit is
 submitted to dispute a factual allegation made in the SHIP TPC.
 See Global Network Comrnc'ns, Inc. v. Cit of N w York, 458 F.3d
 150, 156 (2d Cir. 2006).

                                 163
         was also heavily involved in the China ~orizon
         investments, and served on the China H rizon board of
         directors. [ SHIP TPC <JI 4 6]

          The Platinum and Beechwood Insiders cased SHIP to
          invest in two promissory notes with Ch'na Horizon
          Investment Group.       . The related-p rty nature of
          the transactions was never revealed to ISHIP . . . . In
          November 2015, the Platinum and BeechwJod Insiders
          caused Beechwood to buy a promissory nJte from Kennedy
          Sobli Consultants, a company owned by $ernard Fuchs-a
          partner at Platinum Partners-and his family. [Id. <JI
          240(e)-(f)]                            /        -

The above allegations adequately plead substantial assistance.
                                                    I
                                                    I


However, the knowledge element is not sufficient~y pled. In

contrast to Bodner, Huberfeld, or Nordlicht, Fuc~s does not

occupy as central of a role as an insider of thelBeechwood-

Platinum scheme. The China Horizon deal and the , ennedy Sobli
                                                l
Consultants deal are alleged to be non-arm's length deals, but

these deals, in and of themselves, do not necesJarily add to the
                                               i
inference that Fuchs had the knowledge that rel1vant Beechwood
                                                I

entities and individuals were committing fraud ~gainst or

breaching their fiduciary duty to SHIP. Lastly, !the SHIP TPC

describes the Agera transaction in detail but n ver mentions
                                               1
Fuchs other than that he "assist[ed] in the planning of the
                                                I
Agera Transaction," which lacks particularity.~         <JI   46. For
                                                I




                                164
  these reasons, the motion to dismiss the aiding                   abetting

  claims against Fuchs is granted.3 6

VIII.       Murray Huberfeld

            Huberfeld incorporates by reference Bodner's and other

  moving defendants' applicable arguments. 18-cv- ,658, ECF No.

  452, at 1. Contrary to Huberfeld's claim that tle only
                                                                I
  affirmative act that SHIP connects to Huberfeld in the SHIP TPC

  is the March 20, 2013 email discussed below, idj at 8, the SHIP

  TPC makes the following particularized allegatiJns against
                                                                j
  Huberfeld:      (1) he participated in initial funding of Beechwood

  Re, SHIP TPC      ~~   23, 66, 72;   (2) he maintained aJ office, phone

  line, and computer at Beechwood's offices and wfs provided a

  full-time secretary, id.        ~~   23, 111-12;   (3) on rarch 9, 2015,

  Huberfeld "gave the go ahead to David Steinberg!- using a
                                                            I



  Platinum email address - to sell $10 million wotth of PEDEVCO

  from CNO's WNIC 2013 LTC Primary trust to a thi~d-party bank,"

  id.   ~    113; and (4) he sent the March 20, 2013 e ail setting




  36 In addition to the knowledge and substantial assistance
  elements, Fuchs also focuses on the proximate ~dausation element.
  ECF No. 262-2, at 5. However, the concept of p oximate cause is
  already "embedded into the substantial assista ce element," and
  it is established "where a plaintiff's injury as a direct or
  reasonably foreseeable result of the defendant '!s conduct."
  Silvercreek Management, Inc. v. Citigroup, Inc.J et al., 346 F.
  Supp. 3d 473, 488 (S.D.N.Y. 2018).

                                          165
forth a detailed "outline of terms" between PlaJnum and

Beechwood, id.   ~   64.                                I
                                                    l
      Without even relying on the group pleading roctrine - which

is permitted here given Huberfeld's insider sta~us, see id.   ~~

                                                    I
327-28 - these allegations sufficiently plead the substantial

assistance element of the aiding and abetting c~aims. For

substantially similar reasons as discussed abovJ in the case of
                                                    I
Feit, the above alleged facts - along with Hube~feld's insider

status and the July 29, 2015 email discussed abJve - "give rise
                                                    I
                                                    I


to an inference of knowledge" of the underlying,fraud and breach
                                                    I

                                                    I
of fiduciary duty. Krys v. Pigott, 749 F.3d 117; 129 (2d Cir.

2014). In fact, whether SHIP sufficiently plead! the knowledge

element is not disputed by Huberfeld. But in anr case, the

knowledge element is adequately pled for substaftially the same

reasons that it is adequately pled for the aidirg and abetting

claims against Bodner, as discussed above). See1 ECF No. 322, at

35; 18-cv-6658, ECF No. 452.

IX.   Hokyong (Stewart) Kim

      The SHIP TPC makes the following particula~ized allegations
                                                I


against Kim:                                    !
                                                I
                                                I

           Kim was a senior manager of Platinum ;Management.
           Starting in November 2013, Kim misre~resented himself
           and other Platinum Management employ~es to WNIC and
           BCLIC as the Chief Risk Officer for ~eechwood Re and
           BAM.     . At the time, Beechwood Re and BAM did not


                                166             l
                                                         I
           have a Chief Risk Officer, despite mar*eting materials
           claiming otherwise. [SHIP TPC 1 44]   /
                                                         I
           This plan to transfer bad investments from CNO's
                                                         I

           account to SHIP's is revealed in a series of emails
                                                     1
           between several of the Co-Conspiratorsl on July 23,
           2015. Stewart Kim forwards Elliot Feit a conversation
           with Eric Johnson and Timothy Bischof ~f CNO,
           requesting "a table specifying the loaf's/amounts
           potentially to be transferred into the [WNIC] Trust"
           and asks him to provide the materials. Feit forwards
           the exchange to Moti Edelstein and asks for a "listing
           of the belie privates" to which Edelstbin asks if he
           "want [ s] the list of loans transferred/ from BCLIC
           Primary to SHIP-BAM showing their currt=nt values[.]"
           Feit agrees that is how he understood ~he request.
           Edelstein proceeds to send Feit a listJ that Feit in
           turn forwards to Kim. The list include~ loans to
            [various entities . . . where each] e~ery one of these
           investments is related to Platinum. E~ch and every one
           of these loans was purchased at or ar,'und par, despite
           Beechwood's knowledge that they were ot worth their
           purported value. [Id. 1 377]            j
                                                     I


These allegations sufficiently plead the substarltial assistance
                                                 I

element. Furthermore, given Kim's role as the cJief Risk Officer

of Beechwood Re and BAM I, the above conduct -   Jspecially his
                                                 l
affirmative misrepresentation as the Chief Risk'Officer of

Beechwood Re and BAM I and his deep involvement the transactions
                                                 '
transferring bad investments from WNIC and BCLif's account to

SHIP's -   give rise to an inference of Kim's knowledge of the
                                                 I
underlying fraud by misrepresentation and breacr of fiduciary

duty by harming SHIP.                            I
X.   Michael Nordlicht and Kevin Cassidy




                                 167
     The SHIP TPC makes the following particularo..zed allegations

against Michael Nordlicht:                              I
                                                        I
       Michael Nordlicht participated in meetings with SHIP to
       discuss the Agera Transactions. He parti~ipated directly
       in the closing of those transactions to the detriment of
       SHIP. [Id. 'I[ 48]
                                                        I
                                                        I
       On June 17, 2014, Michael Nordlicht acquired 100% of the
       equity in Agera Energy. At the time of t~e sale, Michael
       Nordlicht was a recent law school graduate who previously
       had worked as an analyst at Platinum Mankgement for his
       uncle, Mark Nordlicht. It is unclear whal, if anything,
       he paid for his interest in Ager a EnergyL [Id. 'I[ 2 7 2]

       The next day, on June 18, 2014, Michael kordlicht sold a
       4.99% interest in Agera Energy to Beechwpod Re. It is
       unclear what, if anything, Beechwood Re raid for that
       interest. [Id. 'I[ 273]

       Steinberg and Ottensoser - working with thers, including
       Michael Nordlicht, Narain, and Kevin Cas~idy - were
       responsible for preparation of the docu~ents by which
       various portions of the [June 2016 AGH Tlransactions] were
       consummated. [Id. <JI 304]                   I
Although the above allegations may plead the su stantial
                                                1
assistance element, for similar reasons as the fnes discussed
                                                    I

above for dismissing the aiding and abetting clrims against
                                                 I
Fuchs, the knowledge element here is not adequately pled. In

contrast to Bodner, Huberfeld, or Nordlicht, Mi~hael Nordlicht

does not occupy as central of a role as an insiper of the

Beechwood-Platinum scheme. Although the Agera transactions are

alleged to be non-arm's length deals, these de ls in and of

themselves do not add to the inference that Mi hael Nordlicht
                                               I
                                                l
                                                I
                                168             I
                                                1
had the knowledge of the primary fraud or breach! of fiduciary
                                                      I
                                                      l
duty.
                                                      I
        In addition to the last excerpted allegation above, Cassidy

faces the following particularized allegations:!

          When Cassidy was released from prison inl2014, Nordlicht,
          Bodner, and Huberfeld installed him as t~e managing
          director of Agera Energy. Cassidy was intimately involved
          in all aspects of the Agera Transactionsjand participated
          in meetings with SHIP related to the transactions . .
                                                   1
          In 2016, when the Beechwood Advisors wer soliciting SHIP
                                                  1
          to participate as an unwitting victim in the June 2016
                                                   1
          Agera Transactions where SHIP's fresh ca h of $50 million
                                                  1
          or more was needed to advance the scheme[_ Cassidy met
          with Wegner and Lorentz of SHIP when the( visited New
          York before the deal, and Cassidy joined! in the effort to
          solicit SHIP on the false premise that the proposed deal
          was a legitimate transaction when in fac~t SHIP was duped,
          as he fully understood. [Id. ~ 4 9]

          Cassidy and others from Agera Energy pro ided information
          to SHIP regarding corporation operations:I and assisted
          Beechwood and Platinum in soliciting SHIP's investment
          outside the IMAs. [Id. ~ 288]

These allegations sufficiently plead facts estaflishing

substantial assistance. Furthermore, his role a1 a director of

Agera and the above alleged conduct - especialll his soliciting
                                                  I
of SHIP's funds, which are more closely tied toj the primary

fraud and breach of fiduciary duty against SHIP compared to

Michael Nordlicht's alleged roles - give rise tp an inference of
                                                  I
Cassidy's knowledge of the underlying fraud anl breach of

fiduciary duty.
                                                  I
XI.     David Ottensoser


                                  169
       Ottensoser moved to dismiss only the unjust/enrichment

 claim against him, which was dismissed as discus ed above. ECF

 No. 277, at 1.

XII.   PB Investment Holdings Ltd. 3 7

       The SHIP TPC makes the following particular·zed allegation

 regarding BBIHL, PBIHL's predecessor-in-interest:38

            Specifically, on April 1, 2016, pursua!nt to an
            Assignment of Note and Liens (the "FiJst Repo
            Agreement"), PGS assigned the Convertible Note to BBIL
                                                  I
            ULICO 2014 . . . , [BBIHL] . . . , an9 BBIL (together,
            the "First Repo Assignees") in exchan3e for $15
            million in cash, of which $2.5 millio1 (representing
            16.7%) was funded from SHIP's BBIL IM funds. [SHIP
            TPC err 281]

 In its "bottom-line" Order, the Court granted t emotion to

 dismiss the aiding and abetting claims against   BIHL, because



 37 PBIHL incorporates by reference the personal durisdiction
 argument it made in its memoranda in support of/its motions to
 dismiss the claims against PBIHL in the FAC and the WNIC TPC.
 ECF No. 347, at 13. For the reasons discussed above
                                                  I
                                                      in the
 context of the FAC and the WNIC TPC, the Court has specific
 personal jurisdiction over PBIHL in the context: of the SHIP TPC
 as well. In addition, PBIHL's predecessor-in-interest was a
 party to the First Repo Agreement, dated April~' 2016, where
 SHIP claims that this was negotiated and consummated in New
 York. ECF No. 361, at 28.                       :

 38 As PBIHL correctly points out, PBIHL was not/included in the
 SHIP TPC's definition of "Platinum Entities," ~Beechwood
 Entities," or "Co-Conspirators," so, strictly ~peaking, none of
 Counts 1, 2, and 7 were ever alleged against P~IHL. ECF No. 361,
 at 1 (referencing SHIP TPC err 1 nn. 1-3). The c5urt's analysis
 here assumes this error did not exist, althoug this error alone
 is fatal to SHIP's claims against PBIHL.

                                   170
  this allegation alone fails to plead knowledge oi the primary
                                                             I


                                                             I
  fraud and breach of fiduciary duty. It would be speculative to
                                                                       .

  infer BBIHL's knowledge of the primary fraud or lreach
                                                  I
                                                         of
                                                             I
  fiduciary duty from this minor role alone as part of a

  complicated series of Agera transactions. This m~nor role is in

  stark contrast to,   for instance, BAM I's extensi~e involvement
                                                         I
  in the Montsant, PEDEVCO, and Agera transactions .             Indeed, SHIP's
                                                         1


  aiding and abetting claims against PBIHL "appear to be an

  attempt to create liability by association." Ecm No. 347, at 9.

XIII.   Daniel Saks                                      I
                                                         I
                                                        I
        The SHIP TPC makes the following particula1ized

  allegations, among others, against Saks:   (1) saJs received and

  was involved in commenting on the third-party vJluation reports

  sent to BAM I, which included inflated valuatio~s of the
                                                     /
  Beechwood transactions with PPVA, SHIP TPC   ~~   3?, 339;          (2)   Saks

  signed a Note Purchase Agreement on SHIP's behaif to acquire a

  note from Montsant Partners, LLC, a wholly owne~ portfolio

  company of Platinum Partners Value Arbitrage Futd, LP, id.                ~~
  249-51; 39 (3) despite the prices of oil and natJral gas rapidly


  39 Saks disputes the allegation that the loan m de to Montsant
                                                    1
  using SHIP's money, pursuant to the Note Purchase Agreement that
  Saks signed, was effectively undercollateralizej~' because it was
  guaranteed by Nordlicht and Kalter. ECF No. 272, at 3-4.
  However, at this motion to dismiss stage, the 6urt takes the


                                   171
                                                                                I

declining and PEDEVCO's financial condition worsJning, in April

2015, BAM I purchased, on SHIP's behalf, the PEDIVCO notes,
                                                                            I
which were then assigned to SHIP pursuant to a d?cument Saks
                                                                     j
executed on SHIP' s behalf, id.         <J[   2 61; 40   (   4) Saks ,"was involved in
                                                                            I
negotiating amendments to the Golden Gate Oil tr~nsaction
                                                                            I
                                                                            I
documents," id.   <J[   37; and (5) Saks signed a withdrawal notice

document in the amount of $3,500,000 in performahce fee from
                                                                        I
                                                                        I
SHIP' s account, id.     <J[   347. These allegations suf!ficiently plead

substantial assistance. Silvercreek Mgmt.,                     Inc.~- Citigroup,
                                                                        I

Inc., 346 F. Supp. 3d 473, 487           (S.D.N.Y. 2018)            r[S]ubstantial

assistance can take many forms, such as executi1g transactions

or helping a firm to present an enhanced financ'al picture to

others."). For similar reasons as discussed abo e in the context

of Feit, Huberfeld, and Kim, Saks' role as the                          hief Investment
                                                                    I
                                                                    I
                                                                    I

allegations that this loan was effectively undelcollateralized -
more so given that the post-closing collateraliiation
requirement was not subsequently satisfied - atltheir face
value. SHIP TPC <J[<J[ 253-55. Furthermore, these gr'arantee
obligations had not been performed by Nordlicht and Kalter as of
the date of filing of the SHIP TPC. Id. <J[ 256. ,

40
                                                                    I
   Saks argues that he resigned from BAM I on Dicember 31, 2015,
and so he cannot be held liable for the 2016 transactions that
restructured the PEDEVCO debt to subordinate SH~P's priority for
repayment under Beechwood's rights for repayment· ECF No. 272,
at 2, 4 (referencing SHIP TPC <J[<J[ 258-67). But he allegedly
executed an Assignment Agreement dated April 1~, 2015 through
which SHIP acquired a secured note issued by PBDEVCO in April
2015, which was allegedly problematic. SHIP TP9 <J[ 261.


                                        172 ·
 Officer of Beechwood Re and BAM I and his intimate and extensive
                                                     '
 involvement in the allegedly problematic transac}ions described

 here 41 give rise to a strong inference of Saks' 1nowledge of the

 primary fraud and breach of fiduciary duty.         j
XIV.   Will Slota
                                                     i
       The SHIP TPC makes the following allegation~ against Slota:

         [Slota] was a senior manager of Platinum!Management who,
         starting in November 2013, misrepresented himself to WNIC
         and BCLIC as the Chief Operating Officerjof Beechwood Re
         and BAM . . . . Slota and the Co-Conspirators lived this
         lie for several years, starting in Novemilier 2013, when
         Slota's paychecks were coming from Plati~um Management.
               Slota served as the enforcer within:the integrated
         Platinum-Beechwood conspiracy for maintatning the
         deception that the Beechwood Entities haf no connection
         with Platinum, ensuring that the Co-Cons irators who were
         misrepresenting themselves as certain of the Beechwood
         Entities' officers and managers did NOT ~se their
         "@platinumlp" domain (or otherwise convey evidence of
         their Platinum affiliation) when communi~ating with those
         outside of the conspiracy.      . Slota w~s also the point
         person responsible for finding and hirin~ a valuation
         firm that would make the Beechwood Advisors' investments
         in Platinum Funds and Platinum-related ehtities appear
         legitimate to the outside world. [SHIP 1PC I 45]

         [I]n a series of emails from March 11, ~014 among
         Nordlicht, Slota, Kim, and Levy, after 9ongratulating
         Slota for making eight fraudulent agreements with a prime
         broker in order to open the CNO trust ajcounts, Nordlicht
         made this plan clear: "let's all please focus on our
         respective jobs. Stew [Kim] needs to lo k at risk, u

 •1 In this respect, Saks is incorrect in arguin~ that SHIP's
 aiding and abetting claim against him depends splely on Saks'
 position as Chief Investment Officer to supervise SHIP's
 investments in 2015 and his prior employment at/ Platinum which
 allegedly allowed him to be aware of "all aspeots of the
 Platinum-Beechwood scheme." ECF No. 272, at 7 (!emphasis).
                                                 l
                                 173
                                                     l
                                                     i
         [Slota] need to do blocking and tackling ~n [prime
         brokerage] account openings. [Id. ~ 116]

         Beechwood always intended to defer to Pl,tinum's
         valuations. For example, in a series of emails from March
         19, 2014, Will Slota, Naftali Manela, El~iot Feit, and
         David Levy discuss putting together BAM'~ valuation
         policy. [Id. ~ 335]                      J




 For substantially similar reasons as discussed above in the

context of Feit, Huberfeld, Kim, and Saks, these] allegations

state aiding and abetting claims against Slota. ~n particular,
                                                I
his role as the Chief Operating Officer of Beechwood Re and BAM
                                                 I
I and the above allegations - especially that Sl~ta was in
                                                 l


charge of opening allegedly fraudulent prime brdkerage account -
                                                 I
give rise to an inference of Slota's knowledge df the primary

fraud and breach of fiduciary duty.

X:V.   David Steinberg 42


42 Steinberg argues that all the claims against ~im are barred by
Rule 14 of the Federal Rules of Civil Procedure~ allegedly
because "Rule 14(a) does not allow a third-parti complaint to be
founded on a defendant's independent cause of action against a
third-party defendant, even though arising out 9f the same
occurrence underlying plaintiff's claim, becaus¢ a third-party
complaint must be founded on a third party's actual or potential
liability to the defendant of all or part of th¢ plaintiff's
claim against the defendant." ECF No. 388, at 9j As SHIP
correctly points out, the SHIP TPC did not rely on Rule 14 to
join Steinberg; instead, SHIP made valid crossclaims against
other co-defendants pursuant to Rule 13(g) and then joined
Steinberg to those crossclaims pursuant to Rule} 18 and 20. See
Fed. R. Civ. P. 18 (a) ("A party asserting a cla~m, counterclaim,
crossclaim, or third-party claim may join, as i~dependent or
alternative claims, as many claims as it has agj inst an opposing



                                174
                                                        I
     The SHIP TPC makes the following allegation! against

Steinberg:

             [Steinberg was] a portfolio manager, investment
             advisor, and co-chief risk advisor for:PPVA, and was
             at all relevant times a member of the yaluation
             committee that had overall responsibility for valuing
             PPVA's assets. Steinberg was integrally involved in
             nearly all aspects of the Platinum-Bee~hwood Scheme.
             He began working as a co-investment adyisor to BAM in
             2014, for which he was paid significan} performance
             fees. Steinberg participated in the Pl?tinum
             Management valuation committee meeting~ and help set
             the inflated PPVA valuations, which caused the
             inflated valuations represented by the Beechwood
             Advisors. [SHIP TPC § 4 7]

             Huberfeld also maintained active contrpl over
             Beechwood investments. On March 9, 2015, he gave the
             "[g] o ahead" to David Steinberg - usinl1g a Platinum
             email address - to sell $10 million worth of Pedevco
             from CNO's WNIC 2013 LTC Primary trus~ to a third-
             party bank. [Id. § 113]                i
             [In the context of the Montsant transaction,]
             Nordlicht and David Steinberg, both P atinum
             executives, executed the Note Purchas Agreement on
             behalf of Montsant. [Id. § 240b; see lso § 251]
                                                    1
             David Steinberg, a senior vice presid~nt and portfolio
             manager for Platinum, joined the board of PEDEVCO by
             July 2015. [Id. § 257]                I
      Further, on May 23, 2014, Ari Hirt, al Platinum
      Management portfolio manager for Golden Gate told
______N_o_r_d_l_i_·c_h_t_, Levy, Saks, ~nd Steinberg rhat a potential

party."); Fed. R. Civ. P. 20 (a) (2) ("Persons .   l.
                                                    may be joined
in one action as defendants if: (A) any right tb relief is
asserted against them jointly, severally, or inl the alternative
with respect to or arising out of the same transaction,
occurrence, or series of transactions or occurr~nces; and (B)
any question of law or fact common to all defenctants will arise
in the action.") .                               1
                                                   I
                                  175
          third party lender had brought up Blacl Elk's SEC
          filing, writing "the issue is that it 1ublicly
          discloses the value of the option and herefore pegs
          [Golden Gate's] value at $60M. This is ultimately a
          marketing issue that could be dealt wifh but something
          we should all be aware of. [Id. § 333] j

For substantially similar reasons as discussed a ove for other

moving defendants, these allegations adequately                     lead

substantial assistance, especially his signing o                     relevant
                                                                I
transactional documents. Silvercreek Mgmt., Inc./ v. Citigroup,

Inc., 346 F. Supp. 3d 473, 487    (S.D.N.Y. 2018)       (~[S]ubstantial

assistance can take many forms,    such as executiJg transactions
                                                            j
or helping a firm to present an enhanced financ,al picture to

others."). Indeed, the above allegations as a wnole - especially
                                                            '
combined with the allegation that he was a port1olio manager,
                                                            I
investment advisor, and co-chief risk advisor fjr PPVA, a board

member of PEDEVCO, and a member of the valuatioim committee -

"give rise to an inference of [Steinberg's] kno ledge" of the
                                                        I
                                                        '
overvaluation of Golden Gate Oil and the non-arf's length nature

of the PEDEVCO and Agera transactions, as well      fs  I
                                                                     the primary
                                                    I
breach of fiduciary duty associated with those alleged frauds.
                                                    I
Krys v. Pigott, 749 F.3d 117, 129 (2d Cir. 2014~.
                                                    I
                                                    I
                            Conclusion              I




     In sum, this Opinion and Order set forth ~he reasons for

the Court's "bottom-line" Order issued on Augu~t 18, 2019, which



                                  17 6
is hereby reaffirmed. In addition, it grants Ste'nberg's motion

to dismiss the unjust enrichment claim and the c'vil conspiracy

claim in the SHIP TPC against him, while denying Steinberg's

motion in all other respects.

     The Clerk is directed to close the entry wi~h the docket
                                                I

number 387 on the Cyganowski docket, 18-cv-12018.

     SO ORDERED.

 Dated:   New York, NY

     October!:_, 2019




                                 177
